Exhibit 10.15

 

 

[a1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a6.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a7.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a9.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a10.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a11.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a12.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a13.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a14.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a15.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a16.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a17.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a18.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a19.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a20.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a21.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a22.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a23.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a24.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a25.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a26.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a27.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a28.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a29.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a30.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a31.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a32.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a33.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a34.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a35.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a36.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a37.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a38.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a39.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a40.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a41.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a42.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a43.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a44.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a45.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a46.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a47.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a48.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a49.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a50.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a51.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a52.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a53.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a54.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a55.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a56.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a57.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a58.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a59.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a60.jpg]

 
 

--------------------------------------------------------------------------------

 

 

T. Rowe Price Retirement Plan Services, Inc.

PDS PREMIERTm VOLUME SUBMITTER 401(K) SAVINGS/PS PLAN
Base Plan Document No. 01

 

 

 

©2014 Plan Document SystemsTM

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

PREAMBLE

1

   

ARTICLE I DEFINITIONS AND INTERPRETATION

1

   

1.1

PLAN DEFINITIONS

1

1.2

INTERPRETATION

14

     

ARTICLE II SERVICE

15

   

2.1

SPECIAL DEFINITIONS

15

2.2

CREDITING OF HOURS OF SERVICE

15

2.3

HOURS OF SERVICE EQUIVALENCIES

16

2.4

LIMITATIONS ON CREDITING OF HOURS OF SERVICE

16

2.5

DEPARTMENT OF LABOR RULES

17

2.6

CREDITING OF "CONTINUOUS SERVICE"

17

2.7

CREDITING ELIGIBILITY SERVICE

17

2.8

CREDITING VESTING SERVICE

18

2.9

EXCLUSION OF VESTING SERVICE COMPLETED FOLLOWING A BREAK FOR DETERMINING
VESTED INTEREST IN PRIOR ACCRUED BENEFIT

18

2.10

CREDITING OF HOURS OF SERVICE WITH RESPECT TO SHORT COMPUTATION PERIODS

18

2.11

CHANGE OF SERVICE CREDITING METHOD

19

     

ARTICLE III ELIGIBILITY

19

   

3.1

ELIGIBILITY

19

3.2

TRANSFERS OF EMPLOYMENT

19

3.3

REEMPLOYMENT

19

3.4

NOTIFICATION CONCERNING NEW ELIGIBLE EMPLOYEES

20

3.5

EFFECT AND DURATION

20

     

ARTICLE IV 401(K) CONTRIBUTIONS

20

   

4.1

401(K) CONTRIBUTIONS

20

4.2

ROTH 401(K) CONTRIBUTIONS

20

4.3

SPECIAL BONUS/COMMISSIONS ELECTION

21

4.4

TRUE-UP 401(K) CONTRIBUTIONS

21

4.5

COMBINED LIMIT ON 401(K) AND AFTER-TAX CONTRIBUTIONS

22

4.6

CATCH-UP 401(K) CONTRIBUTIONS

22

4.7

AMENDMENTS TO REDUCTION AUTHORIZATION

22

4.8

SUSPENSION OF 401(K) CONTRIBUTIONS

22

4.9

RESUMPTION OF 401(K) CONTRIBUTIONS

23

4.10

AUTOMATIC CONTRIBUTION ARRANGEMENT (ACA)

23

4.11

AUTOMATIC ESCALATION PROVISIONS

23

4.12

NOTICE OF ACA OR AUTOMATIC ESCALATION PROVISIONS

23

4.13

AFFIRMATIVE ELECTIONS UNDER ACA OR AUTOMATIC ESCALATION PROVISIONS

24

4.14

AUTOMATIC ESCALATION FOR EMPLOYEES ELECTING OUT OF QACA

25

4.15

CONTRIBUTIONS LIMITED TO CURRENTLY AVAILABLE COMPENSATION

25

4.16

DELIVERY OF 401(K) CONTRIBUTIONS

25

4.17

VESTING OF 401(K) CONTRIBUTIONS

25

     

ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS

26

   

5.1

AFTER-TAX CONTRIBUTIONS

26

5.2

COMBINED LIMIT ON 401(K) AND AFTER-TAX CONTRIBUTIONS

26

5.3

AMENDMENTS TO PAYROLL WITHHOLDING AUTHORIZATION

26

5.4

SUSPENSION OF AFTER-TAX CONTRIBUTIONS BY PAYROLL WITHHOLDING

26

 

 
i

--------------------------------------------------------------------------------

 

 

5.5

RESUMPTION OF AFTER-TAX CONTRIBUTIONS BY PAYROLL WITHHOLDING

26

5.6

DELIVERY OF AFTER-TAX CONTRIBUTIONS

27

5.7

PRIOR/TRANSFERRED AFTER-TAX CONTRIBUTIONS

27

5.8

SEPARATE ACCOUNTING FOR AFTER-TAX CONTRIBUTIONS

27

5.9

ROLLOVER CONTRIBUTIONS

27

5.10

IN-PLAN ROTH ROLLOVER CONTRIBUTIONS

28

5.11

SPECIAL RULES APPLICABLE TO DESIGNATED ROTH ROLLOVER CONTRIBUTION OR IN-PLAN
ROTH ROLLOVER CONTRIBUTION

28

5.12

SEPARATE ACCOUNTING FOR AFTER-TAX ROLLOVER CONTRIBUTIONS, DESIGNATED ROTH
ROLLOVER CONTRIBUTIONS, AND IN-PLAN ROTH ROLLOVER CONTRIBUTIONS

28

5.13

VESTING OF AFTER-TAX CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS

29

     

ARTICLE VI EMPLOYER CONTRIBUTIONS

29

   

6.1

CONTRIBUTION PERIOD

29

6.2

AMOUNT AND ALLOCATION OF STANDARD NONELECTIVE CONTRIBUTIONS

29

6.3

AMOUNT AND ALLOCATION OF ADDITIONAL DISCRETIONARY NONELECTIVE CONTRIBUTIONS

32

6.4

QUALIFIED NONELECTIVE CONTRIBUTIONS

32

6.5

ADDITIONAL, DISCRETIONARY QUALIFIED NONELECTIVE CONTRIBUTIONS

33

6.6

REGULAR MATCHING CONTRIBUTIONS

33

6.7

ADDITIONAL DISCRETIONARY MATCHING CONTRIBUTIONS

34

6.8

TRUE-UP MATCHING CONTRIBUTIONS

34

6.9

QUALIFIED MATCHING CONTRIBUTIONS

35

6.10

MAXIMUM DOLLAR AMOUNT OF DISCRETIONARY MATCH

35

6.11

NoN-QACA SAFE HARBOR MATCHING CONTRIBUTIONS

36

6.12

QACA SAFE HARBOR MATCHING CONTRIBUTIONS

36

6.13

SAFE HARBOR NONELECTIVE CONTRIBUTIONS (QACA AND NoN-QACA)

36

6.14

VERIFICATION OF AMOUNT OF EMPLOYER CONTRIBUTIONS BY THE PLAN SPONSOR

37

6.15

PAYMENT OF EMPLOYER CONTRIBUTIONS

37

6.16

ALLOCATION REQUIREMENTS

37

6.17

VESTING OF EMPLOYER CONTRIBUTIONS

38

6.18

ELECTION OF FORMER VESTING SCHEDULE

38

6.19

PROFITS LIMITATION

38

6.20

FORFEITURES TO REDUCE EMPLOYER CONTRIBUTIONS

39

     

ARTICLE VII LIMITATIONS ON CONTRIBUTIONS

39

   

7.1

SPECIAL DEFINITIONS

39

7.2

CODE SECTION 402(G) LIMIT

47

7.3

DISTRIBUTION OF "EXCESS DEFERRALS"

48

7.4

LIMITATION ON 401(K) CONTRIBUTIONS OF HIGHLY COMPENSATED EMPLOYEES - ADP TEST

48

7.5

DETERMINATION AND ALLOCATION OF "EXCESS CONTRIBUTIONS" AMONG HIGHLY
COMPENSATED EMPLOYEES

50

7.6

TREATMENT OF EXCESS 401(K) CONTRIBUTIONS

50

7.7

LIMITATION ON MATCHING CONTRIBUTIONS AND AFTER-TAX CONTRIBUTIONS OF
HIGHLY COMPENSATED EMPLOYEES - ACP TEST

51

7.8

DETERMINATION AND ALLOCATION OF "EXCESS AGGREGATE CONTRIBUTIONS" AMONG
HIGHLY COMPENSATED EMPLOYEES

53

7.9

FORFEITURE OR DISTRIBUTION OF "EXCESS AGGREGATE CONTRIBUTIONS"

53

7.10

TREATMENT OF FORFEITED MATCHING CONTRIBUTIONS

54

7.11

DETERMINATION OF INCOME OR Loss

54

7.12

DEEMED SATISFACTION OF THE ADP TEST

54

7.13

DEEMED SATISFACTION OF THE LIMITATIONS ON MATCHING CONTRIBUTIONS OF HIGHLY
COMPENSATED EMPLOYEES

55

7.14

NOTICE REQUIREMENTS FOR SAFE HARBOR MATCHING CONTRIBUTIONS AND SAFE
HARBOR NONELECTIVE CONTRIBUTIONS

55

7.15

CODE SECTION 415 LIMITATIONS ON CREDITING OF CONTRIBUTIONS AND FORFEITURES

56

7.16

APPLICATION OF CODE SECTION 415 LIMITATIONS WHERE PARTICIPANT IS COVERED UNDER
OTHER QUALIFIED DEFINED CONTRIBUTION PLAN

57

 

 
ii

--------------------------------------------------------------------------------

 

 

7.17

SCOPE OF LIMITATIONS

57

     

ARTICLE VIII TRUST FUNDS AND ACCOUNTS

57

   

8.1

GENERAL FUND

57

8.2

INVESTMENT FUNDS

58

8.3

LOAN INVESTMENT FUND

58

8.4

EMPLOYER STOCK INVESTMENT FUND

58

8.5

INCOME ON TRUST

59

8.6

ACCOUNTS

59

8.7

SUB-ACCOUNTS

59

     

ARTICLE IX LIFE INSURANCE CONTRACTS

59

   

9.1

LIFE INSURANCE CONTRACTS

59

9.2

PAYMENT OF PREMIUMS AND DISPOSITION OF DIVIDENDS

60

9.3

OVERRIDING CONDITIONS AND LIMITATIONS

60

9.4

DEATH BENEFITS

61

9.5

OTHER DISTRIBUTIONS; VESTING

61

9.6

SUSPENSION OF FURTHER PURCHASES OF LIFE INSURANCE CONTRACTS

62

     

ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

62

   

10.1

FUTURE CONTRIBUTION INVESTMENT ELECTIONS

62

10.2

DEPOSIT OF CONTRIBUTIONS

62

10.3

ELECTION TO TRANSFER BETWEEN FUNDS

63

10.4

404(c) PROTECTION

63

10.5

DIVERSIFICATION OF INVESTMENTS IN EMPLOYER STOCK

63

     

ARTICLE XI CREDITING AND VALUING ACCOUNTS

65

   

11.1

CREDITING ACCOUNTS

65

11.2

VALUING ACCOUNTS

65

11.3

PLAN VALUATION PROCEDURES

65

11.4

UNIT ACCOUNTING PERMITTED

66

11.5

FINALITY OF DETERMINATIONS

66

11.6

NOTIFICATION

66

     

ARTICLE XH LOANS

66

   

12.1

APPLICATION FOR LOAN

66

12.2

COLLATERAL FOR LOAN

66

12.3

REDUCTION OF ACCOUNT UPON DISTRIBUTION

67

12.4

REQUIREMENTS TO PREVENT A TAXABLE DISTRIBUTION

67

12.5

ADMINISTRATION OF LOAN INVESTMENT FUND

68

12.6

DEFAULT

69

12.7

DEEMED DISTRIBUTION UNDER CODE SECTION 72(P)

69

12.8

TREATMENT OF OUTSTANDING BALANCE OF LOAN DEEMED DISTRIBUTED UNDER CODE SECTION
72(P)

69

12.9

PRIOR LOANS

69

     

ARTICLE XIII WITHDRAWALS WHILE EMPLOYED

70

   

13.1

NON-HARDSHIP WITHDRAWALS

70

13.2

WITHDRAWAL OF CONTRIBUTIONS SUBJECT TO DISTRIBUTION RESTRICTIONS UNDER CODE
SECTION 401(K) UPON DEEMED SEVERANCE FROM EMPLOYMENT DUE TO QUALIFIED MILITARY
SERVICE

70

13.3

QUALIFIED RESERVIST WITHDRAWALS OF 401(K) CONTRIBUTIONS

70

13.4

SPECIAL IN-SERVICE WITHDRAWALS OF OTHER CONTRIBUTIONS WHILE PERFORMING
MILITARY SERVICE

71

13.5

OVERALL LIMITATIONS ON NON-HARDSHIP WITHDRAWALS

71

13.6

HARDSHIP WITHDRAWALS

71

 

 
3

--------------------------------------------------------------------------------

 

 

13.7

HARDSHIP DETERMINATION

72

13.8

SATISFACTION OF NECESSITY REQUIREMENT FOR HARDSHIP WITHDRAWALS

73

13.9

CONDITIONS AND LIMITATIONS ON HARDSHIP WITHDRAWALS

73

13.10

ORDER OF WITHDRAWAL FROM A PARTICIPANT'S SUB-ACCOUNTS

74

13.11

PERMISSIBLE WITHDRAWALS UNDER EACA

74

     

ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

75

   

14.1

TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

75

14.2

SEPARATE ACCOUNTING FOR NON-VESTED AMOUNTS

75

14.3

DISPOSITION OF NON-VESTED AMOUNTS

75

14.4

TREATMENT OF FORFEITED AMOUNTS

75

14.5

RECREDITING OF FORFEITED AMOUNTS

75

     

ARTICLE XV DISTRIBUTIONS

76

   

15.1

DISTRIBUTIONS TO PARTICIPANTS

76

15.2

SPECIAL IN-SERVICE DISTRIBUTIONS

77

15.3

PARTIAL DISTRIBUTIONS

77

15.4

VOLUNTARY ELECTIVE TRANSFERS

77

15.5

DISTRIBUTIONS TO BENEFICIARIES

77

15.6

CODE SECTION 401(A)(9) REQUIREMENTS

77

15.7

CASH OUTS AND PARTICIPANT CONSENT

82

15.8

REQUIRED COMMENCEMENT OF DISTRIBUTION

82

15.9

REEMPLOYMENT OF A PARTICIPANT

82

15.10

RESTRICTIONS ON ALIENATION

83

15.11

FACILITY OF PAYMENT

83

15.12

INABILITY TO LOCATE PAYEE

83

15.13

DISTRIBUTION PURSUANT TO QUALIFIED DOMESTIC RELATIONS ORDERS

84

     

ARTICLE XVI FORM OF PAYMENT

84

   

16.1

SPECIAL DEFINITIONS

84

16.2

FORM OF PAYMENT

85

16.3

MINIMUM REQUIRED DISTRIBUTIONS

86

16.4

CHANGE OF ELECTION

86

16.5

AUTOMATIC ANNUITY REQUIREMENTS

86

16.6

QUALIFIED PRERETIREMENT SURVIVOR ANNUITY REQUIREMENTS

86

16.7

DIRECT ROLLOVER

87

16.8

NOTICE REGARDING FORM OF PAYMENT

88

16.9

REEMPLOYMENT

89

16.10

ELIMINATION OF OPTIONAL FORM OF PAYMENT

89

     

ARTICLE XVH BENEFICIARIES

89

   

17.1

DESIGNATION OF BENEFICIARY

89

17.2

SPOUSAL CONSENT REQUIREMENTS

90

17.3

REVOCATION OF BENEFICIARY DESIGNATION UPON DIVORCE

90

     

ARTICLE XVIII ADMINISTRATION

91

   

18.1

AUTHORITY OF THE PLAN SPONSOR

91

18.2

DISCRETIONARY AUTHORITY

91

18.3

ACTION OF THE PLAN SPONSOR

91

18.4

CLAIMS REVIEW PROCEDURE

91

18.5

SPECIAL RULES APPLICABLE TO CLAIMS RELATED TO INVESTMENT ERRORS

96

18.6

EXHAUSTION OF REMEDIES AND LIMITATION ON FILING CIVIL ACTION

96

18.7

GROUNDS FOR JUDICIAL REVIEW

96

18.8

QUALIFIED DOMESTIC RELATIONS ORDERS

96

18.9

CORRECTION OF ERRONEOUS PAYMENTS AND OVERPAYMENTS

96

18.10

INDEMNIFICATION

97

 

 
4

--------------------------------------------------------------------------------

 

 

18.11

PRUDENT MAN STANDARD OF CARE

97

18.12

ACTIONS BINDING

97

     

ARTICLE XIX AMENDMENT AND TERMINATION

97

   

19.1

AMENDMENT BY PLAN SPONSOR

97

19.2

AMENDMENT BY VOLUME SUBMITTER PRACTITIONER

98

19.3

LIMITATION ON AMENDMENT

98

19.4

TERMINATION

98

19.5

REORGANIZATION

99

19.6

WITHDRAWAL OF AN EMPLOYER

100

19.7

EFFECT OF FAILURE TO QUALIFY UNDER CODE

100

     

ARTICLE XX ADOPTION BY OTHER COMPANIES

100

   

20.1

ADOPTION BY OTHER COMPANIES

100

20.2

EFFECTIVE PLAN PROVISIONS

100

     

ARTICLE XXI MISCELLANEOUS PROVISIONS

101

   

21.1

No COMMITMENT AS TO EMPLOYMENT

101

21.2

BENEFITS

101

21.3

No GUARANTEES

101

21.4

EXPENSES

101

21.5

PRECEDENT

101

21.6

DUTY TO FURNISH INFORMATION

101

21.7

MERGER, CONSOLIDATION, OR TRANSFER OF PLAN ASSETS

101

21.8

CONDITION ON EMPLOYER CONTRIBUTIONS

102

21.9

RETURN OF CONTRIBUTIONS TO AN EMPLOYER

102

21.10

VALIDITY OF PLAN

102

21.11

TRUST AGREEMENT

102

21.12

PARTIES BOUND

102

21.13

APPLICATION OF CERTAIN PLAN PROVISIONS

102

21.14

MERGED PLANS

103

21.15

APPLICATION OF PLAN PROVISIONS IN MULTIPLE EMPLOYER PLANS

103

21.16

SPECIAL RULES APPLICABLE TO PARTICIPANTS ABSENT DUE TO MILITARY SERVICE

104

21.17

DELIVERY OF CASH AMOUNTS

105

21.18

WRITTEN COMMUNICATIONS

105

21.19

TRUST TO TRUST TRANSFER

105

21.20

TRANSFERRED FUNDS

105

21.21

PLAN CORRECTION PROCEDURES

105

     

ARTICLE XXII TOP-HEAVY PROVISIONS

106

   

22.1

SPECIAL DEFINITIONS

106

22.2

APPLICABILITY

107

22.3

MINIMUM EMPLOYER CONTRIBUTION

107

22.4

ACCELERATED VESTING

108

22.5

EXCLUSION OF COLLECTIVELY-BARGAINED EMPLOYEES

108

 

 
5

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

This volume submitter plan consists of the Base Plan Document and a separate
Adoption Agreement that is executed by an adopting Employer and is incorporated
into the provisions of the Base Plan Document by reference. The volume submitter
plan is intended to qualify under Code Section 401(a). Depending upon elections
made in the Adoption Agreement, the volume submitter plan may be used to
implement a profit sharing plan or a profit sharing plan with a cash or deferred
arrangement intended to qualify under Code Section 401(k).

 

The Plan provisions include Compliance Addenda reflecting changes in the law
that became effective after the Volume Submitter specimen plan was submitted to
the Internal Revenue Service for pre-approval. These Addenda may override or
augment specific Sections of the Plan as reflected in the body of the document
or in prior Addenda.

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1

Plan Definitions

 

As used herein, the following words and phrases, when they appear with initial
letters capitalized as indicated below, have the meanings hereinafter set forth:

 

(a)

An "ACA" means an automatic contribution arrangement under which 401(k)
Contributions are automatically withheld from an Eligible Employee's
Compensation unless the Eligible Employee affirmatively elects otherwise.

 

(b)

An "Account" means the account maintained in the name of a Participant that
reflects his interest in the Plan and any Sub-Accounts maintained thereunder, as
provided in Article VIII.

 

(c)

An "Additional Discretionary Matching Contribution" means any Matching
Contribution made to the Plan at an Employer's discretion in addition to the
Employer's Regular Matching Contribution as provided in the Adoption Agreement,
other than a True-Up Matching Contribution or any such contribution
characterized by the Employer as a Qualified Matching Contribution.

 

(d)

An "Additional Discretionary Nonelective Contribution" means any Nonelective
Contribution made to the Plan at an Employer's discretion that may be made in
addition to the Employer's Standard Nonelective Contribution.

 

(e)

The "Administrator" means the Plan Sponsor unless the Plan Sponsor designates
another person or persons to act as such. The Plan Sponsor may designate
different persons to act as its delegate in performing different functions of
the Administrator.

 

(f)

The "Adoption Agreement" means the separate agreement executed by a
participating Employer or the Plan Sponsor under which the Employer or Plan
Sponsor elects the optional provisions that apply under the Plan. The Adoption
Agreement may also describe certain mandatory Plan provisions, provisions that
apply under the Plan without the Employer electing them. A feature is "provided"
under the Adoption Agreement if either (1) it is an optional provision and is
elected by the Employer or Plan Sponsor or (2) it is a mandatory Plan provision
described in the Adoption Agreement. The provisions of the Adoption Agreement
are an integral part of the Plan.

 

(g)

An "After-Tax Contribution" means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under the Adoption Agreement or as
may have been permitted under the terms of the Plan prior to this amendment and
restatement or any after-tax employee contribution made by a Participant to
another plan that is transferred directly to the Plan.

 

 
1

--------------------------------------------------------------------------------

 

 

(h)

An "After-Tax Rollover Contribution" means any portion of a Participant's
Rollover Contribution that is attributable to after-tax employee contributions.

 

(i)

The "Base Plan Document" means this PDS Premier' Volume Submitter 401(k)
Savings/PS Plan document qualified with the Internal Revenue Service as Base
Plan Document No. 01.

 

(1)

The "Beneficiary" of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

 

(k)

A Participant's "Benefit Payment Date" means (i) if payment is made through the
purchase of an annuity, the first day of the first period for which the annuity
is payable or (ii) if payment is made in any other form, the first day on which
all events have occurred which entitle the Participant to receive payment of his
benefit.

 

(1)

A "Break in Eligibility Service" means the following:

 

 

(1)

If Eligibility Service is credited on an Hours of Service basis, as provided in
the Adoption Agreement, any "eligibility computation period" (as described in
Section 2.1) during which an Employee completes no more than (1) if 1,000 Hours
of Service is required for a year of Eligibility Service, 500 Hours of Service
or (2) if fewer than 1,000 Hours of Service is required for a year of
Eligibility Service, 1/2 the number of Hours of Service required for a year of
Eligibility Service. Notwithstanding the foregoing, no Employee shall incur a
Break in Eligibility Service solely by reason of temporary absence from work not
exceeding 12 months resulting from illness, layoff, or other cause if authorized
in advance by an Employer or a Related Employer pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

 

 

(2)

If Eligibility Service is credited on an elapsed time basis, as provided in the
Adoption Agreement, a 12-consecutive-month period beginning on a person's
Severance Date or any anniversary thereof during which the person is not
credited with an Hour of Service, as defined in Section 2.2(a). Notwithstanding
the foregoing, the following special rules apply in determining whether a person
who is on a leave of absence has incurred a Break in Eligibility Service:

 

 

(A)

If the person is absent because of a Maternity/Paternity Absence beyond the
first anniversary of his Severance Date, the 12-consecutive month period
beginning on his Severance Date shall not constitute a Break in Eligibility
Service.

 

 

(B)

If the person is absent because of a "FMLA leave", and returns to employment
with an Employer or a Related Employer following such "FMLA leave", he shall not
incur a Break in Eligibility Service for any 12-consecutive-month period
beginning on his Severance Date or anniversaries thereof in which he is absent
because of "FMLA leave". A "FMLA leave" means an approved leave of absence
pursuant to the Family and Medical Leave Act of 1993.

 

(m)

A "Break in Vesting Service" means the following:

 

 

(1)

If Vesting Service is credited on an Hours of Service basis, as provided in the
Adoption Agreement, any "vesting computation period" (as defined in the Adoption
Agreement) during which an Employee completes no more than (1) if 1,000 Hours of
Service is required for a year of Vesting Service, 500 Hours of Service or (2)
if fewer than 1,000 Hours of Service is required for a year of Vesting Service,
1/2 the number of Hours of Service required for a year of Vesting Service.
Notwithstanding the foregoing, no Employee shall incur a Break in Vesting
Service solely by reason of temporary absence from work not exceeding 12 months
resulting from illness, layoff, or other cause if authorized in advance by an
Employer or a Related Employer pursuant to its uniform leave policy, if his
employment shall not otherwise be terminated during the period of such absence.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(2)

If Vesting Service is credited on an elapsed time basis, as provided in the
Adoption Agreement, a 12-consecutive-month period beginning on a person's
Severance Date or any anniversary thereof during which the person is not
credited with an Hour of Service, as defined in Section 2.2(a). Notwithstanding
the foregoing, the following special rules apply in determining whether a person
who is on a leave of absence has incurred a Break in Vesting Service:

 

 

(A)

If the person is absent because of a Maternity/Paternity Absence beyond the
first anniversary of his Severance Date, the 12-consecutive month period
beginning on his Severance Date shall not constitute a Break in Vesting Service.

 

 

(B)

If the person is absent because of a "FMLA leave", and returns to employment
with an Employer or a Related Employer following such "FMLA leave", he shall not
incur a Break in Vesting Service for any 12-consecutive-month period beginning
on his Severance Date or anniversaries thereof in which he is absent because of
"FMLA leave". A "FMLA leave" means an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993.

 

(n)

A "Catch-Up 401(k) Contribution" means any 401(k) Contribution made to the Plan
pursuant to Section 4.6 that is in excess of an applicable Plan limit and is
made pursuant to, and is intended to comply with, Code Section 414(v). Catch-Up
401(k) Contributions may include Pre-Tax 401(k) Contributions and/or Roth 401(k)
Contributions.

 

(o)

The "Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

 

(p)

The "Compensation" of a Participant for purposes of determining the amount and
allocation of each contribution source under the Plan means Compensation as
defined for such contribution source in the Adoption Agreement, including those
amounts, if any, designated for such contribution source in the Adoption
Agreement and excluding those amounts, if any, designated for such contribution
source in the Adoption Agreement.

 

If provided in the Adoption Agreement, the following definitions of Compensation
have the following meanings:

 

 

(1)

W-2 Compensation. A Participant's wages as defined in Code Section 3401(a),
determined without regard to any rules that limit compensation included in wages
based on the nature or location of the employment or services performed, and all
other payments made to him for services as a Covered Employee for which his
Employer is required to furnish the Participant a written statement under Code
Sections 6041(d), 6051(a)(3), and 6052 (commonly referred to as W-2 earnings).

 

 

(2)

W-2 Compensation less moving expenses only. A Participant's wages as defined in
Code Section 3401(a), determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed, and all other payments made to him for services as a
Covered Employee for which his Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3), and 6052 (commonly
referred to as W-2 earnings), excluding moving expenses.

 

 

(3)

Withholding Compensation. A Participant's wages as defined in Code Section
3401(a), paid to him for services as a Covered Employee that would be used for
purposes of income tax withholding at the source, determined without regard to
any rules that limit compensation included in wages based on the nature or
location of the employment or services performed.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(4)

General Section 415 Compensation. A Participant's general Section 415
Compensation includes (i) his wages, salaries, fees for professional service,
and all other amounts received (without regard to whether such amounts are paid
in cash) for personal services actually rendered in the course of employment
with an Employer as a Covered Employee, to the extent the amounts are includible
in gross income (or would have been received and includable in gross income but
for the Participant's election, or deemed election, under Code Section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)), including, but not
limited to, commissions paid to salesperson, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan described in Treasury Regulations Section 1.62-2(c), (ii) in
case of a Participant who is an employee within the meaning of Code Section
401(c)(1), the Participant's earned income, as described in Code Section
401(c)(2) and regulations issued thereunder, (iii) amounts described in Code
Section 104(a)(3), 105(a), or 105(h), but only to the extent such amounts are
includible in the gross income of the Participant, (iv) amounts paid or
reimbursed by the Employer for moving expenses incurred by the Participant, but
only to the extent it is reasonable to believe the amounts are not deductible by
the Participant under Code Section 217, (v) the value of a non-statutory option
(an option other than a statutory option, as defined in Treasury Regulations
Section 1.421-1(b)) granted to the Participant by the Employer, but only to the
extent that the value of the option is includible in the gross income of the
Participant for the taxable year in which granted, (vi) amounts includible in
the gross income of the Participant upon making an election described in Code
Section 83(b), and (vii) amounts that are includible in the gross income of the
Participant under the rules of Code Section 409A or 457(f)(1)(A) or because the
amounts are constructively received by the Participant. General Section 415
Compensation excludes (A) contributions (other than elective contributions
described in Code Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made
by the Participant's Employer to a plan of deferred compensation (including a
simplified employee pension described in Code Section 408(k) or a simple
retirement account described in Code Section 408(p)), whether or not qualified,
to the extent that, before application of the limitations of Code Section 415 to
such plan, the contributions are not includible in the gross income of the
Participant for the taxable year in which contributed, (B) any distributions
from a plan of deferred compensation, whether or not qualified, (except amounts
received pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (C) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (D) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (E) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (F) other items
that are similar to the items listed in (A) through (E) above.

 

 

(5)

Modified Section 415 Compensation. A Participant's modified Section 415
Compensation includes his wages, salaries, fees for professional service, and
all other amounts received for personal services actually rendered in the course
of employment with an Employer as a Covered Employee. Modified Section 415
Compensation excludes (i) contributions (other than elective contributions
described in Code Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made
by the Participant's Employer to a plan of deferred compensation (including a
simplified employee pension described in Code Section 408(k) or a simple
retirement account described in Code Section 408(p)), whether or not qualified,
to the extent that, before application of the limitations of Code Section 415 to
such plan, the contributions are not includible in the gross income of the
Participant for the taxable year in which contributed, (ii) any distributions
from a plan of deferred compensation, whether or not qualified, (except amounts
received pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (iii) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (iv) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (v) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (vi) other items
that are similar to the items listed in (i) through (v) above.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(6)

Base Pay. A Participant's base pay means his base wages received for personal
services actually rendered in the course of employment with an Employer as a
Covered Employee, excluding bonuses, overtime, shift differential, and any other
special compensation.

 

 

(7)

Total Compensation excluding non-cash compensation. A Participant's total
compensation excluding non-cash compensation means his wages, salaries, fees for
professional service, and all other amounts received for personal services
actually rendered in the course of employment with an Employer as a Covered
Employee, except any such amounts that are not paid to the Participant in cash.
For this purpose, an amount that would have been payable to the Participant in
cash, but which is not paid because of the Participant's election under Code
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b), is
treated as having been paid to the Participant in cash.

 

 

(8)

Regular Rate of Pay. A Participant's regular rate of pay for any period means
the Participant's basic or regular rate of pay for such period for services as a
Covered Employee, based on the hourly pay scale, weekly salary, or similar unit
of base or regular pay applicable to such Participant.

 

Unless otherwise provided in the Adoption Agreement, a Participant's
Compensation includes the following:

 

 

(9)

any eligible amount that would have been received and included in the
Participant's taxable gross income but for the Participant's election under Code
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b);

 

 

(10)

amounts paid to the Participant after his severance from employment (as defined
in Treasury Regulations Section 1.401(k)-1(d)(2), for plans that include a cash
or deferred arrangement or as defined in Treasury Regulations Section
1.415(a)-1(f)(5), for plans that do not include a cash or deferred arrangement),
but before (1) the end of the "limitation year" in which the Participant's
severance from employment occurs or (2) within 2 1/2 months of such severance
from employment, whichever is later, provided such amounts would have been paid
to the Participant in the course of employment and are regular compensation for
services by the Participant or commissions, bonuses or other similar
compensation, but only to the extent such amounts would have been included in
the Participant's Compensation if his employment had continued;

 

 

(11)

if the Participant is absent from employment as a Covered Employee to perform
service in the uniformed services (as defined in Chapter 43 of Title 38 of the
United States Code), his Compensation will include any "differential pay," as
defined hereunder, he receives or is entitled to receive from his Employer. For
purposes of this paragraph, "differential pay" means any payment made to the
Participant by the Employer after December 31, 2008, with respect to a period
during which the Participant is performing service in the uniformed services
while on active duty for a period of more than 30 days that represents all or a
portion of the wages the Participant would have received if he had continued
employment with the Employer as a Covered Employee.

 

For any Self-Employed Individual, Compensation for any period means his Earned
Income for such period for services as a Covered Employee adjusted so that it is
equivalent under regulations issued under Code Section 414(s) to Compensation
for Participants who are not Self-Employed Individuals.

 

 
5

--------------------------------------------------------------------------------

 

 

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit elected in the Adoption
Agreement, or, if no limit is elected, the limit in effect under Code Section
401(a)(17) ($250,000 for Plan Years beginning in 2012, subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year). If the
Compensation of a Participant is determined over a period of time that contains
fewer than 12 calendar months, then the annual limit in effect under Code
Section 401(a)(17) shall be adjusted with respect to that Participant by
multiplying the annual compensation limitation in effect for the Plan Year by a
fraction the numerator of which is the number of full months in the period and
the denominator of which is 12; provided, however, that no proration is required
for a Participant who is covered under the Plan for less than one full Plan Year
if either (i) the individual becomes an Eligible Employee part way through the
Plan Year and the Adoption Agreement provides that Compensation prior to
becoming an Eligible Employee is excluded in allocating contributions or (ii)
the formula for allocations is based on Compensation for a period of at least 12
months.

 

(q)

A "Contribution Period" means the period specified in the Adoption Agreement for
which Employer Contributions shall be made.

 

(r)

A "Covered Employee" means any Employee of an Employer who is in a class of
Employees eligible to participate in the Plan, as provided in the Adoption
Agreement. If an Employee is excluded from the definition of Covered Employee
under the Adoption Agreement based on an expectation that he shall not complete
a specified number of Hours of Service, he shall become a Covered Employee
hereunder on the date on which he first satisfies both of the following
requirements: (I) he has attained age 21 and (II) he has completed at least
1,000 Hours of Service during the 12 consecutive month period beginning on the
first date he completes an Hour of Service or any Plan Year beginning after that
date. An Employee who becomes a Covered Employee pursuant to the preceding
sentence shall be treated as having transferred to employment as a Covered
Employee for purposes of Article III.

 

Regardless of the elections in the Adoption Agreement, any individual who has
executed a contract, letter of agreement, or other document acknowledging his
status as an independent contractor not entitled to benefits under the Plan or
any other individual who performs services for an Employer who is otherwise not
classified by the Employer as an Employee and with respect to whom the Employer
does not withhold income taxes and file Form W-2 (or any replacement Form) with
the Internal Revenue Service, shall be excluded from the class of Employees
eligible to participate in the Plan even if such individual is later adjudicated
to be an Employee of the Employer unless and until the Employer extends coverage
to such individual.

 

(s)

A "Designated Roth Rollover Contribution" means any portion of a Participant's
Rollover Contribution that is made by a direct rollover to the Plan and is
attributable to designated Roth contributions, as described in Code Section
402A. Designated Roth Rollover Contributions do not include In-Plan Roth
Rollover Contributions.

 

(t)

"Disabled" means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued and indefinite duration. A
Participant shall be considered Disabled only if he meets the criteria specified
in the Adoption Agreement.

 

(u)

A Participant's "Domestic Partner" means the person with whom a Participant
maintains a domestic partnership, as determined by the Administrator. The
Administrator shall determine that a Participant maintains a domestic
partnership with a person if all of the following requirements are met:

 

 

(1)

the Participant and the Participant's partner (i) maintain an intimate,
committed relationship of mutual caring, (ii) share the same principal
residence, (iii) agree to be responsible for each other's basic living expenses
during the period of the relationship, and (iv) are not so closely related by
blood that a legal marriage between them would otherwise be prohibited solely by
reason of such blood relationship;

 

 
6

--------------------------------------------------------------------------------

 

 

 

(2)

neither the Participant nor the Participant's partner is married to a third
party;

 

 

(3)

the Participant has filed written notice with the Administrator, which the
Participant has not subsequently withdrawn or revoked, identifying the person as
his or her Domestic Partner;

 

 

(4)

the Participant and the Participant's partner have complied with all
requirements, if any, imposed by the political subdivision in which they are
resident, for recognition of domestic partner status (such as declaration or
registration requirements, duration of relationship requirements, cohabitation
requirements, requirements relating to conduct of financial or contractual
obligations, etc.); and

 

 

(5)

the Participant's partner does not deny his or her status as the Participant's
Domestic Partner or claim to be the domestic partner of, Spouse of, or subject
to a civil union with any third person.

 

Any written statement provided by the Participant to the Administrator
identifying an individual as his Domestic Partner, other than any such
declaration that has subsequently been withdrawn, shall create a rebuttable
presumption consistent with such declaration. The Administrator may rely on such
presumption

unless and until a claimant presents contrary evidence to the Administrator that
the Administrator determines is clear and sufficient to rebut such presumption.
The Administrator shall have no responsibility to inquire into the accuracy,
veracity, or authenticity of any such declaration or to ascertain whether the
Participant and the Participant's partner have complied with all the
requirements of the political subdivision in which they reside, it being the
burden of any contrary claimant to disprove such compliance.

 

For those purposes specifically identified in the Plan, a Participant's Domestic
Partner shall be treated the same as a Participant's Spouse.

 

(v)

An "EACA" means an automatic contribution arrangement that satisfies the
requirements of Code Section 414(w)(3) to be an eligible automatic contribution
arrangement.

 

(w)

The "Early Retirement Date" of an Employee means the date he satisfies the
requirements specified by the Plan Sponsor in the Adoption Agreement, if any. If
a Participant separates from service before satisfying the age requirement for
early retirement, but has satisfied the service requirement, the Participant
will be entitled to elect an early retirement benefit upon satisfaction of such
age requirement.

 

(x)

The "Earned Income" of an individual means the net earnings from self-employment
in the trade or business with respect to which the Plan is established, for
which personal services of the individual are a material income-producing
factor. Net earnings will be determined without regard to items not included in
gross income and the deductions allocable to such items. Net earnings are
reduced by contributions by the individual's Employer to a qualified plan to the
extent the contributions are deductible under Code Section 404. Net earnings
shall be determined with regard to the deduction allowed to the taxpayer by Code
Section 164(f) for taxable years beginning after December 31, 1989.

 

(y)

The "Eligibility Service" of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

 

(z)

An "Eligible Employee" means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.

 

(aa)

An "Employee" means any common law employee of an Employer or a Related
Employer, any Self-Employed Individual, any Leased Employee ( as required under
Code Section 414(n)), or any individual treated as an employee of an Employer or
a Related Employer under Code Section 414(o).

 

(bb)

An "Employer" means any entity which has adopted the Plan to provide benefits to
its employees.

 

 
7

--------------------------------------------------------------------------------

 

 

(cc)

An "Employer Contribution" means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of the Adoption Agreement or Article XXII and that an Eligible
Employee may not elect instead to receive in cash.

 

(dd)

The "Employment Commencement Date" of an Employee means (i) the first date on
which he completes an Hour of Service as defined in Section 2.2(a) or (ii) if
the Employee incurs a Break in Eligibility Service or a Break in Vesting
Service, as applicable, the first date following such Break in Eligibility
Service or Break in Vesting Service on which he again completes an Hour of
Service as defined in Section 2.2(a).

 

(ee)

An "Entry Date" means the date or dates specified for each contribution source
in the Adoption Agreement as of which a Covered Employee becomes an Eligible
Employee with respect to such contribution source.

 

(ff)

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

 

(gg)

A "401(k) Contribution" means any amount contributed to the Plan on behalf of a
Participant that the Participant could elect to receive in cash, but that the
Participant elects, either affirmatively or if the Adoption Agreement includes
an ACA and/or automatic escalation provision, pursuant to the ACA or automatic
annual escalation provision, to have contributed to the Plan in accordance with
the provisions of Article IV as either a Pre-Tax 401(k) Contribution or a Roth
401(k) Contribution.

 

(hh)

The "General Fund" means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

 

(ii) A "Highly Compensated Employee" means any Covered Employee who performs
services for an Employer or any Related Employer during the Plan Year and who
(i) was a 5% owner at any time during the Plan Year or the "look back year" or
(ii) received "415 compensation" from the Employers and Related Employers during
the "look back year" in excess of the dollar amount in effect under Code Section
414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $115,000 for
"look back years" beginning after December 31, 2011) and, if provided in the
Adoption Agreement, was in the top paid group of employees for the "look back
year". A Covered Employee is in the top paid group of Employees if he is in the
top 20% of Employees when ranked on the basis of compensation paid during the
"look back year". The $115,000 amount is adjusted at the same time and in the
same manner as under Code Section 415(d), except that the base period is the
calendar quarter ending September 30, 1996.



 

The determination of who is a Highly Compensated Employee hereunder, including
determinations as to the number and identity of Employees in the top paid group,
shall be made in accordance with the provisions of Code Section 414(q) and
regulations issued thereunder.

 

For purposes of this defmition, the following terms have the following meanings:

 

 

(1)

An Employee's "415 compensation" means his "415 compensation", as defined in the
Adoption Agreement.

 

 

(2)

The "look back year" means the 12-month period immediately preceding the Plan
Year, unless the Adoption Agreement provides that the "look back year" is the
calendar year beginning within the 12-month period immediately preceding the
Plan Year for which testing is being performed.

 

(jj)

An "Hour of Service" with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.

 

 
8

--------------------------------------------------------------------------------

 

 

(kk)

An "In-Plan Roth Rollover Contribution" means any Rollover Contribution of
amounts held under the Plan made by a Participant pursuant to Code Section
402A(c)(4) and in accordance with the provisions of the Adoption Agreement.

 

(11)

The "Investment Fiduciary" means the fiduciary responsible for investments under
the Plan, including, if applicable, selection of the Investment Funds and
direction of the Trustee. Unless otherwise specified in the Adoption Agreement,
the Plan Sponsor shall be the Investment Fiduciary.

 

(mm)

An "Investment Fund" means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

 

(nn)

A "Leased Employee" means any person (other than an "excludable leased
employee") who performs services for an Employer or a Related Employer (the
"recipient") (other than an employee of the "recipient") pursuant to an
agreement between the "recipient" and any other person (the "leasing
organization") on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the "recipient". An "excludable leased employee" means any Leased
Employee of the "recipient" who (a) is covered by a money purchase pension plan
maintained by the "leasing organization" which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least 10% of, as defined in Code Section 415 and regulations issued thereunder,
(ii) full and immediate vesting, and (iii) immediate participation by employees
of the "leasing organization", or (b) performs substantially all of his services
for the "leasing organization", or (c) whose compensation from the "leasing
organization" in each plan year during the 4-year period ending with the plan
year is less than $1,000. Notwithstanding the foregoing, Leased Employees of the
recipient shall only be considered "excludable leased employees" if Leased
Employees do not constitute more than 20% of the "recipient's" nonhighly
compensated work force. For purposes of this Section, contributions or benefits
provided to a Leased Employee by the "leasing organization" that are
attributable to services performed for the "recipient" shall be treated as
provided by the "recipient".

 

(oo)

A "Matching Contribution" means any Employer Contribution made to the Plan on
account of a Participant's 401(k) Contributions or After-Tax Contributions to
the Plan, as provided in the Adoption Agreement, or, if provided in the Adoption
Agreement, a Participant's salary reduction contributions or employee after-tax
contributions to a plan maintained by his Employer under Code Section 403(b) or
Code Section 457(b). Matching Contributions include Regular Matching
Contributions, Safe Harbor Matching Contributions, Additional Discretionary
Matching Contributions, True-Up Matching Contributions, and Qualified Matching
Contributions.

 

(pp)

A "Maternity/Paternity Absence" means a person's absence from employment with an
Employer or a Related Employer because of the person's pregnancy, the birth of
the person's child, the placement of a child with the person in connection with
the person's adoption of the child, or the caring for the person's child
immediately following the child's birth or adoption. A person's absence from
employment will not be considered a Maternity/Paternity Absence unless the
person furnishes the Administrator such timely information as may reasonably be
required to establish that the absence was for one of the purposes enumerated in
this paragraph and to establish the number of days of absence attributable to
such purpose.

 

(qq)

A "Nonelective Contribution" means any Employer Contribution made to the Plan as
provided in the Adoption Agreement that is not contingent upon a Participant's
"elective contributions" or "employee contributions", as those terms are defined
in Section 7.1. Nonelective Contributions include Standard Nonelective
Contributions and Additional Discretionary Nonelective Contributions.
Nonelective Contributions do not include the following:

 

 

(1)

Safe Harbor Nonelective Contributions

 

 

(2)

Qualified Nonelective Contributions

 

 
9

--------------------------------------------------------------------------------

 

 

(rr)

A "Non-QACA Safe Harbor Matching Contribution" means any Matching Contribution
designated as such in the Adoption Agreement and made to the Plan as provided in
Article VI that meets the requirements of Code Section 401(k)(12)(B).

 

(ss)

A "Non-QACA Safe Harbor Nonelective Contribution" means any Employer
Contribution designated as such in the Adoption Agreement and made to the Plan
as provided in Article VI that meets the requirements of Code Section
401(k)(12)(C).

 

(tt)

The "Normal Retirement Age" of an Employee means the date he satisfies the
requirements specified in the Adoption Agreement.

 

(uu)

The "Normal Retirement Date" of an Employee means the Employee's Normal
Retirement Age, unless otherwise specified in the Adoption Agreement.

 

(vv)

A "Participant" means any person who has satisfied the requirements of Article
III to become an Eligible Employee and/or who has an Account in the Trust.

 

(ww)

The "Plan" means the plan established by an adopting Employer in the form of
this volume submitter plan by execution of an Adoption Agreement, as in effect
from time to time.

 

(xx)

The "Plan Sponsor" means the entity that sponsors the Plan, as identified in the
Adoption Agreement.

 

(yy)

A "Plan Year" means the period designated in the Adoption Agreement.

 

(zz)

A "Prevailing Wage Law Contribution" means any contribution an Employer is
required to make to the Plan pursuant to a Prevailing Wage Law.

 

(aaa)

A "Prevailing Wage Law" means any federal, state, or municipal prevailing wage
law or the Davis Bacon Act, as amended, 40 U.S.C.A., Sections 3141-3144, 3146,
and 3147 (2002).

 

(bbb)

A "Predecessor Employer" means any company that is a predecessor organization to
an Employer under the Code. Unless otherwise provided in the Adoption Agreement,
a predecessor organization shall be treated as a Predecessor Employer under the
Plan only if the Employer maintains a plan of such predecessor organization. In
addition, a Predecessor Employer includes the employers listed in the Adoption
Agreement, if any, for the purposes specified in the Adoption Agreement.

 

(ccc)

A "Pre-Tax 401(k) Contribution" means any 401(k) Contribution made to the Plan
on behalf of a Participant that is not includable in the Participant's taxable
gross income, pursuant to Code Section 401(k), until distributed from the Plan.

 

(ddd)

A "Prior Matching Contribution" means any contribution made by a Participant's
employer on account of the Participant's "elective contributions" or "employee
contributions", as those terms are defined in Section 7.1, either (i) to the
Plan pursuant to provisions of the Plan that are no longer in effect or (ii) to
another plan and that was transferred directly to the Plan from such other plan
(in connection with a spinoff or plan merger). Prior Matching Contributions do
not include Prior Safe Harbor Contributions.

 

(eee)

A "Prior Money Purchase Pension Plan Contribution" means any contribution made
by a Participant's employer either (i) to the Plan while it was qualified as a
money purchase pension plan or (ii) to another plan that was qualified as a
money purchase pension plan and that was transferred directly to the Plan from
such other plan (in connection with a spinoff or plan merger).

 

(fff)

A "Prior Nonelective Contribution" means any contribution made by a
Participant's employer that was not contingent upon the Participant's "elective
contributions" or "employee contributions", as those terms are defined in
Section 7.1, and that was made either (i) to the Plan pursuant to provisions of
the Plan that are no longer in effect or (ii) to another plan and that was
transferred directly to the Plan from such other plan (in connection with a
spinoff or plan merger).

 

 
10

--------------------------------------------------------------------------------

 

 

(ggg)

A "Prior Safe Harbor Contribution" means any Safe Harbor Matching Contribution
or Safe Harbor Nonelective Contribution that was made either (i) to the Plan
pursuant to provisions of the Plan that are no longer in effect or (ii) to
another plan and that was transferred directly to the Plan from such other plan
(in connection with a spinoff or plan merger).

 

(hhh)

"Profits" means the current and accumulated net earnings of an Employer for any
Plan Year or Contribution Period, as applicable, as determined by the Employer
in accordance with the accounting procedures and principles customarily used in
the preparation of its annual statement, consistently applied; provided,
however, that the determination of the current and accumulated net earnings of
the Employer shall be made before taking into account any of the following:

 

 

(1)

any gains or losses resulting from the sale or exchange of capital assets or
depreciable property;

 

 

(2)

Federal, state, and municipal income taxes, excess profit taxes, and any other
taxes imposed upon income and profits; and

 

 

(3)

contributions under this Plan or any other plan of deferred compensation for
Employees of the Employer.

 

(iii)

A "QACA" means an automatic contribution arrangement that satisfies the
requirements of Code Section 401(k)(13) to be a qualified automatic contribution
arrangement.

 

(jjj)

A "QACA Safe Harbor Matching Contribution" means any Matching Contribution
designated as such in the Adoption Agreement and made to the Plan as provided in
Article VI that meets the requirements of Code Section 401(k)(13)(D).

 

(kkk)

A "QACA Safe Harbor Nonelective Contribution" means any Employer Contribution
designated as such in the Adoption Agreement and made to the Plan as provided in
Article VI that meets the requirements of Code Section 401(k)(13)(D).

 

(111)

A "Qualified Joint and Survivor Annuity" means an immediate annuity payable at
earliest retirement age under the Plan, as defined in regulations issued under
Code Section 401(a)(11), that is payable (i) for the life of a Participant, if
the Participant is not married, or (ii) for the life of a Participant with a
survivor annuity payable for the life of the Participant's Spouse that is equal
to at least 50%, but not more than 100%, of the amount of the annuity payable
during the joint lives of the Participant and his Spouse, if the Participant is
married. No survivor annuity shall be payable to the Participant's Spouse under
a Qualified Joint and Survivor Annuity if such Spouse is not the same Spouse to
whom the Participant was married on his Benefit Payment Date.

 

(mmm)

A "Qualified Matching Contribution" means any Matching Contribution made to the
Plan that is 100% vested when made and may be taken into account to satisfy the
limitations on 401(k) Contributions made by Highly Compensated Employees under
Article VII.

 

(nnn)

A "Qualified Nonelective Contribution" means any Employer Contribution made to
the Plan as provided in the Adoption Agreement that (i) is not contingent upon a
Participant's "elective contributions" or "employee contributions", as those
terms are defined in Section 7.1, (ii) is 100% vested when made, and (iii) may
be taken into account to satisfy the ADP test described in Section 7.4 or the
ACP test described in Section 7.7.

 

(ooo)

A "Qualified Optional Survivor Annuity" means a Qualified Joint and Survivor
Annuity other than the "automatic annuity form" described in Section 16.5(a)
that provides a survivor annuity to the Participant's surviving Spouse equal to
the following percentage of the amount being paid to the Participant: (a) if the
"automatic annuity form" designated in the Adoption Agreement provides a
survivor annuity that is less than 75% of the amount payable to the Participant,
the Qualified Optional Survivor Annuity shall provide a survivor annuity equal
to 75% of the amount payable to the Participant; or (b) if the "automatic
annuity form" designated in the Adoption Agreement provides a survivor annuity
that is 75% or more of the amount payable to the Participant, the Qualified
Optional Survivor Annuity shall provide a survivor annuity equal to 50% of the
amount payable to the Participant.

 

 
11

--------------------------------------------------------------------------------

 

 

(ppp)

A "Qualified Preretirement Survivor Annuity" means an annuity payable for the
life of a Participant's surviving Spouse if the Participant dies prior to his
Benefit Payment Date.

 

(qqq)

A "Qualified Voluntary Employee Contribution (QVEC)" means any voluntary,
deductible employee contribution made by a Participant prior to January 1, 1987
in accordance with provisions of the Code that are no longer in effect.

 

(rrr)

A "Regular Matching Contribution" means any Matching Contribution made to the
Plan at the rate specified in the Adoption Agreement, other than the following:

 

 

(1)

an Additional Discretionary Matching Contribution.

 

 

(2)

A True-Up Matching Contribution.

  

 

(3)

A Safe Harbor Matching Contribution.

 

 

(4)

A Qualified Matching Contribution.

 

(sss)

A "Related Employer" means any corporation or business that would be aggregated
with an Employer for a relevant purpose under Code Section 414, including
members of an affiliated service group under Code Section 414(m), a controlled
group of corporations under Code Section 414(b), or a group of trades or
businesses under common control under Code Section 414(c) of which the adopting
Employer is a member, and any other entity required to be aggregated with the
Employer pursuant to Code Section 414(o).

 

(ttt)

A Participant's "Required Beginning Date" means the following:

 

 

(1)

If the "old rule" is elected in the Adoption Agreement, Required Beginning Date
means April 1 of the calendar year following the calendar year in which the
Participant attains age 70 1/2.

 

 

(2)

If the "modified new rule" or "new rule" is elected in the Adoption Agreement,
Required Beginning Date means the following:

 

 

(A)

for a Participant who is not a "5% owner", April 1 of the calendar year
following the calendar year in which occurs the later of the Participant's (i)
attainment of age 70 1/2 or (ii) Settlement Date

 

 

(B)

for a Participant who is a "5% owner", April 1 of the calendar year following
the calendar year in which the Participant attains age 70 1/2.

 

A Participant is a "5% owner" if he is a 5% owner, as defined in Code Section
416(i) and determined in accordance with Code Section 416, but without regard to
whether the Plan is top-heavy, for the Plan Year ending with or within the
calendar year in which the Participant attains age 70 1/2. The Required
Beginning Date of a Participant who is a "5% owner" hereunder shall not be
re-determined if the Participant ceases to be a 5% owner as defined in Code
Section 416(i) with respect to any subsequent Plan Year.

 

(uuu)

A "Rollover Contribution" means any rollover contribution made to the Plan by an
individual, as may be permitted under the Adoption Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

(vvv)

A "Roth 401(k) Contribution" means any 401(k) Contribution made on behalf of a
Participant for a Plan Year beginning after December 31, 2005, that is
irrevocably designated as being made pursuant to, and is intended to comply
with, Code Section 402A. Roth 401(k) Contributions are includable in a
Participant's taxable gross income for the year in which they are contributed to
the Plan.

 

(www)

The term "Safe Harbor Contribution" includes Safe Harbor Matching Contributions,
Safe Harbor Nonelective Contributions, and Prior Safe Harbor Contributions.

 

(xxx)

A "Safe Harbor Matching Contribution" means any Employer Contribution made to
the Plan as provided in Article VI that is either a Non-QACA Safe Harbor
Matching Contribution or a QACA Safe Harbor Matching Contribution.

 

(yyy)

A "Safe Harbor Nonelective Contribution" means any Employer Contribution made to
the Plan as provided in Article VI that is either a Non-QACA Safe Harbor
Nonelective Contribution or a QACA Safe Harbor Nonelective Contribution.

 

(zzz)

"Self-Employed Individual" means any individual who has Earned Income for the
taxable year from the trade or business with respect to which the Plan is
established or who would have had Earned Income but for the fact that the trade
or business had no net profits for the taxable year.

 

(aaaa)

The "Settlement Date" of a Participant means the date on which a Participant's
interest under the Plan becomes distributable in accordance with Article XV.

 

(bbbb)

The "Severance Date" of an Employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Employers is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Employers for any other reason; provided, however, that the following special
rules shall apply:

 

 

(1)

If the Employee terminates employment with or is absent from work with all
Employers and Related Employers on account of service with the armed forces of
the United States, he shall not incur a Severance Date if he is eligible for
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act of 1994 and he returns to work with an Employer or a Related Employer
within the period during which he retains such reemployment rights, but, if he
does not return to work within such period, his Severance Date shall be the
earlier of (i) the date which is one year after his absence commenced or (ii)
the last day of the period during which he retains such reemployment rights.

 

 

(2)

If the Employee is on a Maternity/Paternity Absence beyond the first anniversary
of the first day of such absence, he shall not incur a Severance Date if he
returns to employment before the second anniversary of the first day of such
absence but, if he does not return within such period, his Severance Date shall
be the second anniversary of the first date of such Maternity/Paternity Absence.
Unless otherwise provided in the Adoption Agreement, the provisions of this
paragraph shall apply solely for purposes of preventing a Break in Eligibility
Service or a Break in Vesting Service.

 

 

(3)

If provided in the Adoption Agreement, if the Employee is on a paid leave of
absence beyond the first anniversary of the first day of such absence, he shall
not incur a Severance Date if he returns to employment before the second
anniversary of the first day of such absence but, if he does not return within
such period, his Severance Date shall be the first anniversary of the first date
of such paid leave of absence.

 

(cccc)

A "Single Life Annuity" means an annuity payable for the life of a Participant.

 

 
13

--------------------------------------------------------------------------------

 

 

(dddd)

A Participant's "Spouse" means the person to whom the Participant is legally
married under the laws of the state or country in which the marriage originated,
even if such marriage is not recognized under the laws of the state or country
in which the Participant resides.

 

(eeee)

A "Standard Nonelective Contribution" means a Nonelective Contribution made in
accordance with the provisions of Section 6.2.

 

(ffff)

A "Sub-Account" means any of the individual sub-accounts of a Participant's
Account that is maintained as provided in Article VIII.

 

(gggg)

A "Transfer Contribution" means any amount transferred to the Plan on an
Employee's behalf directly from another qualified plan pursuant to a trust to
trust transfer as provided in Section 21.19.

 

(hhhh)

A "True-Up Matching Contribution" means any Matching Contribution made to the
Plan for a Plan Year that when aggregated with the Regular Matching
Contributions made on a Participant's behalf for the Plan Year will provide
Matching Contributions at the maximum rate specified in the Plan taking into
account the Participant's contributions for the full Plan Year that are eligible
for match and his Compensation for the full Plan Year.

 

(iiii)

The "Trust" means the trust, annuity contracts, or insurance contracts
maintained by the Trustee under the Trust Agreement.

 

(jjjj)

The "Trust Agreement" means any agreement or agreements entered into between the
Plan Sponsor and the Trustee relating to the holding, investment, and
reinvestment of the assets of the Plan, together with all amendments thereto and
shall include any agreement establishing an annuity or insurance contract (other
than a life, health or accident, property, casualty, or liability insurance
contract) for the investment of assets if the contract would, except for the
fact that it is not a trust, constitute a qualified trust under Code Section
401.

 

(kkkk)

The "Trustee" means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement. The Plan Sponsor
may designate a person or persons other than the Trustee to perform any
responsibility of the Trustee under the Plan, other than trustee
responsibilities as defined in ERISA Section 405(c)(3), and the Trustee shall
not be liable for the performance of such person in carrying out such
responsibility except as otherwise provided by ERISA. The term Trustee shall
include any delegate of the Trustee as may be provided in the Trust Agreement.

 

(1111)

A "Trust Fund" means any fund maintained under the Trust by the Trustee.

 

(mmmm)

A "Valuation Date" means the date or dates designated for the purpose of valuing
the General Fund and each Investment Fund and adjusting Accounts and
Sub-Accounts thereunder, which dates need not be uniform with respect to the
General Fund, each Investment Fund, Account, or Sub-Account. A Valuation Date
must occur on the last day of the Plan Year. However, the Administrator may
value the General Fund or any Investment Fund more frequently, including, but
not limited to, semi-annually, quarterly, monthly, or each day a stock exchange
under the Plan is open for business.

 

(nnmn)

The "Vesting Service" of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

 

1.2

Interpretation

 

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

 
14

--------------------------------------------------------------------------------

 

 

ARTICLE II
SERVICE

 

2.1

Special Definitions

 

For purposes of this Article, the following terms have the following meanings.

 

(a)

If the Adoption Agreement provides for elapsed time crediting for either Vesting
or Eligibility Service, the "continuous service" of an Employee means the
continuous service credited to him in accordance with the provisions of this
Article.

 

(b)

If the Adoption Agreement provides for Hours of Service crediting for
Eligibility Service, an "eligibility computation period" means (i) the
12-consecutive-month period beginning on his Employment Commencement Date, and
(ii) either each 12-consecutive-month period beginning on an anniversary of such
date or, if provided in the Adoption Agreement, each Plan Year beginning after
such date; provided, however, that if an Employee's Employment Commencement Date
is prior to the effective date of the Plan, a Plan Year shall not mean any short
Plan Year beginning on the effective date of the Plan, if any, but shall mean
any 12-consecutive-month period beginning before the effective date of the Plan
that would have been a Plan Year if the Plan had been in effect.

 

If provided in the Adoption Agreement, if an Employee returns to active
employment after a Break in Eligibility Service and if he had previously
completed sufficient Hours of Service during a prior "eligibility computation
period" to prevent a Break in Eligibility Service, his initial "eligibility
computation period" for purposes of determining his years of Eligibility Service
following such return shall begin on his Employment Commencement Date following
the Break in Eligibility Service. Subsequent "eligibility computation periods"
shall be based on anniversaries of such Employment Commencement Date or, if
provided in the Adoption Agreement, Plan Years beginning after such date.

 

(c)

If the Adoption Agreement provides for Hours of Service crediting for Vesting
Service, a "vesting computation period" means the 12-month period specified in
the Adoption Agreement.

 

2.2

Crediting of Hours of Service

 

An Employee shall be credited with an Hour of Service for:

 

(a)

Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer, a Predecessor Employer, or a Related Employer during the
applicable computation period; provided, however, that hours compensated at a
premium rate shall be treated as straight-time hours.

 

(b)

Subject to the provisions of Section 2.4, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

(c)

Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Employer during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Employer within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

(d)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Employer; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.4.

 

 
15

--------------------------------------------------------------------------------

 

 

(e)

If the Adoption Agreement provides for Hours of Service crediting for
Eligibility or Vesting Service, solely for purposes of determining whether an
Employee who is on a Maternity/Paternity Absence has incurred a Break in
Eligibility Service or a Break in Vesting Service for a computation period,
Hours of Service shall include those hours with which such person would
otherwise have been credited but for such Maternity/Paternity Absence, or shall
include 8 Hours of Service for each day of Maternity/Paternity Absence if the
actual hours to be credited cannot be determined; except that not more than the
minimum number of hours required to prevent a Break in Eligibility Service or a
Break in Vesting Service shall be credited by reason of any Maternity/Paternity
Absence; provided, however, that any hours included as Hours of Service pursuant
to this paragraph shall be credited to the computation period in which the
absence from employment begins, if such person otherwise would incur a Break in
Eligibility Service or a Break in Vesting Service in such computation period,
or, in any other case, to the immediately following computation period.

 

(f)

If the Adoption Agreement provides for Hours of Service crediting for
Eligibility or Vesting Service, solely for purposes of determining whether he
has incurred a Break in Eligibility Service or a Break in Vesting Service, each
hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Employer during the period of time that he is
absent from work on an approved leave of absence pursuant to the Family and
Medical Leave Act of 1993; provided, however, that Hours of Service shall not be
credited to an Employee under this paragraph if the Employee fails to return to
employment with an Employer or a Related Employer following such leave.

 

Except as otherwise specifically provided with respect to Predecessor Employers
or as otherwise provided in the Adoption Agreement, Hours of Service shall not
be credited for employment with a corporation or business prior to the date such
corporation or business becomes a Related Employer.

 

2.3

Hours of Service Equivalencies

 

Notwithstanding any other provision of the Plan to the contrary, if an Employer
does not maintain records that accurately reflect actual hours of service with
respect to an Employee, the Employer shall credit Hours of Service in accordance
with one of the equivalencies described in this Section. In addition, the
Administrator may prescribe rules crediting Hours of Service in accordance with
one of the equivalencies described in this Section either for all Employees or
for Employees in one or more different classifications (provided such
classifications are reasonable and determinable). Hours of Service shall be
credited hereunder in a consistent and nondiscriminatory manner.

 

In accordance with this Section, an Employee may be credited with:

 

(a)

10 Hours of Service for each day on which he performs an Hour of Service;

 

(b)

45 Hours of Service for each week in which he performs an Hour of Service;

 

(c)

95 Hours of Service for each semi-monthly payroll period in which he performs an
Hour of Service; or

 

(d)

190 Hours of Service for each month in which he performs an Hour of Service.

 

2.4

Limitations on Crediting of Hours of Service

 

In applying the provisions of Section 2.2(b), the following shall apply:

 

(a)

An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers' compensation, unemployment
compensation, or disability insurance laws.

 

 
16

--------------------------------------------------------------------------------

 

 

(b)

Hours of Service shall not be credited with respect to a payment which solely
reimburses a person for medical or medically-related expenses incurred by him.

 

(c)

A payment shall be deemed to be made by or due from an Employer, a Predecessor
Employer, or a Related Employer (i) regardless of whether such payment is made
by or due from such employer directly or indirectly, through (among others) a
trust fund or insurer to which any such employer contributes or pays premiums,
and (ii) regardless of whether contributions made or due to such trust fund,
insurer, or other entity are for the benefit of particular persons or are on
behalf of a group of persons in the aggregate.

 

(d)

Except as otherwise provided in the Adoption Agreement, no more than 501 Hours
of Service shall be credited to a person on account of any single continuous
period during which he performs no duties (whether or not such period occurs in
a single computation period), unless no duties are performed due to service with
the armed forces of the United States for which the person retains reemployment
rights as provided in Section 2.2(c).

 

2.5

Department of Labor Rules

 

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to computation periods, are hereby incorporated into the Plan by reference.

 

2.6

Crediting of "Continuous Service"

 

A person shall be credited with "continuous service" for the aggregate of the
periods of time between his Employment Commencement Date and the Severance Date
that next follows such Employment Commencement Date; provided, however, that if
an Employee's Severance Date occurs and such Employee has an Employment
Commencement Date within the 12-consecutive-month period following the earlier
of the first date of his absence or his Severance Date, he shall be credited
with "continuous service" for the period between his Severance Date and such
Employment Commencement Date.

 

2.7

Crediting Eligibility Service

 

Eligibility Service shall be credited as provided below:

 

(a)

If the Adoption Agreement provides for Hours of Service crediting for
Eligibility Service, an Employee shall be credited with a year of Eligibility
Service for each "eligibility computation period" in which he completes at least
1,000 Hours of Service, or such other number of Hours of Service provided in the
Adoption Agreement. If the Adoption Agreement provides that the" eligibility
computation period" changes to the Plan Year, an Employee who is credited with
1,000 Hours of Service (or such other number of Hours of Service specified in
the Adoption Agreement) in both the initial "eligibility computation period" and
the first Plan Year that commences prior to the first anniversary of the
Employee's initial "eligibility computation period" shall be credited with 2
years of Eligibility Service.

 

(b)

If the Adoption Agreement provides for elapsed time crediting for Eligibility
Service, an Employee shall be credited with Eligibility Service equal to his
"continuous service". If provided in the Adoption Agreement, Eligibility Service
shall be computed to the nearest 1/12th of a year treating each calendar month
or portion of a calendar month in which an Employee is credited with "continuous
service" as 1/12th year of Eligibility Service.

 

(c)

Notwithstanding the provisions of paragraph (a) or (b), as applicable, to the
extent provided in the Adoption Agreement, if an Employee incurs a Break in
Eligibility Service, Eligibility Service completed by the Employee prior to such
Break in Eligibility Service, shall be disregarded.

 

 
17

--------------------------------------------------------------------------------

 

 

2.8

Crediting Vesting Service

 

Vesting Service shall be credited as provided below:

 

(a)

If the Adoption Agreement provides for Hours of Service crediting for Vesting
Service, an Employee shall be credited with a year of Vesting Service for each
"vesting computation period" during which he completes at least 1,000 Hours of
Service, or such other number of Hours of Service specified in the Adoption
Agreement.

 

(b)

If the Adoption Agreement provides for elapsed time crediting for Eligibility
Service, an Employee shall be credited with Vesting Service equal to his
"continuous service". If provided in the Adoption Agreement, Vesting Service
shall be computed to the nearest 1/12th of a year treating each calendar month
or portion of a calendar month in which an Employee is credited with "continuous
service" as 1/12th year of Vesting Service.

 

(c)

Notwithstanding the provisions of paragraph (a) or (b), as applicable, if
provided in the Adoption Agreement, the following service shall be disregarded
in determining an Employee's Vesting Service:

 

 

(1)

Service completed by the Employee prior to the original effective date of the
Plan.

 

 

(2)

Service completed by the Employee prior to his attainment of age 18.

 

 

(3)

To the extent provided in the Adoption Agreement, service completed by an
Employee prior to a Break in Vesting Service.

 

2.9

Exclusion of Vesting Service Completed Following a Break for Determining Vested
Interest in Prior Accrued Benefit

 

Notwithstanding any other provision of the Plan to the contrary, if provided in
the Adoption Agreement, Vesting Service completed by an Employee after a Break
in Vesting Service shall not be included in determining his vested interest in
his Account attributable to employment prior to such Break in Vesting Service if
the number of his consecutive Breaks in Vesting Service is 5 or more.

 

2.10

Crediting of Hours of Service with Respect to Short Computation Periods

 

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short computation period:

 

(a)

For purposes of this Article, the following terms have the following meanings:

 

 

(1)

An "old computation period" means any computation period that ends immediately
prior to a change in the computation period.

 

 

(2)

A "short computation period" means any computation period of fewer than 12
consecutive months.

 

(b)

Notwithstanding any other provision of the Plan to the contrary, no person shall
incur a Break in Eligibility Service or a Break in Vesting Service for a "short
computation period" solely because of such "short computation period".

 

(c)

For purposes of determining the years of Eligibility Service to be credited to
an Employee, an "eligibility computation period" shall not include the "short
computation period", but shall include the 12-consecutivemonth period ending on
the last day of the "short computation period" and the 12-consecutive-month
period ending on the first anniversary of the last day of the "old computation
period"; provided, however, that no more than one year of Eligibility Service
shall be credited to an Employee with respect to such periods.

 

 
18

--------------------------------------------------------------------------------

 

 

(d)

For purposes of determining the years of Vesting Service to be credited to an
Employee, a "vesting computation period" shall not include the "short
computation period", but if an Employee completes at least the number of Hours
of Service required under the Adoption Agreement for a year of Vesting Service
in the 12-consecutive-month period beginning on the first day of the "short
computation period", such Employee shall be credited with a year of Vesting
Service for such 12-consecutive-month period.

 

2.11

Change of Service Crediting Method

 

Notwithstanding any other provision of the Plan to the contrary, if an amendment
to the Plan or a transfer of employment from employment covered under another
qualified plan maintained by an Employer or a Related Employer results in a
change in the method of crediting Eligibility and/or Vesting Service from the
Hours of Service method to the elapsed time method or vice versa, Eligibility
and/or Vesting Service shall be credited to an affected Employee in accordance
with Treasury Regulations Section 1.410(a)-7(f)(1).

 

ARTICLE III
ELIGIBILITY

 

3.1

Eligibility

 

If this is an amendment and restatement of the Plan, each Covered Employee who
was an Eligible Employee with respect to a particular contribution source
immediately prior to the effective date of the restatement shall continue to be
an Eligible Employee with respect to such contribution source on such effective
date. Otherwise, a Covered Employee shall become an Eligible Employee with
respect to a particular contribution source as of the applicable Entry Date, as
provided in the Adoption Agreement, upon satisfying the requirements in the
Adoption Agreement, if any.

 

3.2

Transfers of Employment

 

If an Employee is transferred directly from employment with an Employer or with
a Related Employer in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Employer.

 

3.3

Reemployment

 

If a person who terminated employment with an Employer and all Related Employers
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed, unless the Plan applies an Eligibility
Service requirement and the Covered Employee's prior Eligibility Service is
disregarded under the provisions of the Adoption Agreement. Otherwise, the
Covered Employee's eligibility to participate shall be determined in accordance
with Section 3.1.

 

If such person was not an Eligible Employee prior to his termination of
employment, but had satisfied the requirements of Section 3.1 prior to such
termination, he shall become an Eligible Employee as of the later of (1) the
date he is reemployed or (2) the date he would have become an Eligible Employee
in accordance with the provisions of Section 3.1 if he had continued employment
as a Covered Employee, unless the Plan applies an Eligibility

Service requirement and the Covered Employee's prior Eligibility Service is
disregarded under the provisions of the Adoption Agreement. If the Covered
Employee's prior Eligibility Service is disregarded under the Adoption Agreement
solely because the Covered Employee has not completed a year of Eligibility
Service upon reemployment, upon completion of such year of Eligibility Service
the Covered Employee shall participate retroactively to the date described in
clause (1) or (2) above, as applicable. Otherwise, the Covered Employee's
eligibility to participate shall be determined in accordance with Section 3.1.

 

 
19

--------------------------------------------------------------------------------

 

 

In any other case, the eligibility of a person who terminated employment with an
Employer and all Related Companies and who is reemployed by an Employer or a
Related Company to participate in the Plan shall be determined in accordance
with Section 3.1 or 3.2.

 

3.4

Notification Concerning New Eligible Employees

 

Each Employer shall notify the Administrator as soon as practicable of Covered
Employees becoming Eligible Employees as of any date.

 

3.5

Effect and Duration

 

Upon becoming an Eligible Employee with respect to a contribution source, a
Covered Employee shall be entitled to make or receive contributions with respect
to such source, provided with respect to Employer Contributions, that he meets
any applicable requirements therefor. Eligible Employees shall be bound by all
the terms and conditions of the Plan and the Trust Agreement. A person shall
continue as an Eligible Employee only so long as he continues employment as a
Covered Employee.

 

ARTICLE IV
401(K) CONTRIBUTIONS

 

4.1

401(k) Contributions

 

If provided in the Adoption Agreement, effective as of the date he becomes an
Eligible Employee, each Eligible Employee may elect, in accordance with rules
prescribed by the Administrator, to have 401(k) Contributions made each payroll
period on his behalf by his Employer as provided in the Adoption Agreement. An
Eligible Employee's election shall include his authorization for his Employer to
reduce his Compensation and make 401(k) Contributions on his behalf each payroll
period. The amount to be withheld from an Eligible Employee's Compensation as
401(k) Contributions shall be a specified dollar amount or percentage of
Compensation, as permitted under rules prescribed by the Administrator, not to
exceed the maximum contribution amount specified in the Adoption Agreement.
Unless an Eligible Employee is subject to an ACA, if the Eligible Employee does
not make a timely election to have 401(k) Contributions made to the Plan as of
the first Entry Date he becomes eligible to participate, he shall be deemed to
have elected a 0% reduction and may only change such deemed election pursuant to
the provisions of this Article for amending reduction authorizations.

 

401(k) Contributions on behalf of an Eligible Employee shall commence as of the
date specified in the Adoption Agreement; provided, however, that in no event
shall an Eligible Employee's salary reduction authorization become effective
earlier than the later of (a) the effective date of the provisions permitting
401(k) Contributions or (b) the date such provisions are adopted. Under no
circumstances may a salary reduction authorization be adopted retroactively.

 

4.2

Roth 401(k) Contributions

 

If provided in the Adoption Agreement, an Eligible Employee may designate, in
accordance with rules prescribed by the Administrator, that a portion or all (as
permitted by the Administrator) of his 401(k) Contributions be treated as Roth
401(k) Contributions. Any such designation must be made before the Compensation
to which the Participant's 401(k) Contribution relates becomes available to the
Eligible Employee and shall remain in effect until the Eligible Employee amends
his election as prescribed in this Article. Except as provided in the Adoption
Agreement with respect to Eligible Employee subject to an ACA, if an Eligible
Employee does not affirmatively designate that his 401(k) Contributions are to
be treated as Roth 401(k) Contributions, his 401(k) Contributions shall be
treated as Pre-Tax 401(k) Contributions.

 

 
20

--------------------------------------------------------------------------------

 

 

Any Roth 401(k) Contributions made to the Plan on behalf of a Participant shall
be allocated to a separate Sub-Account maintained with respect to such
contributions. The Administrator shall maintain a record of the portion of a
Participant's Roth 401(k) Contributions Sub-Account that is not taxable upon
distribution from the Plan. Earnings, losses, and other credits and charges
shall be allocated on a reasonable and consistent basis among a Participant's
Roth 401(k) Contributions Sub-Account and his other Sub-Accounts under the Plan.
No amounts other than Roth 401(k) Contributions and properly attributable
earnings shall be credited to a Participant's Roth 401(k) Contributions
Sub-Account. Notwithstanding the foregoing, Designated Roth Rollover
Contributions and In-Plan Roth Rollover Contributions may be allocated to a
Participant's Roth 401(k) Contributions Sub-Account.

 

Notwithstanding any other provision of the Plan to the contrary, any
distribution from a Participant's Roth 401(k) Contributions Sub-Account made
after the Participant's 5-taxable-year period of participation, as described in
Code Section 402A(d)(2)(B), that is a qualified distribution under Code Section
402A(d)(2)(A), shall not be taxable to the Participant or his Beneficiary.
Except as otherwise provided in Section 5.11, the Participant's 5-taxable-year
period of participation shall begin on January 1 of the taxable year in which
the Participant first makes a Roth 401(k) Contribution to the Plan that is not
distributed as an "excess deferral" or "excess contribution" (as those terms are
defined in Sections 7.1(1) and 7.1(k), respectively) and is not returned as a
permissible withdrawal in accordance with the provisions of Code Section 414(w).

 

4.3

Special Bonus/Commissions Election

 

If provided in the Adoption Agreement, an Eligible Employee may authorize a
special reduction in that portion of his Compensation that is attributable to
any Employer paid cash bonuses made for the Plan Year and/or his commissions.
Any such election is subject to the limits specified in the Adoption Agreement.
The Employer may designate the bonuses for which the special reduction
authorization is available; provided, however, that such designation shall be
made on a uniform and non-discriminatory basis.

 

Notwithstanding any other provision of the Plan to the contrary, if a person is
no longer a Covered Employee on the date a bonus or commission would otherwise
be paid, no 401(k) Contribution with respect to such bonus or commission shall
be made on his behalf, and the person shall receive payment of his full bonus or
commission, if any.

 

4.4

True-Up 401(k) Contributions

 

If provided in the Adoption Agreement, an Eligible Employee whose 401(k)
Contributions for the Plan Year will be less than the maximum allowed under the
Adoption Agreement for the full Plan Year may authorize a special reduction in
his Compensation for those payroll periods designated by the Employer (in a
uniform and nondiscriminatory manner) in an amount up to 100% of his
Compensation for such payroll periods, provided that the Eligible Employee's
total 401(k) Contributions for the Plan Year do not exceed the maximum allowed
under the Adoption Agreement for the full Plan Year.

 

 
21

--------------------------------------------------------------------------------

 

 

4.5

Combined Limit on 401(k) and After-Tax Contributions

 

If provided in the Adoption Agreement, in no event may the 401(k) Contributions
made on behalf of an Eligible Employee for the Plan Year, when combined with the
After-Tax Contributions made by the Eligible Employee for the Plan Year, exceed
the percentage specified in the Adoption Agreement of the Eligible Employee's
Compensation for the Plan Year.

 

4.6

Catch-Up 401(k) Contributions

 

If provided in the Adoption Agreement, an Eligible Employee who is or will be
age 50 or older by the end of the taxable year may make Catch-Up 401(k)
Contributions to the Plan in excess of the limits otherwise applicable to 401(k)
Contributions under the Plan, but not in excess of (i) the dollar limit in
effect under Code Section 414(v)(2)(B)(i) for the taxable year ($5,500 for 2012)
or (ii) the contribution limit prescribed in the Adoption Agreement, if any,
provided that such contribution limit allows the Eligible Employee to make
401(k) Contributions of not less than 75% of such Eligible Employee's
Compensation. Otherwise applicable limits that do not apply to Catch-Up 401(k)
Contributions include: (1) except as provided in clause (ii) above, the
contribution limitation described in the Adoption Agreement; (2) the dollar
limitation on 401(k) Contributions under Code Section 402(g), described in
Section 7.2; (3) the limitations on "annual additions" in effect under Code
Section 415, described in Section 7.15; and (4) the limitation on 401(k)
Contributions for Highly Compensated Employees under Code Section 401(k)(3),
described in Section 7.4.

 

If the percentage of Compensation limit described in the Adoption Agreement or
the administrative limit described in Section 7.4, as applicable, changes during
the Plan Year, for purposes of determining Catch-Up 401(k) Contributions for the
Plan Year in which the change occurs, the limit shall be determined under one of
the following methods, as determined by the Administrator:

 

(a)

The limit shall be the sum of the dollar amounts of the limits applicable to the
Eligible Employee for each portion of the Plan Year.

 

(b)

The limit shall be the product of the Eligible Employee's Compensation for the
Plan Year multiplied by the time-weighted average of the percentage limits.

 

(c)

The limit shall be the product of the Eligible Employee's "test compensation",
as defined in Section 7.1(r), multiplied by the time-weighted averages of the
percentage limits.

 

4.7

Amendments to Reduction Authorization

 

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as 401(k) Contributions and, if Roth 401(k) Contributions are
provided in the Adoption Agreement, to change his designation of all or a part
of his 401(k) Contributions as Pre-Tax or Roth 401(k) Contributions. An Eligible
Employee may amend his reduction authorization as of the dates prescribed in the
Adoption Agreement by giving such number of days advance notice of his election
as the Administrator may prescribe. An Eligible Employee who amends his
reduction authorization shall be limited to selecting an amount of his
Compensation that is otherwise permitted under this Article IV. 401(k)
Contributions shall be made on behalf of such Eligible Employee by his Employer
pursuant to his properly amended reduction authorization commencing with
Compensation paid to the Eligible Employee on or after the date such amendment
is effective, until otherwise altered or terminated in accordance with the Plan.

 

4.8

Suspension of 401(k) Contributions

 

An Eligible Employee on whose behalf 401(k) Contributions are being made may
elect, in the manner prescribed by the Administrator, to have such contributions
suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect as soon as administratively feasible after expiration of any
required notice period and shall remain in effect until 401(k) Contributions are
resumed as hereinafter set forth.

 

 
22

--------------------------------------------------------------------------------

 

 

4.9

Resumption of 401(k) Contributions

 

An Eligible Employee who has voluntarily suspended his 401(k) Contributions may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed as of the date(s) provided in the Adoption Agreement for modification of
contribution elections, by giving such number of days advance notice of his
election as the Administrator may prescribe. Notwithstanding the foregoing, the
Administrator may establish a minimum suspension period, provided that such
minimum suspension period is applied on a consistent and non-discriminatory
basis.

 

4.10

Automatic Contribution Arrangement (ACA)

 

If the Adoption Agreement provides for an ACA, except as otherwise provided in
Section 4.13, an Employer shall automatically reduce the Compensation payable to
an Eligible Employee who is subject to the ACA and make 401(k) Contributions on
his behalf in the amount specified in the Adoption Agreement. 401(k)
Contributions made in accordance with this Section shall be treated as Pre-Tax
401(k) Contributions or Roth 401(k) Contributions, as provided in the Adoption
Agreement.

 

Automatic 401(k) Contributions on behalf of an Eligible Employee shall commence
as prescribed in the Adoption Agreement; provided, however, that unless the ACA
is a QACA or an EACA, the Administrator may prescribe an opt-out period before
commencing 401(k) Contributions under the ACA. Subject to the automatic
escalation provisions of Section 4.11, if applicable, automatic 401(k)
Contributions shall continue on an Eligible Employee's behalf in accordance with
the provisions of this Section until the Eligible Employee affirmatively elects,
as provided in Section 4.13, to change the amount of his 401(k) Contributions,
to have 401(k) Contributions suspended, or to change his designation for future
401(k) Contributions between Pre-Tax and Roth 401(k) Contribution.

 

4.11

Automatic Escalation Provisions

 

If provided in the Adoption Agreement, except as otherwise provided in Section
4.13, an Employer shall automatically increase the amount of the 401(k)
Contributions it makes on behalf of each of its Eligible Employees who is
subject to the automatic escalation provision and is not making 401(k)
Contributions equal to or greater than the maximum automatic contribution amount
specified in the Adoption Agreement. As of the adjustment date specified in the
Adoption Agreement, the Compensation otherwise payable to an Eligible Employee
subject to automatic escalation shall be further reduced in the amount necessary
to provide the increase specified in the Adoption Agreement, and such amount
shall be contributed on the Eligible Employee's behalf as 401(k) Contributions.
Any additional 401(k) Contributions made in accordance with this Section shall
be treated as Pre-Tax 401(k) Contributions and/or Roth 401(k) Contributions, as
specified in the Adoption Agreement.

 

4.12

Notice of ACA or Automatic Escalation Provisions

 

The Administrator shall provide each Eligible Employee who is or becomes subject
to an ACA and/or automatic escalation provision a notice explaining (i) the
automatic reduction in his Compensation for purposes of making 401(k)
Contributions in accordance with the ACA and/or automatic escalation provision
(including the amount of such reduction), (ii) the Eligible Employee's right to
affirmatively elect either a different reduction amount or no reduction, (iii)
the manner in which the Eligible Employee's 401(k) Contributions and, if
applicable, any Safe Harbor Contributions will be invested in the absence of an
investment election by the Eligible Employee, and (iv) in the case of an EACA,
the Eligible Employee's right to make a withdrawal in accordance with Section
13.11. The notice shall describe the procedures for affirmatively electing not
to make 401(k) Contributions or to make 401(k) Contributions in a different
amount and the period in which such an election may be made.

 

In the case of a QACA, the notice shall also include information necessary to
satisfy the safe harbor notice requirements described in Section 7.14.

 

 
23

--------------------------------------------------------------------------------

 

 

The notice shall be written in a manner calculated to be understood by the
average Eligible Employee. The Employer shall provide such notice within a
reasonable period before his Compensation is first subject to reduction in
accordance with the provisions of the ACA and/or automatic escalation provision.
In the case of a QACA or an EACA, the Employer shall provide such notice within
one of the following periods, whichever is applicable:

 

(a)

for an Employee who is an Eligible Employee 90 days before the beginning of the
Plan Year, within the period beginning 90 days and ending 30 days before the
beginning of the Plan Year, or

 

(b)

for an Employee who becomes an Eligible Employee after that date, within the
period beginning 90 days before the date he becomes an Eligible Employee and
ending on the date such employee becomes an Eligible Employee; or

 

(c)

for an Employee who becomes an Eligible Employee after the date specified in
paragraph (a) above and for whom it is not practicable to provide the notice
before the date he becomes an Eligible Employee, as soon as practicable on or
after the date he becomes an Eligible Employee, and before the pay date for the
payroll period that includes the date he becomes an Eligible Employee.

 

An Eligible Employee shall have a reasonable period after receiving the notice
described herein to elect not to have automatic 401(k) Contributions made on his
behalf or to make 401(k) Contributions in a different amount.

 

If the ACA is not a QACA, but is an EACA and the Adoption Agreement provides
that Employees making an affirmative election are excluded from the EACA, then
notwithstanding any other provision of this Section, the Administrator shall not
provide the notice described herein to an Eligible Employee who is excluded from
the EACA because he makes an affirmative election not to have automatic 401(k)
Contributions made on his behalf or to make 401(k) Contributions in a different
amount.

 

4.13

Affirmative Elections under ACA or Automatic Escalation Provisions

 

An Eligible Employee who is subject to an ACA, as described in Section 4.10, may
elect out of the ACA by affirmatively electing, in accordance with rules
prescribed by the Administrator, either (i) not to have 401(k) Contributions
made on his behalf or (ii) to have 401(k) Contributions made on his behalf in a
different amount. An Eligible Employee who is subject to the automatic
escalation provision described in Section 4.11 may elect out of escalation, in
accordance with rules prescribed by the Administrator. If the Plan provides for
Roth 401(k) Contributions, any such Eligible Employee may also affirmatively
designate that the 401(k) Contributions to be made on his behalf be treated as
Roth 401(k) Contributions and/or Pre-Tax 401(k) Contributions, instead of as
provided under the ACA or automatic escalation provision. An Eligible Employee's
affirmative election will be effective as soon as reasonably practicable
following receipt by the Administrator. To avoid having 401(k) Contributions
made under the ACA or increased under the automatic escalation provision, an
Eligible Employee's affirmative election must be received by the Administrator
within a reasonable period of time before the first date 401(k) Contributions
are to be withheld from his Compensation pursuant to the ACA or the date 401(k)
Contributions are to be increased under the automatic escalation provisions.

 

An Eligible Employee's affirmative election made in accordance with this Section
shall continue in effect until the Eligible Employee makes a subsequent election
or until the Eligible Employee's affirmative election expires, as provided in
the Adoption Agreement.

 

Notwithstanding any other provision of the Plan to the contrary, if an Eligible
Employee's 401(k) Contributions are suspended because the Eligible Employee
receives a hardship withdrawal in accordance with the terms of the Plan or is on
an unpaid leave of absence, and the Adoption Agreement does not provide that an
Eligible Employee's affirmative election expires upon such suspension, any
affirmative election made by the Eligible Employee prior to such suspension
shall be re-instated at the end of the mandatory suspension period or upon his
return to active employment, as applicable.

 

If an Eligible Employee's affirmative election expires and the Eligible Employee
becomes subject to the ACA and/or the automatic escalation provisions, 401(k)
Contributions shall be made on the Eligible Employee's behalf as provided in the
Adoption Agreement.

 

 
24

--------------------------------------------------------------------------------

 

 

4.14

Automatic Escalation for Employees Electing Out of QACA

 

If the Adoption Agreement provides for automatic escalation under a QACA and
requires Eligible Employees who have affirmatively elected against automatic
enrollment under the QACA to make a separate election out of automatic
escalation, automatic escalation shall apply to an Eligible Employee who does
not affirmatively elect against it as follows:

 

(a)

If the Eligible Employee is not making any 401(k) Contributions on the
applicable adjustment date and the Adoption Agreement requires Employees with a
0% contribution rate to make a separate election out of automatic escalation,
beginning on the applicable adjustment date, the Eligible Employee's
Compensation shall be reduced by the amount of the increase specified in the
Adoption Agreement for that default period, and such amount shall be contributed
on the Eligible Employee's behalf as 401(k) Contributions.

 

(b)

If the Eligible Employee is making 401(k) Contributions on the applicable
adjustment date in an amount less than the maximum default percentage specified
in the Adoption Agreement, the Eligible Employee's Compensation shall be further
reduced by the amount of the increase specified in the Adoption Agreement for
that default period, and such amount shall be contributed on the Eligible
Employee's behalf as additional 401(k) Contributions.

 

If the Eligible Employee has not at any time had automatic 401(k) Contributions
made under the QACA, the applicable default period shall be determined assuming
that automatic contributions commenced to the Participant on the date they would
have commenced absent the Eligible Employee's affirmative election against
automatic enrollment under the QACA. 401(k) Contributions made in accordance
with this Section shall be treated as Pre-Tax 401(k) Contributions and/or Roth
401(k) Contributions, as specified in the Adoption Agreement. 401(k)
Contributions shall be increased in accordance with this Section until the
earlier of the date the Eligible Employee affirmatively elects out of automatic
escalation or the Eligible Employee is making 401(k) Contributions at the
maximum default percentage specified in the Adoption Agreement.

 

4.15

Contributions Limited to Currently Available Compensation

 

Notwithstanding any other provision of the Plan or of an Eligible Employee's
salary reduction authorization, in no event will 401(k) Contributions, including
Catch Up 401(k) Contributions, be made for a payroll period in excess of an
Eligible Employee's "effectively available" Compensation or, if the Adoption
Agreement provides for the special bonus election described in Section 4.3,
"effectively available" bonuses. Effectively available Compensation means the
Compensation remaining after all other required amounts have been withheld,
e.g., tax withholding, withholding for contributions to a cafeteria plan under
Code Section 125, etc. Effectively available bonuses are the bonus amount
remaining after all other required amounts have been withheld.

 

4.16

Delivery of 401(k) Contributions

 

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all 401(k) Contributions
attributable to such amounts.

 

In no event shall an Employer deliver 401(k) Contributions to the Trustee on
behalf of an Eligible Employee prior to the date the Eligible Employee performs
the services with respect to which the 401(k) Contribution is being made, unless
such pre-funding is to accommodate a bona fide administrative concern and is not
for the principal purpose of accelerating deductions.

 

4.17

Vesting of 401(k) Contributions

 

A Participant's vested interest in his 401(k) Contributions Sub-Account shall be
at all times 100%.

 

 
25

--------------------------------------------------------------------------------

 

 

ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

5.1

After-Tax Contributions

 

If provided in the Adoption Agreement, effective as of the date he becomes an
Eligible Employee, each Eligible Employee may elect, in accordance with rules
prescribed by the Administrator, to make After-Tax Contributions to the Plan as
provided in the Adoption Agreement. After-Tax Contributions may be made either
by payroll withholding and/or by delivery of a cash amount to an Eligible
Employee's Employer as provided in the Adoption Agreement. However, in no event
may the After-Tax Contributions made by an Eligible Employee for a Plan Year
exceed the maximum specified in the Adoption Agreement, if any. An Eligible
Employee's election to make After-Tax Contributions by payroll withholding may
be made effective as of the Entry Date on which he becomes an Eligible Employee.
An Eligible Employee who does not timely elect to make After-Tax Contributions
by payroll withholding as of the first Entry Date on which he becomes eligible
to participate shall be deemed to have elected not to make After-Tax
Contributions and may only change such deemed election pursuant to the
provisions of this Article for amending his payroll withholding authorization.

 

After-Tax Contributions by payroll withholding shall commence as of the date
specified in the Adoption Agreement.

 

5.2

Combined Limit on 401(k) and After-Tax Contributions

 

If provided in the Adoption Agreement, in no event may the After-Tax
Contributions made by an Eligible Employee for the Plan Year, when combined with
the 401(k) Contributions made on behalf of the Eligible Employee for the Plan
Year, exceed the percentage specified in the Adoption Agreement of the Eligible
Employee's Compensation for the Plan Year.

 

5.3

Amendments to Payroll Withholding Authorization

 

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that he contributes to the Plan
as After-Tax Contributions by payroll withholding. An Eligible Employee may
amend his payroll withholding authorization as of the date(s) prescribed by the
Administrator by giving such number of days advance notice of his election as
the Administrator may require. An Eligible Employee who changes his payroll
withholding authorization shall be limited to selecting an amount of his
Compensation that is otherwise permitted under the Adoption Agreement. After-Tax
Contributions shall be made on behalf of such Eligible Employee pursuant to his
properly amended payroll withholding authorization commencing with Compensation
paid to the Eligible Employee on or after the date such amendment is effective,
until otherwise altered or terminated in accordance with the Plan.

 

5.4

Suspension of After-Tax Contributions by Payroll Withholding

 

An Eligible Employee who is making After-Tax Contributions by payroll
withholding may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice to his Employer as the Administrator may prescribe. Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after expiration of any required notice period and shall remain
in effect until After-Tax Contributions are resumed as hereinafter set forth.

 

5.5

Resumption of After-Tax Contributions by Payroll Withholding

 

An Eligible Employee who has voluntarily suspended his After-Tax Contributions
by payroll withholding in accordance with Section 5.4 may elect, in the manner
prescribed by the Administrator, to have such contributions resumed as of the
date(s) prescribed by the Administrator for modification of contribution
elections, by giving such number of days advance notice of his election as the
Administrator may require. Notwithstanding the foregoing, the Administrator may
establish a minimum suspension period, provided that such minimum suspension
period is applied on a consistent and non-discriminatory basis.

 

 
26

--------------------------------------------------------------------------------

 

 

5.6

Delivery of After-Tax Contributions

 

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets or as soon as reasonably
practicable after an amount has been delivered to an Employer by an Eligible
Employee, the Employer shall cause to be delivered to the Trustee in cash the
After-Tax Contributions attributable to such amount.

 

5.7

Prior/Transferred After-Tax Contributions

 

If provided in the Adoption Agreement, the Plan may include assets attributable
to After-Tax Contributions that were made under provisions of the Plan that are
no longer in effect or made to another plan and transferred directly to the Plan
from such other plan.

 

5.8

Separate Accounting for After-Tax Contributions

 

Any After-Tax Contributions made or transferred to the Plan on behalf of a
Participant shall be allocated to a separate Sub-Account maintained with respect
to such contributions. The Administrator shall maintain a record of the portion
of a Participant's After-Tax Contributions Sub-Account that is not taxable upon
distribution from the Plan. Earnings, losses, and other credits and charges
shall be allocated on a reasonable and consistent basis among a Participant's
After-Tax Contributions Sub-Account and his other Sub-Accounts under the Plan.
No amounts other than After-Tax Contributions and properly attributable earnings
shall be credited to a Participant's After-Tax Contributions Sub-Account.
Notwithstanding the foregoing, After-Tax Rollover Contributions may be allocated
to a Participant's After-Tax Contributions Sub-Account.

 

5..9

Rollover Contributions

 

If and to the extent provided in the Adoption Agreement, a Covered Employee or
other individual who is eligible to receive or receives an "eligible rollover
distribution," within the meaning of Code Section 402(c)(4) or a distribution
from an individual retirement account or annuity that is eligible for rollover
to the Plan in accordance with the provisions of Code Section 408(d)(3) and the
Adoption Agreement, may elect to make a Rollover Contribution to the Plan. The
Administrator shall require an individual making a Rollover Contribution to
provide it with such information as it deems necessary or desirable to show that
he is entitled to roll over such distribution to a qualified retirement plan.
Certification by the individual making a Rollover Contribution that the amount
presented is eligible for roll over into the Plan shall be conclusive evidence
that the individual is entitled to roll over such amount to the Plan. An
individual shall make a Rollover Contribution to the Plan by delivering or
causing to be delivered to the Trustee the cash and/or, if provided in the
Adoption Agreement, promissory notes that constitute the Rollover Contribution.

 

If the Adoption Agreement provides for "Participant rollovers," any individual
making a Rollover Contribution of amounts that have previously been distributed
to him must deliver to the Trustee the cash that constitutes his Rollover
Contribution within 60 days of receipt of the distribution from the "eligible
retirement plan." Such delivery must be made in the manner prescribed by the
Administrator.

 

If the Plan accepts rollover of a promissory note, such loan shall continue to
be administered in accordance with the provisions of such note rather than in
accordance with the provisions of Article XII.

 

If the Adoption Agreement permits an individual who is not otherwise eligible to
participate in the Plan to make Rollover Contributions to the Plan, such
individual shall treated as a Participant with respect to his Rollover
Contributions Sub-Account and shall be bound by all the terms and conditions of
the Plan and the Trust Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

5.10

In-Plan Roth Rollover Contributions

 

If and to the extent provided in the Adoption Agreement, a Participant who is
eligible to receive or receives from his Account an "eligible rollover
distribution," within the meaning of Code Section 402(c)(4), may elect in
accordance with rules prescribed by the Administrator to roll over all or any
portion of such distribution, other than any amount attributable to his Roth
401(k) Contributions or Designated Roth Rollover Contributions, as an In-Plan
Roth Rollover Contribution. If a Participant makes an election pursuant to this
Section, his In-Plan Roth Rollover Contribution shall be irrevocably designated
as being made pursuant to, and intended to comply with, Code Section 402A and
the nontaxable portion of his In-Plan Roth Rollover Contribution shall be
included in his gross income for the taxable year in which the In-Plan Roth
Rollover Contribution is made.

 

If provided in the Adoption Agreement, a Participant's surviving Spouse or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order shall be entitled to make an In-Plan Roth Rollover Contribution
upon the same terms as the Participant.

 

5.11

Special Rules Applicable to Designated Roth Rollover Contribution or In-Plan
Roth Rollover Contribution

 

Notwithstanding any other provision of the Plan to the contrary, any
distribution from a Participant's Designated Roth Contributions Sub-Account
and/or In-Plan Roth Rollover Contributions Sub-Account made after the
Participant's 5-taxable-year period of participation, as described in Code
Section 402A(d)(2)(B), that is a qualified distribution under Code Section
402A(d)(2)(A), shall not be taxable to the Participant or his Beneficiary. A
Participant's 5-taxable-year period of participation shall begin on January 1 of
the taxable year in which occurs the earliest of the following:

 

(a)

the date the Participant first makes a Roth 401(k) Contribution to the Plan that
is not distributed as an "excess deferral" or "excess contribution" (as those
terms are defined in Sections 7.1(1) and 7.1(k), respectively) and is not
returned as a permissible withdrawal in accordance with the provisions of Code
Section 414(w);

 

(b)

the date the Participant first makes a Designated Roth Rollover Contribution to
the Plan;

 

(c)

if the Participant makes a Designated Roth Rollover Contribution to the Plan
directly from a designated Roth account under another plan, the date the
Participant first made a contribution to the designated Roth account under such
other plan that was not distributed or returned as described in paragraph (a)
above; or

 

(d)

the date the Participant first makes an In-Plan Roth Rollover Contribution.

 

In administering Designated Roth Rollover Contributions, the Trustee and the
Administrator shall be entitled to rely on a statement from the distributing
plan's administrator identifying (i) the Covered Employee's basis in the rolled
over amounts and (ii) the date on which the Covered Employee's 5-taxable-year
period of participation started under the distributing plan.

 

5.12

Separate Accounting for After-Tax Rollover Contributions, Designated Roth
Rollover Contributions, and In-Plan Roth Rollover Contributions

 

To the extent the Plan accepts After-Tax Rollover Contributions, the Trustee
shall account for such contributions separately from other Rollover
Contributions. The Administrator shall maintain a record of the portion of a
Participant's After-Tax Rollover Contributions Sub-Account that is not taxable
upon distribution from the Plan. Earnings, losses, and other credits and charges
shall be allocated on a reasonable and consistent basis among a Participant's
After-Tax Rollover Contributions Sub-Account and his other Sub-Accounts under
the Plan. No amounts other than After-Tax Rollover Contributions and properly
attributable earnings shall be credited to a Participant's After-Tax Rollover
Contributions Sub-Account. Notwithstanding the foregoing, as provided in Section
5.8, After-Tax Rollover Contributions may be allocated to and held in a
Participant's After-Tax Contributions Sub-Account.

 

 
28

--------------------------------------------------------------------------------

 

 

To the extent the Plan accepts Designated Roth Rollover Contributions or In-Plan
Roth Rollover Contributions, the Trustee shall account for such amounts
separately from other Rollover Contributions. The Administrator shall maintain a
record of the portion of a Participant's Designated Roth Rollover Contributions
Sub-Account and/or In-Plan Roth Rollover Contributions Sub-Account that is not
taxable upon distribution from the Plan. Earnings, losses, and other credits and
charges shall be allocated on a reasonable and consistent basis among a
Participant's Designated Roth Rollover Contributions Sub-Account and/or In-Plan
Roth Rollover Contributions Sub-Account and his other Sub-Accounts under the
Plan. No amounts other than Designated Roth Rollover Contributions and/or
In-Plan Roth Rollover Contributions and properly attributable earnings shall be
credited to a Participant's Designated Roth Rollover Contributions Sub-Account
and/or In-Plan Roth Rollover Contributions Sub-Account. Notwithstanding the
foregoing, as provided in Section 4.2, Designated Roth Rollover Contributions
and/or In-Plan Roth Rollover Contributions may be allocated to and held in a
Participant's Roth 401(k) Contributions Sub-Account.

 

5.13

Vesting of After-Tax Contributions and Rollover Contributions

 

A Participant's vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times 100%.

 

ARTICLE VI
EMPLOYER CONTRIBUTIONS

 

6.1

Contribution Period

 

The Contribution Period for Employer Contributions shall be as specified in the
Adoption Agreement. 6.2 Amount and Allocation of Standard Nonelective
Contributions

 

If so provided in the Adoption Agreement, an Employer shall make a Standard
Nonelective Contribution to the Plan for a Contribution Period in accordance
with the provisions of the Adoption Agreement. The Standard Nonelective
Contribution shall be allocated among the Eligible Employees who have met the
allocation requirements for Standard Nonelective Contributions described in the
Adoption Agreement, as modified by any exceptions to the allocation requirements
provided in the Adoption Agreement and, if the Employer must use cross-testing
to satisfy non-discrimination requirements under Code Section 401(a)(4) and
elects to use the minimum allocation gateway described in the Adoption
Agreement, further modified as provided in Section 6.2(b)(1) below.

 

The allocable share of each such Eligible Employee shall be determined in
accordance with the formula specified in the Adoption Agreement. The following
special rules shall apply in administering the provisions of this Section:

 

(a)

If an integrated allocation formula is provided in the Adoption Agreement, the
following shall apply:

 

 

(1)

If the Standard Nonelective Contribution amount is either discretionary or
non-discretionary based on a formula other than the allocation formula (e.g., a
percentage of net profits), the allocable share of each such Eligible Employee
shall be determined as follows:

 

 

(A)

If the Adoption Agreement does not provide that the top-heavy allocation will
always be made first and the Plan is not top-heavy for the year in which the
allocation is being made, each such Eligible Employee's allocable share shall be
equal to (i) a uniform percentage of his Compensation from the Employer for the
Contribution Period plus (ii) a separate uniform percentage of his "excess
Compensation" from the Employer for the Contribution Period; provided, however,
that the percentage of "excess Compensation" shall not exceed the lesser of the
percentage of Compensation allocated pursuant to (i) above or the greater of the
"applicable percentage" or the rate of tax applicable at the beginning of the
Plan Year to the Employer under Code Section 3111(a) that is attributable to
old-age insurance under the OASDI provisions. If the Adoption Agreement provides
for Safe Harbor Nonelective Contributions, the Safe Harbor Nonelective

 

 
29

--------------------------------------------------------------------------------

 

 

Contribution made on behalf of an Eligible Employee may offset the allocation
otherwise required to be made to the Eligible Employee under clause (i) above.
The percentage of "Compensation" and the percentage of "excess Compensation"
allocated to Eligible Employees shall be determined for each Contribution Period
in such manner as shall maximize the percentage of "excess Compensation"
allocated to Eligible Employees, subject to the foregoing limitations.

 

For purposes of this paragraph (A), the "applicable percentage" means:

 

 

(I)

5.7%, if the "integration level" is the Social Security taxable wage base or is
not greater than 20% of the Social Security taxable wage base in effect at the
beginning of the Plan Year;

 

 

(II)

4.3%, if the "integration level" is at least 20%, but less than 80% of the
Social Security taxable wage base in effect at the beginning of the Plan Year;
or

 

 

(III)

5.4%, if the "integration level" is at least 80%, but less than 100% of the
Social Security taxable wage base in effect at the beginning of the Plan Year.

 

 

(B)

If the Adoption Agreement provides that the top-heavy allocation will always be
made first or if the Plan is top-heavy for the year in which the allocation is
being made, such Eligible Employee's allocable share shall be:

 

 

(I)

First, a percentage of his Compensation, not to exceed 3%, determined in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of all such Compensation for all such Eligible Employees.

 

 

(II)

Second, if any Standard Nonelective Contribution remains after allocation has
been made to all such Eligible Employees in accordance with paragraph (A) up to
the specified limit, a percentage of his "excess Compensation" for the
Contribution Period, not to exceed 3%, determined in the ratio which his "excess
Compensation" from the Employer for the Contribution Period bears to the
aggregate of such "excess Compensation" for all such Eligible Employees. If the
Adoption Agreement provides for Safe Harbor Nonelective Contributions, the Safe
Harbor Nonelective Contribution made on behalf of an Eligible Employee may
offset the allocation otherwise required to be made to the Eligible Employee
under this paragraph.

 

 

(III)

Third, if any Standard Nonelective Contribution remains after allocation has
been made in accordance with paragraph (B) up to the specified limit, a
percentage of the sum of his Compensation and his "excess Compensation" for the
Contribution Period, not to exceed the "applicable percentage", determined in
the ratio which the sum of his Compensation and his "excess Compensation" from
the Employer bears to the aggregate of the sums of such Compensation and "excess
Compensation" for all such Eligible Employees.

 

 

(IV)

Fourth, if any Standard Nonelective Contribution remains after allocation has
been made to all such Eligible Employees in accordance with paragraph (C) up to
the specified limit, the allocable share of each such Eligible Employee shall be
in the ratio which his Compensation from the Employer for the Contribution
Period bears to the aggregate of such Compensation for all such Eligible
Employees.

 

 
30

--------------------------------------------------------------------------------

 

 

For purposes of this paragraph (B), the "applicable percentage" means:

 

 

(V)

2.7%, if the "integration level" is the Social Security taxable wage base or is
not greater than 20% of the Social Security taxable wage base in effect at the
beginning of the Plan Year;

 

 

(VI)

1.3%, if the "integration level" is at least 20%, but less than 80% of the
Social Security taxable wage base in effect at the beginning of the Plan Year;
or

 

 

(VII)

2.4%, if the "integration level" is at least 80%, but less than 100% of the
Social Security taxable wage base in effect at the beginning of the Plan Year.

 

 

(2)

If an Employer or a Related Employer maintains another qualified plan, in no
event shall the "overall permitted disparity limits" of Internal Revenue Service
regulations Section 1.401(l)-5 be exceeded. The "annual overall permitted
disparity limit" of Section 1.401(l)-5(b) shall not be exceeded if the "total
annual disparity fraction" determined as of the end of the Plan Year for each
Eligible Employee who has met the allocation requirements for Standard
Nonelective Contributions during the Plan Year does not exceed 1. If any such
Eligible Employee's "total annual disparity fraction" would otherwise exceed 1
for any Plan Year, the "annual overall disparity limit" shall be satisfied as
provided in the Adoption Agreement.

 

 

(3)

In no event shall the "cumulative permitted disparity limit" of Internal Revenue
Service regulations Section 1.401(l)-5(c) be exceeded with respect to an
Eligible Employee. The "cumulative permitted disparity limit" shall not be
exceeded if an Eligible Employee's "cumulative disparity fraction" does not
exceed 35. If an Eligible Employee's "cumulative permitted disparity limit"
would otherwise be exceeded, any Standard Nonelective Contributions made by an
Employer for a Contribution Period shall be allocated to such Eligible Employee
based on his full Compensation rather than on his Compensation and "excess
Compensation".

 

 

(4)

The following special definitions shall apply:

 

 

(A)

An Eligible Employee's "cumulative disparity fraction" is the sum of the
Eligible Employee's "total annual disparity fractions" attributable to the
Eligible Employee's total years of service under all plans maintained by an
Employer or a Related Employer.

 

 

(B)

"Excess compensation" means Compensation in excess of the "integration level";
provided, however, that if provided in the Adoption Agreement, the "excess
Compensation" of a Covered Employee who becomes an Eligible Employee with
respect to Standard Nonelective Contributions on a date other than the first day
of a Contribution Period, means his Compensation in excess of the product of (i)
and (ii) where (i) is the "integration level" and (ii) is a fraction the
numerator of which is the number of months during the Contribution Period for
which the Covered Employee has been an Eligible Employee with respect to
Standard Nonelective Contributions and the denominator of which is 12.

 

 

(C)

The "integration level" means the Social Security taxable wage base in effect at
the beginning of the Plan Year, unless the Plan Sponsor specifies a different
integration level in the Adoption Agreement.

 

 

(D)

An Eligible Employee's "total annual disparity fraction" is the sum of the
Eligible Employee's "annual disparity fractions" under all qualified plans
maintained by an Employer or a Related Employer, as determined under Internal
Revenue Service regulations Sections 1.401(l)-5(b)(3) through 1.401(l)-5(b)(8)
for the plan year ending in the current Plan Year.

 

 
31

--------------------------------------------------------------------------------

 

 

(b)

If the Plan must be cross-tested to satisfy Treasury Regulations Section
1.401(a)(4)-2, the following special provisions shall apply:

 

 

(1)

If the age-weighted allocation method is provided in the Adoption Agreement, the
"equivalent accrual rate" is the annual annuity commencing at the Eligible
Employee's Normal Retirement Age (or current age, if older), expressed as a
percentage of his Compensation, which is provided from the amount of Employer
Contributions (other than Matching Contributions) and forfeitures allocated to
the Eligible Employee for a Contribution Period.

 

 

(2)

The gateway requirement will be satisfied using the minimum allocation gateway
method. Under this method, the allocation rate of each Eligible Employee who is
not a Highly Compensated Employee and has either (1) met the allocation
requirements for Standard Nonelective Contributions described in the Adoption
Agreement, as modified by any exceptions to the allocation requirements provided
in the Adoption Agreement, or (ii) benefits under the Plan (within the meaning
of Treasury Regulations Section 1.410(b)-3), for example because he is entitled
to an allocation under Article XXII due to the Plan being top-heavy, shall not
be less than 5% of his "415 compensation" (as defined in Section 7.1(m)) or, if
less, 1/3 of the allocation rate for the Highly Compensated Employee with the
highest allocation rate.

 

 

(3)

An Eligible Employee's "allocation rate" means the amount of Employer
Contributions (other than Matching Contributions) and forfeitures allocated to
the Eligible Employee for a Contribution Period, expressed as a percentage of
the Eligible Employee's Compensation for the Contribution Period.

 

6.3

Amount and Allocation of Additional Discretionary Nonelective Contributions

 

If the Adoption Agreement provides for Additional Discretionary Nonelective
Contributions, any Additional Discretionary Nonelective Contribution made by an
Employer for the Contribution Period shall be allocated among the Eligible
Employees who have met the allocation requirements for Additional Discretionary
Nonelective Contributions described in the Adoption Agreement, as modified by
any exceptions to the allocation requirements provided in the Adoption
Agreement. The allocable share of each such Eligible Employee shall be
determined in accordance with the formula specified in the Adoption Agreement.

 

6.4

Qualified Nonelective Contributions

 

If provided in the Adoption Agreement, an Employer may re-characterize any
portion or all of its Nonelective Contribution as a Qualified Nonelective
Contribution, provided that the amount designated by the Employer as a Qualified
Nonelective Contribution does not exceed the "QNEC limit" Amounts that are
re-characterized as Qualified Nonelective Contributions shall be accounted for
separately from Nonelective Contributions.

 

If provided in the Adoption Agreement, each Employer shall make a separate
Qualified Nonelective Contribution to the Plan for the Contribution Period in
accordance with the provisions of the Adoption Agreement. The Qualified
Nonelective Contribution shall be allocated among the Eligible Employees who
have met the allocation requirements for Qualified Nonelective Contributions
described in the Adoption Agreement, as modified by any exception to the
allocation requirements provided in the Adoption Agreement, but, if provided in
the Adoption Agreement, excluding any such Eligible Employee who is a Highly
Compensated Employee for the Contribution Period. The Qualified Nonelective
Contribution shall be allocated as provided in the Adoption Agreement.

 

An Employer may not use the failsafe Qualified Nonelective Contribution
correction method to satisfy the ADP and/or ACP test for any Plan Year in which
it uses the prior year testing method to satisfy such test.

 

For purposes of this Section, the following terms have the following meanings:

 

(a)

The "QNEC limit" means the product of the Eligible Employee's "test
compensation" (as defined in Section 7.1(r)) for the Plan Year multiplied by the
greater of 5% or 2 times the Plan's "representative contribution rate". The
"QNEC limit" will be applied separately in allocating Qualified Nonelective
Contributions that may be included in calculating an Eligible Employee's
"deferral percentage" (as defined in Section 7.1(d)) and his "contribution
percentage" (as defined in Section 7.1(c)).

 

 
32

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, any Prevailing Wage Law Contribution made on
behalf of an Eligible Employee that the Administrator treats as a Qualified
Nonelective Contribution may be taken into account in calculating the Eligible
Employee's "deferral percentage" or his "contribution percentage" to the extent
the contribution does not exceed 10% of the Eligible Employee's "test
compensation".

 

(b)

The Plan's "representative contribution rate" is the lowest "applicable
contribution rate" of any Eligible Employee who is not a Highly Compensated
Employee for the Plan Year in either (i) the group consisting of half of all
Eligible Employees who are not Highly Compensated Employees for the Plan Year or
(ii) the group of all Eligible Employees who are not Highly Compensated
Employees for the Plan Year and who are employed by the Employer or a Related
Employer on the last day of the Plan Year, whichever results in the greater
amount.

 

(c)

An Eligible Employee's "applicable contribution rate" for purposes of
calculating his "deferral percentage" means (i) the sum of the Eligible
Employee's Qualified Matching Contributions included in calculating his
"deferral percentage" and the Qualified Nonelective Contributions allocated to
the Eligible Employee for the Plan Year (excluding any Qualified Nonelective
Contributions that are included in calculating his "contribution percentage" for
the Plan Year) (ii) divided by the Eligible Employee's "test compensation" for
the Plan Year.

 

(d)

An Eligible Employee's "applicable contribution rate" for purposes of
calculating his "contribution percentage" means (i) the sum of the Eligible
Employee's Matching Contributions included in calculating his "contribution
percentage" and the Qualified Nonelective Contributions allocated to the
Eligible Employee for the Plan Year (excluding any Qualified Nonelective
Contributions that are included in calculating his "deferral percentage" for the
Plan Year) (ii) divided by the Eligible Employee's "test compensation" for the
Plan Year.

 

6.5

Additional, Discretionary Qualified Nonelective Contributions

 

If the Adoption Agreement provides for an additional, discretionary Qualified
Nonelective Contribution, any additional, discretionary Qualified Nonelective
Contribution made by an Employer for the Contribution Period shall be allocated
among the Eligible Employees who have met the allocation requirements for
Qualified Nonelective Contributions described in the Adoption Agreement, as
modified by any exceptions to the allocation requirements provided in the
Adoption Agreement, but, if provided in the Adoption Agreement, excluding any
such Eligible Employee who is a Highly Compensated Employee for the Contribution
Period. The allocable share of each such Eligible Employee shall be determined
based on the formula applicable to additional, discretionary Qualified
Nonelective Contributions provided in the Adoption Agreement.

 

An Employer may not use the failsafe Qualified Nonelective Contribution
correction method to satisfy the ADP and/or ACP test for any Plan Year in which
it uses the prior year testing method to satisfy such test.

 

6.6     Regular Matching Contributions

 

If so provided in the Adoption Agreement, an Employer shall make a Regular
Matching Contribution to the Plan for each Contribution Period in accordance
with the provisions of the Adoption Agreement. The Regular Matching Contribution
shall be allocated among the Eligible Employees who have met the allocation
requirements for Regular Matching Contributions described in the Adoption
Agreement, as modified by any exceptions to the allocation requirements provided
in the Adoption Agreement. The Regular Matching Contribution shall be allocated
as follows:

 

(a)

If the Adoption Agreement provides for a required contribution amount, the
allocable share of each such Eligible Employee shall be the amount determined
under the matching formula provided in the Adoption Agreement, subject to any
limitations provided in the Adoption Agreement.

 

(b)

If the Adoption Agreement provides for a discretionary contribution amount, the
allocable share of each such Eligible Employee shall be equal to a uniform
percentage, determined by the Employer, in its discretion, of the eligible
contributions made for the Contribution Period by or on behalf of such Eligible
Employee; provided, that:

 

 
33

--------------------------------------------------------------------------------

 

 

 

(1)

The Employer may designate a different uniform match percentage applicable to
eligible contributions above and below designated dollar amounts or levels of
Compensation. The match percentage may not increase as an Eligible Employee's
eligible contributions increase.

 

 

(2)

If provided in the Adoption Agreement, the Employer may designate different
uniform match percentages to apply to different Employee groups. The Employer
may determine any such groups in its discretion, provided that each separate
group must be clearly identified using determinable characteristics and each
separate match rate must satisfy the requirements of Code Section 401(a)(4) as a
separate feature under the Plan.

 

Any Regular Matching Contribution under this paragraph (b) shall be subject to
the limitations elected in the Adoption Agreement.

 

If the Adoption Agreement provides that Catch-Up 401(k) Contributions will not
be matched, the Employer shall not make Matching Contributions, other than Safe
Harbor Matching Contributions, with respect to Catch-Up 401(k) Contributions.
If, due to application of an administrative Plan limit, Matching Contributions
other than Safe Harbor Matching Contributions become attributable to Catch-Up
401(k) Contributions, such Matching Contributions plus any income and minus any
loss allocable thereto, shall be forfeited and applied as provided in Section
7.10.

 

6.7

Additional Discretionary Matching Contributions

 

If Additional Discretionary Matching Contributions are provided in the Adoption
Agreement, an Employer may make an Additional Discretionary Matching
Contribution for a Plan Year in accordance with the provisions of the Adoption
Agreement. Any Additional Discretionary Matching Employer Contribution shall be
allocated among the Eligible Employees who have met the allocation requirements
for Additional Discretionary Matching Contributions described in the Adoption
Agreement, as modified by any exceptions to the allocation requirements provided
in the Adoption Agreement. The allocable share of each such Eligible Employee
shall be equal to a uniform percentage, determined by the Employer, in its
discretion, of the eligible contributions made for the Contribution Period by or
on behalf of such Eligible Employee; provided, that:

 

(a)

The Employer may designate a different uniform match percentage applicable to
eligible contributions above and below designated dollar amounts or levels of
Compensation. The match percentage may not increase as an Eligible Employee's
eligible contributions increase.

 

(b)

If provided in the Adoption Agreement, the Employer may designate different
uniform match percentages to apply to different Employee groups. The Employer
may determine any such groups in its discretion, provided that each separate
group must be clearly identified using determinable characteristics and each
separate match rate must satisfy the requirements of Code Section 401(a)(4) as a
separate feature under the Plan.

 

Any Additional Discretionary Matching Contribution shall be subject to the
limitations elected in the Adoption Agreement.

 

6.8

True-Up Matching Contributions

 

If the Adoption Agreement provides for True-Up Matching Contributions, an
Employer shall make a True-Up Matching Contribution for each Plan Year in
accordance with the provisions of the Adoption Agreement. The True-Up Matching
Contribution shall be allocated among the Eligible Employees during the
Contribution Period who have met the allocation requirements for True-Up
Matching Contributions described in the Adoption Agreement, as modified by any
exceptions to the allocation requirements provided in the Adoption Agreement.
Such True-Up Matching Contribution shall be in the amount which, when aggregated
with the Regular Matching Contributions made with respect to Contribution
Periods within such Plan Year, will provide the maximum Regular Matching
Contribution provided in the Adoption Agreement, taking into account the
Eligible Employee's Compensation and eligible contributions for the full Plan
Year. The maximum Regular Matching Contribution for a Plan Year shall be
determined applying any limitations on Regular Matching Contributions provided
in the Adoption Agreement.

 

 
34

--------------------------------------------------------------------------------

 

 

If provided in the Adoption Agreement, the Employers may determine annually
whether or not to make a True-Up Matching Contribution for the Plan Year.

 

6.9

Qualified Matching Contributions

 

If provided in the Adoption Agreement, an Employer may designate any portion or
all of its Matching Contribution as a Qualified Matching Contribution; provided,
however, that the amount designated by the Employer as a Qualified Matching
Contribution with respect to an Eligible Employee shall not exceed the "QMAC
limit" described below. Amounts that are designated as Qualified Matching
Contributions shall be accounted for separately and may be withdrawn only as
permitted under the Plan.

 

If provided in the Adoption Agreement, each Employer may make a failsafe
Qualified Matching Contribution to the Plan for each Contribution Period on
behalf of any of its Eligible Employees who has made 401(k) Contributions for
the Contribution Period and is not a Highly Compensated Employee for the
Contribution Period. The amount of any failsafe Qualified Matching Contribution
made on behalf of an Eligible Employee shall be a percentage, which percentage
need not be uniform with respect to all Eligible Employees, of either (1) the
401(k) Contributions made on behalf of such Eligible Employee for the Plan Year
(and After-Tax Contributions for the Plan Year, if the Adoption Agreement
provides that After-Tax Contributions are matched) or (2) the Compensation paid
to such Eligible Employee for the Plan Year. In no event shall the amount of any
failsafe Qualified Matching Contribution allocated to an Eligible Employee
hereunder exceed the "QMAC limit" described below.

 

For purposes of this Section, the following terms have the following meanings:

 

(a)

The "QMAC limit" applicable to an Eligible Employee means the greatest of (1) 5%
of the Eligible Employee's Compensation, (2) the Eligible Employee's 401(k)
Contributions for the Plan Year (and After-Tax Contributions for the Plan Year,
if the Adoption Agreement provides that After-Tax Contributions are matched), or
(3) 2 times the "representative match rate" multiplied by the Eligible
Employee's 401(k) Contributions for the Plan Year.

 

(b)

The "representative match rate" means the lowest "match rate" for any Eligible
Employee who is not a Highly Compensated Employee for the Plan Year and who is
in either (1) a determination group consisting of 1/2 of all Eligible Employees
during the Plan Year who are not Highly Compensated Employees for the Plan Year
or (2) the group consisting of all Eligible Employees who are employed by an
Employer or a Related Employer on the last day of the Plan and who are not
Highly Compensated Employees for the Plan Year, whichever would provide the
greater representative rate.

 

(c)

A "match rate" means the Matching Contributions made on behalf of an Eligible
Employee for the Plan Year divided by the Eligible Employee's 401(k)
Contributions for the Plan Year (and After-Tax Contributions for the Plan Year,
if the Adoption Agreement provides that After-Tax Contributions are matched);
provided, however, that if Matching Contributions are made at different rates
for different levels of Compensation, the "match rate" shall be determined
assuming 401(k) Contributions (and After-Tax Contributions for the Plan Year, if
the Adoption Agreement provides that After-Tax Contributions are matched) equal
to 6% of "test compensation", as defined in Section 7.1(r).

 

An Employer may not use the failsafe Qualified Matching Contribution correction
method to satisfy the ADP and/or ACP test for any Plan Year in which it uses the
prior year testing method to satisfy such test.

 

6.10

Maximum Dollar Amount of Discretionary Match

 

If pursuant to the Adoption Agreement, the non-discrimination requirements
applicable to Matching Contributions are to be satisfied using the safe harbor
method, then notwithstanding any other provision of the Plan to the contrary, in
no event shall the aggregate dollar amount of any discretionary Matching
Contributions made to the Plan for the Plan Year on behalf of an Eligible
Employee who has satisfied any age and/or years of Eligibility Service
requirements specified in the Adoption Agreement to receive allocations of Safe
Harbor Matching or Safe Harbor Nonelective Contributions exceed 4% of the
Eligible Employee's Compensation for the Plan Year. If provided in the Adoption
Agreement, Compensation earned by an Eligible Employee during the Contribution
Period, but prior to the date on which the Covered Employee first became an
Eligible Employee with respect to Matching Contributions, shall be excluded in
applying the limitation contained in this paragraph.

 

 
35

--------------------------------------------------------------------------------

 

 

6.11

Non-QACA Safe Harbor Matching Contributions

 

If provided in the Adoption Agreement, each Employer shall make a Non-QACA Safe
Harbor Matching Contribution to the Plan for a Contribution Period in accordance
with the provisions of the Adoption Agreement. The Non-QACA Safe Harbor Matching
Contribution shall be allocated among Participants who were Eligible Employees
at any time during the Contribution Period as follows:

 

(a)

If the basic matching formula is provided in the Adoption Agreement, an Eligible
Employee's allocable share shall be equal to the following:

 

 

(1)

100% of the first 3% of the Eligible Employee's Compensation that he contributes
as contributions eligible for the match under the provisions of the Adoption
Agreement; plus

 

 

(2)

50% of the next 2% of the Eligible Employee's Compensation that he contributes
as contributions eligible for the match under the provisions of the Adoption
Agreement.

 

(b)

If the enhanced matching formula is provided in the Adoption Agreement, an
Eligible Employee's allocable share shall be the amount determined in the
Adoption Agreement based on the percentage of Compensation contributed by the
Eligible Employee as contributions eligible for the match under the provisions
of the Adoption Agreement.

 

6.12

QACA Safe Harbor Matching Contributions

 

If provided in the Adoption Agreement, each Employer shall make a QACA Safe
Harbor Matching Contribution to the Plan for a Contribution Period in accordance
with the provisions of the Adoption Agreement. The QACA Safe Harbor Matching
Contributions shall be allocated among Participants who were Eligible Employees
at any time during the Contribution Period as follows:

 

(a)

If the basic matching formula is provided in the Adoption Agreement, an Eligible
Employee's allocable share shall be equal to the following:

 

 

(1)

100% of the first 1% of the Eligible Employee's Compensation that he contributes
as contributions eligible for the match under the provisions of the Adoption
Agreement; plus

 

 

(2)

50% of the next 5% of the Eligible Employee's Compensation that he contributes
as contributions eligible for the match under the provisions of the Adoption
Agreement.

 

(b)

If the enhanced matching formula is provided in the Adoption Agreement, an
Eligible Employee's allocable share shall be the amount determined in the
Adoption Agreement based on the percentage of Compensation contributed by the
Eligible Employee as contributions eligible for the match under the provisions
of the Adoption Agreement.

 

6.13

Safe Harbor Nonelective Contributions (QACA and Non-QACA)

 

If provided in the Adoption Agreement, each Employer shall make either a QACA or
a Non-QACA Safe Harbor Nonelective Contribution (as designated in the Adoption
Agreement) to the Plan for a Contribution Period in accordance with the
provisions of the Adoption Agreement. The Safe Harbor Nonelective Contribution
shall be allocated among Participants who were Eligible Employees with respect
to Safe Harbor Nonelective Contributions at any time during the Contribution
Period as follows:

 

 
36

--------------------------------------------------------------------------------

 

 

(a)

If the discretionary formula amount is provided in the Adoption Agreement, the
provisions of this Section shall apply with respect to each Plan Year for which
an amendment is adopted providing that the Employers shall make Safe Harbor
Nonelective Contributions for such Plan Year. Any such amendment must be adopted
at least 30 days prior to the end of the Plan Year for which Safe Harbor
Nonelective Contributions are being made. The allocable share of each such
Eligible Employee in the Safe Harbor Nonelective Contribution shall be the
percentage of his Compensation specified in the amendment adopting the Safe
Harbor Nonelective Contribution, but in no event shall such allocable share be
less than 3% of the Eligible Employee's Compensation for the Plan Year.

 

(b)

If the required contribution amount is provided in the Adoption Agreement, the
allocable share of each such Eligible Employee shall be equal to the percentage
of his Compensation specified in the Adoption Agreement.

 

6.14

Verification of Amount of Employer Contributions by the Plan Sponsor

 

The Plan Sponsor shall verify the amount of Employer Contributions to be made by
each Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Plan Sponsor shall determine
the portion of the Employer Contribution to be made by each Employer with
respect to a Covered Employee who transfers from employment with one Employer as
a Covered Employee to employment with another Employer as a Covered Employee.

 

6.15

Payment of Employer Contributions

 

Employer Contributions made for a Contribution Period shall be paid to the
Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year or, if the Employer is not subject to Federal taxation,
within the period of time such contributions would be required to be made under
the Code if the Employer were subject to Federal taxation. If the Adoption
Agreement provides for Safe Harbor Matching Contributions and the Contribution
Period is not the Plan Year, the Safe Harbor Matching Contributions attributable
to eligible contributions made during a Plan Year quarter shall be paid into the
Plan no later than the last day of the immediately following Plan Year quarter.
Payments shall be made in cash or, if provided in the Adoption Agreement, in
qualifying employer securities, as defined in ERISA Section 407(d)(5).

 

Any in kind contribution made under the terms of the Plan shall be discretionary
and unencumbered.

 

6.16

Allocation Requirements

 

A Participant who was an Eligible Employee at any time during a Contribution
Period shall be eligible to receive an allocation of Employer Contributions for
such Contribution Period only if:

 

(a)

he is a Covered Employee with respect to such Employer Contributions, as
provided in the Adoption Agreement:

 

(b)

he satisfies any requirements specified in the Section of the Base Plan Document
describing the contribution; and

 

(c)

he meets the allocation requirements specified in the Adoption Agreement with
respect to such Employer Contribution, as modified by any exceptions to the
allocation requirements provided in the Adoption Agreement.

  

 
37

--------------------------------------------------------------------------------

 

 

If the Adoption Agreement provides for Safe Harbor Matching Contributions or
Safe Harbor Nonelective Contributions, a Participant who was an Eligible
Employee at any time during the Contribution Period shall be eligible to receive
an allocation of such contributions.

 

If the Adoption Agreement provides for an Hours of Service requirement, the
number of Hours of Service required to receive an allocation of Employer
Contributions hereunder shall be pro-rated for any short Contribution Period.

 

6.17

Vesting of Employer Contributions

 

A Participant's vested interest in his Non-QACA Safe Harbor Matching, Non-QACA
Safe Harbor Nonelective, Prior Non-QACA Safe Harbor, Qualified Matching, and/or
Qualified Nonelective Contributions Sub-Account(s) shall be at all times 100%.

 

A Participant's vested interest in his other Employer Contribution Sub-Accounts
shall be determined in accordance with the applicable vesting schedule specified
in the Adoption Agreement.

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Employer on or after Normal
Retirement Age or, if provided in the Adoption Agreement, on or after his Early
Retirement Date, date of death, or the date he becomes Disabled, as applicable,
his vested interest in his full Employer Contributions Sub-Account shall be
100%. For purposes of this Section, a Participant who dies while performing
qualified military service (as described in the Uniformed Services Employment
and Reemployment Rights Act of 1994) shall be treated as having returned to
employment with an Employer immediately prior to his death and as having died
while employed as a Covered Employee.

 

6.18

Election of Former Vesting Schedule

 

If there is a change in the vesting schedule because the Plan Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant's vested interest in his Employer Contributions Sub Account, the
following shall apply:

 

(a)

In no event shall a Participant's vested interest in his Account on the
effective date of the change in vesting schedule be less than his vested
interest in his Account immediately prior to the effective date of the
amendment.

 

(b)

In no event shall a Participant's vested interest in attributable to his Account
determined as of the later of (i) the effective date of such amendment or (ii)
the date such amendment is adopted, be determined on and after the effective
date of such amendment under a vesting schedule that is more restrictive than
the vesting schedule applicable to such Account immediately prior to the
effective date of such amendment.

 

(c)

Any Participant with 3 or more years of Vesting Service shall have a right to
have his vested interest in his Account (including amounts credited to such
Account following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Account under the Plan as amended is not at any time less
than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator, (ii)
the effective date of the amendment, or (iii) the date the amendment is adopted.

 

6.19

Profits Limitation

 

If provided in the Adoption Agreement, with respect to discretionary Matching
Contributions, other than Safe Harbor Matching Contributions, and/or with
respect to discretionary Nonelective Contributions, other than Safe Harbor
Nonelective Contributions, such contributions shall be made only out of the
Profits of the Employer.

 

 
38

--------------------------------------------------------------------------------

 

 

6.20

Forfeitures to Reduce Employer Contributions

 

If provided in the Adoption Agreement, and notwithstanding any other provision
of the Plan to the contrary, the amount of the Employer Contribution required
under this Article for a Plan Year shall be reduced by the amount of any
forfeitures occurring during the Plan Year or any prior Plan Year that are not
used to pay Plan expenses and that are applied against Employer Contributions.

 

ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

 

7.1

Special Definitions

 

For purposes of this Article, the following terms have the following meanings:

 

(a)

The "annual addition" with respect to a Participant for a "limitation year"
means the sum of the following amounts allocated to the Participant for the
"limitation year":

 

 

(1)

all employer contributions allocated to the Participant's account under any
qualified defined contribution plan maintained by an Employer or a Related
Employer, including "elective contributions" and amounts attributable to
forfeitures applied to reduce the employer's contribution obligation, but
excluding "catch-up contributions";

 

 

(2)

all "employee contributions" allocated to the Participant's account under any
qualified defined contribution plan maintained by an Employer or a Related
Employer or any qualified defined benefit plan maintained by an Employer or a
Related Employer if separate accounts are maintained under the defined benefit
plan with respect to such employee contributions;

 

 

(3)

all forfeitures allocated to the Participant's account under any qualified
defined contribution plan maintained by the Employer or a Related Employer;

 

 

(4)

all amounts allocated to an individual medical benefit account, as described in
Code Section 415(1)(2), established for the Participant as part of a pension or
annuity plan maintained by the Employer or a Related Employer;

 

 

(5)

if the Participant is a key employee, as defined in Code Section 419A(d)(3), all
amounts derived from contributions paid or accrued after December 31, 1985, in
taxable years ending after that date, that are attributable to post-retirement
medical benefits allocated to the Participant's separate account under a welfare
benefit fund, as defined in Code Section 419(e), maintained by the Employer or a
Related Employer; and

 

 

(6)

all allocations to the Participant under a simplified employee pension.

 

(b)

A "catch-up contribution" means any elective deferral, as defined in Code
Section 414(u)(2)(C), that is treated as a catch-up contribution in accordance
with the provisions of Code Section 414(v).

 

(c)

The "contribution percentage" with respect to an "eligible participant" for a
particular Plan Year means the ratio of the sum of the included contributions,
described below, to his "test compensation" for such Plan Year.

 

 

(1)

Contributions made by or on behalf of an "eligible participant" that may be used
in computing the "eligible participant's" "contribution percentage" include the
following:

 

 

(A)

After-Tax Contributions, excluding contributions to the Plan made pursuant to
Code Section 414(u) that are treated as After-Tax Contributions;

 

 
39

--------------------------------------------------------------------------------

 

 

 

(B)

Matching Contributions, except as specifically provided below;

 

 

(C)

as directed by the Administrator, 401(k) Contributions, including Roth 401(k)
Contributions and Catch-Up 401(k) Contributions, to the extent such 401(k)
Contributions are subject to the ADP test described in Section 7.4 and the ADP
test is satisfied whether or not such 401(k) Contributions are included in
determining the "eligible participant's" "deferral percentage" for the Plan
Year;

 

 

(D)

as directed by the Administrator, Qualified Nonelective Contributions, to the
extent such Qualified Nonelective Contributions are not included in determining
the "eligible participant's" "deferral percentage" for such Plan Year; and

 

 

(E)

as directed by the Administrator, Safe Harbor Nonelective Contributions, to the
extent such contributions are not required to satisfy the safe harbor
contribution requirement of Code Section 401(k)(12)(C), 401(k)(13)(D),
401(m)(11)(B), or 401(m)(12).

 

 

(2)

Notwithstanding the foregoing, the following Matching Contributions are not
included in computing an "eligible participant's" "contribution percentage" for
a Plan Year:

 

 

(A)

Matching Contributions that are forfeited because they relate to 401(k)
Contributions that are distributed as "excess contributions", "excess
deferrals", or because they exceed the Code Section 402(g) limit;

 

 

(B)

contributions to the Plan made pursuant to Code Section 414(u) that are treated
as Matching Contributions;

 

 

(C)

if the Adoption Agreement provides that Catch-Up 401(k) Contributions will not
be matched, Matching Contributions that are forfeited because they relate to
401(k) Contributions that are re-characterized as Catch-Up 401(k) Contributions;
and

 

 

(D)

Qualified Matching Contributions that are included in determining an "eligible
participant's" "deferral percentage" for the Plan Year.

 

 

(3)

Matching Contributions in excess of 100% of the contributions eligible for match
("eligible contributions") made by an "eligible participant" who is not a Highly
Compensated Employee for a Plan Year are not included in computing such
"eligible participant's" "contribution percentage" for the Plan Year to the
extent that such Matching Contributions exceed the greater of (i) 5% of the
"eligible participant's" "test compensation" for the Plan Year or (ii) the
product of 2 times the Plan's "representative match rate" multiplied by the
"eligible participant's" eligible contributions for the Plan Year. The Plan's
"representative match rate" is the lowest "match rate" of any "eligible
participant" who is not a Highly Compensated Employee for the Plan Year in
either (i) the group consisting of half of all "eligible participants" who are
not Highly Compensated Employees for the Plan Year or (ii) the group of all
"eligible participants" who are not Highly Compensated Employees for the Plan
Year and who are employed by the Employer or a Related Employer on the last day
of the Plan Year and who make eligible contributions for the Plan Year,
whichever results in the greater amount. An "eligible participant's "match rate"
means the Matching Contributions made on behalf of the "eligible participant"
for the Plan Year divided by the "eligible participant's" eligible contributions
for the Plan Year; provided, however, that if Matching Contributions are made at
different rates for different levels of Compensation, the "match rate" shall be
determined assuming eligible contributions equal to 6% of "test compensation".

 

 

(4)

Notwithstanding the foregoing, the following special rules apply for any Plan
Year in which the ADP test described in Section 7.4 is deemed satisfied with
respect to some or all 401(k) Contributions, as provided in Section 7.12, and/or
the ACP test described in Section 7.7 is deemed satisfied for the Plan Year with
respect to some or all Matching Contributions, as provided in Section 7.13:

 

 
40

--------------------------------------------------------------------------------

 

 

 

(A)

401(k) Contributions with respect to which the ADP test described in Section 7.4
is deemed satisfied, as provided in Section 7.12, shall not be used in computing
an "eligible participant's" "contribution percentage."

 

 

(B)

As directed by the Administrator, if the ACP test described in Section 7.7 is
deemed satisfied for the Plan Year with respect to some or all Matching
Contributions, as provided in Section 7.13, those Matching Contributions with
respect to which the limitations are deemed satisfied may be excluded in
computing an "eligible participant's" "contribution percentage".

 

 

(C)

As directed by the Administrator, if the ADP test is deemed satisfied under
Section 7.12 using Safe Harbor Matching Contributions, and the ACP test is not
deemed satisfied with respect to some or all Matching Contributions under
Section 7.13 for the Plan Year, those Matching Contributions with respect to
which the limitations are not deemed satisfied may be excluded in computing an
"eligible participant's" "contribution percentage", but only in an amount up to
4% of the "eligible participant's" "test compensation" for the Plan Year (3.5%
if the ADP test is satisfied using QACA Safe Harbor Matching Contributions).

 

 

(D)

Except as otherwise specifically provided above, Qualified Matching
Contributions shall be included in determining the numerator of an "eligible
participant's" "contribution percentage" for such Plan Year.

 

 

(5)

After-Tax Contributions made by an "eligible participant" shall be included in
determining his "contribution percentage" for a Plan Year only if they are
contributed to the Plan before the end of such Plan Year. Notwithstanding the
foregoing, "excess contributions" that are re-characterized as After-Tax
Contributions as provided in Section 7.6(b) shall be included in a Highly
Compensated Employee's "contribution percentage" for the Plan Year that includes
the time at which the "excess contribution" is included in the Highly
Compensated Employee's gross income. Other contributions made on an "eligible
participant's" behalf for a Plan Year shall be included in determining his
"contribution percentage" for such Plan Year only if the contributions are
allocated to the "eligible participant's" Account as of a date within such Plan
Year and are made to the Plan before the end of the 12-month period immediately
following the Plan Year to which the contributions relate. For Plan Years in
which the "testing year" means the Plan Year preceding the Plan Year for which
the ACP test described in Section 7.7 is being determined, contributions
included for purposes of determining the "contribution percentage" for the
"testing year" of an "eligible participant" who is not a Highly Compensated
Employee must be made before the last day of the Plan Year for which the
limitation is being determined.

 

 

(6)

If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee's "contribution percentage" for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:

 

 

(A)

401(k) Contributions that were included in computing the "eligible
participant's" "contribution percentage" under the current year method for such
immediately preceding Plan Year

 

 

(B)

Qualified Nonelective Contributions that were included in computing the
"eligible participant's" "deferral percentage" or "contribution percentage"
under the current year method for such immediately preceding Plan Year

 

 
41

--------------------------------------------------------------------------------

 

 

 

(C)

Qualified Matching Contributions that were included in computing the "eligible
participant's" "deferral percentage" under the current year testing method for
such immediately preceding Plan Year

 

 

(D)

Safe Harbor Matching Contributions that were included in computing the "eligible
participant's" "deferral percentage" or "contribution percentage" under the
current year testing method for such immediately preceding Plan Year or that
were required to satisfy the safe harbor contribution requirement under Code
Section 401(k)(12)(B), 401(k)(13)(D), 401(m)(11)(B), or 401(m)(12) for such
preceding Plan Year

 

 

(E)

Safe Harbor Nonelective Contributions that were included in computing the
"eligible participant's" "deferral percentage" or "contribution percentage"
under the current year testing method for such immediately preceding Plan Year
or that were required to satisfy the safe harbor contribution requirement under
Code Section 401(k)(12)(C), 401(k)(13)(D), 401(m)(11)(B), or 401(m)(12) for such
preceding Plan Year

 

The determination of an "eligible participant's" "contribution percentage" shall
be made after any reduction required to satisfy the Code Section 415 limitations
is made as provided in this Article VII and shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.

 

(d)

The "deferral percentage" with respect to an Eligible Employee for a particular
Plan Year means the ratio of the sum of the included contributions, described
below, to the Eligible Employee's "test compensation" for such Plan Year.

 

 

(1)

Contributions made on behalf of an Eligible Employee for the Plan Year that are
used in computing the Eligible Employee's "deferral percentage" include the
following:

 

 

(A)

401(k) Contributions, including Roth 401(k) Contributions, except as
specifically provided below;

 

 

(B)

as directed by the Administrator, Qualified Matching Contributions;

 

 

(C)

as directed by the Administrator, Qualified Nonelective Contributions, to the
extent such Qualified Nonelective Contributions are not included in determining
the Eligible Employee's "contribution percentage" for such Plan Year;

 

 

(D)

as directed by the Administrator, Safe Harbor Nonelective Contributions, to the
extent such contributions are not required to satisfy the safe harbor
contribution requirement of Code Section 401(k)(12)(C) or 401(k)(13)(D); and

 

 

(E)

as directed by the Administrator, Safe Harbor Matching Contributions, to the
extent such contributions are not required to satisfy the safe harbor
contribution requirement of Code Section 401(k)(12)(C), 401(k)(13)(D),
401(m)(11)(B), or 401(m)(12) and are not included in determining the Eligible
Employee's "contribution percentage".

 

 

(2)

Notwithstanding the foregoing, the following 401(k) Contributions are not
included in computing an Eligible Employee's "deferral percentage" for a Plan
Year:

 

 

(A)

401(k) Contributions that are distributed to a non-Highly Compensated Employee
in accordance with the provisions of Section 7.2 because they exceed the Code
Section 402(g) limit;

 

 

(B)

contributions made to the Plan pursuant to Code Section 414(u) that are treated
as 401(k) Contributions;

 

 
42

--------------------------------------------------------------------------------

 

 

 

(C)

Catch-Up 401(k) Contributions, except to the extent the Eligible Employee's
401(k) Contributions are re-characterized as Catch-Up 401(k) Contributions as a
result of a failure to satisfy the non-discrimination requirements applicable to
401(k) Contributions;

 

 

(D)

401(k) Contributions that are included in determining an Eligible Employee's
"contribution percentage" for the Plan Year; and

 

 

(E)

for any Plan Year in which the non-discrimination requirements applicable to
401(k) Contributions are deemed satisfied with respect to some 401(k)
Contributions, as provided in this Article, 401(k) Contributions with respect to
which the limitations are deemed satisfied.

 

 

(3)

To be included in computing an Eligible Employee's "deferral percentage" for a
Plan Year, contributions must be allocated to the Eligible Employee's Account as
of a date within such Plan Year and be made to the Plan before the end of the
12-month period immediately following the Plan Year to which the contributions
relate. For Plan Years in which the prior year testing method is used in
applying the ADP test described in Section 7.4, contributions used in computing
the "deferral percentage" for the "testing year" of a non-Highly Compensated
Employee must be made before the last day of the Plan Year for which the test is
being applied.

 

 

(4)

401(k) Contributions included in computing an Eligible Employee's "deferral
percentage" for a Plan Year must relate to Compensation that either (i) would
have been received by the Eligible Employee in such Plan Year or (ii) is
attributable to services performed by the Eligible Employee in such Plan Year
and would have been received by the Eligible Employee within 2 1/2 months of the
close of such Plan Year. The Administrator shall direct, in accordance with
uniform and nondiscriminatory rules, whether 401(k) Contributions related to
Compensation described in (ii) shall be included in an Eligible Employee's
"deferral percentage" for the Plan Year in which the services were performed or
for the Plan Year in which the Compensation would have been received, provided
that such 401(k) Contributions shall not be included in an Eligible Employee's
"deferral percentage" for both such Plan Years.

 

 

(5)

If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee's "deferral percentage" for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:

 

 

(A)

401(k) Contributions that were included in computing the Eligible Employee's
"contribution percentage" under the current year method for such immediately
preceding Plan Year;

 

 

(B)

Qualified Nonelective Contributions that were included in computing the Eligible
Employee's "deferral percentage" or "contribution percentage" under the current
year method for such immediately preceding Plan Year;

 

 

(C)

Qualified Matching Contributions that were included in computing the Eligible
Employee's "deferral percentage" under the current year testing method for such
immediately preceding Plan Year;

 

 

(D)

Safe Harbor Nonelective Contributions that were included in computing the
Eligible Employee's "deferral percentage" or "contribution percentage" under the
current year testing method for such immediately preceding Plan Year or that
were required to satisfy the safe harbor contribution requirement under Code
Section 401(k)(12)(C), 401(k)(13)(D), 401(m)(11)(B), or 401(m)(12) for such
preceding Plan Year; and

 

 
43

--------------------------------------------------------------------------------

 

 

 

(E)

Safe Harbor Matching Contributions that were included in computing the Eligible
Employee's "deferral percentage" or "contribution percentage" under the current
year testing method for such immediately preceding Plan Year or that were
required to satisfy the safe harbor contribution requirement under Code Section
401(k)(12)(B), 401(k)(13)(D), 401(m)(11)(B), or 401(m)(12) for such preceding
Plan Year.

 

The determination of an Eligible Employee's "deferral percentage" shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.

 

(e)

A "designated Roth contribution" means any Roth 401(k) Contributions made to the
Plan and any "elective contributions" made to another plan that would be
excludable from a Participant's income, but for
the Participant's election to designate such contributions as Roth contributions
and include them in income.

 

(f)

An "elective contribution" means any employer contribution made to a plan
maintained by an Employer or a Related Employer on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k), any simplified employee pension cash or
deferred arrangement as described in Code Section 402(h)(1)(B), any eligible
deferred compensation plan under Code Section 457, or any plan as described in
Code Section 501(c)(18), and any contribution made on behalf of the Participant
by an Employer or a Related Employer for the purchase of an annuity contract
under Code Section 403(b) pursuant to a salary reduction agreement. "Elective
contributions" include "designated Roth contributions". For purposes of applying
the limitations described in this Article VII, the term "elective contribution"
excludes "catch-up contributions".

 

(g)

An "elective 401(k) contribution" means any employer contribution made to a plan
maintained by an Employer or a Related Employer on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to contribute under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
"elective 401(k) contribution" excludes "catch-up contributions".

 

(h)

An "eligible participant" means any Eligible Employee who is eligible to make
After-Tax Contributions or to have 401(k) Contributions made on his behalf (if
401(k) Contributions are taken into account in determining "contribution
percentages"), or to participate in the allocation of Matching Contributions
(including forfeitures that are allocated based on a Participant's 401(k) or
After-Tax Contributions).

 

Notwithstanding the foregoing, Eligible Employees who are covered by a
collective bargaining agreement between their Employer and employee
representatives shall not be included as "eligible participants" if retirement
benefits were the subject of good faith bargaining.

 

(i)

An "employee contribution" means any employee after-tax contribution allocated
to an Eligible Employee's account under any qualified plan of an Employer or a
Related Employer.

 

(j)

An "excess aggregate contribution" means any contribution made to the Plan by or
on behalf of a Highly Compensated Employee that is designated as an excess
contribution pursuant to Section 7.8 in order to satisfy the ACP test described
in Section 7.7.

 

(k)

An "excess contribution" means any contribution made to the Plan on behalf of a
Highly Compensated Employee that is designated as an excess contribution
pursuant to Section 7.5 in order to satisfy the ADP test described in Section
7.4.

 

(1)

An "excess deferral" with respect to a Participant means that portion of a
Participant's 401(k) Contributions, other than Catch-Up 401(k) Contributions,
for his taxable year that, when added to amounts deferred for such taxable year
under other plans or arrangements described in Code Section 401(k),
408(k),408(p), or 403(b) (other than any such plan or arrangement that is
maintained by an Employer or a Related Employer), would exceed the dollar limit
imposed under Code Section 402(g) as in effect on January 1 of the calendar year
in which such taxable year begins and is includible in the Participant's gross
income under Code Section 402(g).

 

 
44

--------------------------------------------------------------------------------

 

 

(m)

A Participant's "415 compensation" for a "limitation year" means his 415
compensation as defined in theAdoption Agreement.

 

 

(1)

"415 compensation" includes the following:

 

 

(A)

any eligible amount that would have been received and included in the
Participant's taxable gross income but for the Participant's his election (or
deemed election) under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b);

 

 

(B)

any "differential pay" (as defined hereunder) he receives or is entitled to
receive from the Employer;

 

 

(C)

if and to the extent provided in the Adoption Agreement, amounts received by a
Participant who is permanently and totally disabled (as defined in Code Section
22(e)(3)); and

 

 

(D)

if the Participant incurs a severance from employment (as defined in Treasury
Regulations Section 1.415(a)-1(f)(5)), amounts paid to the Participant before
(1) the end of the "limitation year" in which the Participant's severance from
employment occurs or (2) within 2 1/2 months of such severance from employment,
whichever is later, provided such amounts:

 

 

(I)

would have been paid to the Participant in the course of employment and are
regular compensation for services by the Participant or commissions, bonuses or
other similar compensation, but only to the extent such amounts would have been
included in the Participant's "415 compensation" if his employment had
continued;

 

 

(II)

if provided in the Adoption Agreement, are payments for accrued bona fide sick,
vacation or other leave, but only if the Participant would have been able to use
such leave if his employment had continued; or

 

 

(III)

if provided in the Adoption Agreement, are payments received by the Participant
pursuant to a non-qualified, unfunded deferred compensation plan, to the extent
such payments are includible in income and the Participant would have received
such payments at the same time if he had continued in employment.

 

For purposes of this subparagraph (1), "differential pay" means any payment made
to the Participant by the Employer after December 31, 2008, with respect to a
period during which the Participant is performing service in the uniformed
services (as defined in Chapter 43 of Title 38 of the United States Code) while
on active duty for a period of more than 30 days that represents all or a
portion of the wages the Participant would have received if he had continued
employment with the Employer as an Employee.

 

 

(2)

Back pay, within the meaning of Treasury Regulations Section 1.415(c)-2(g)(8),
shall be treated as "415 compensation" for the "limitation year" to which the
back pay relates to the extent back pay represents wages and compensation that
would otherwise be included in "415 compensation".

 

 

(3)

Other post-termination or severance pay is not included in "415 compensation". 

 

 
45

--------------------------------------------------------------------------------

 

 

To be included in a Participant's "415 compensation" for a particular
"limitation year", an amount must have been received by the Participant (or
would have been received, but for the Participant's election, or deemed
election, under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k),
or 457(b)) within such "limitation year". Notwithstanding the foregoing, at the
direction of the Administrator, amounts earned during a particular "limitation
year", that are not paid until the next "limitation year" because of the timing
of pay periods and pay dates, may be included in "415 compensation" for the
"limitation year" in which they were earned if (1) the amounts are paid within
the first few weeks of the next "limitation year", (2) are included on a uniform
and consistent basis with respect to similarly-situated employees, and (3) are
not also included as "415 compensation" in the "limitation year" in which they
were paid.

 

In no event, however, shall the "415 compensation" of a Participant taken into
account under the Plan for any "limitation year" exceed the limit in effect
under Code Section 401(a)(17) ($250,000 for Plan Years beginning in 2012,
subject to adjustment annually as provided in Code Sections 401(a)(17)(B) and
415(d); provided, however, that the dollar increase in effect on January 1 of
any calendar year, if any, is effective for "limitation years" beginning in such
calendar year). ). If the "415 compensation" of a Participant is determined over
a period of time that contains fewer than 12 calendar months, then the annual
compensation limitation described above shall be adjusted with respect to that
Participant by multiplying the annual compensation limitation in effect for the
Plan Year by a fraction the numerator of which is the

number of full months in the period and the denominator of which is 12;
provided, however, that no proration is required for a Participant who is
covered under the Plan for less than one full Plan Year if either (i) the
individual becomes an Eligible Employee part way through the Plan Year and the
Adoption Agreement provides that Compensation prior to becoming an Eligible
Employee is excluded in allocating contributions or (ii) the formula for
allocations is based on Compensation for a period of at least 12 months.

 

(n)

A "limitation year" means the period specified in the Adoption Agreement.

 

(o)

A "matching contribution" means any employer contribution allocated to an
Eligible Employee's account under any plan of an Employer or a Related Employer
solely on account of "elective contributions" made on his behalf or "employee
contributions" made by him.

 

(p)

A "qualified matching contribution" means any employer contribution allocated to
an Eligible Employee's account under any plan of an Employer or a Related
Employer solely on account of "elective contributions" made on his behalf or
"employee contributions" made by him that is a qualified matching contribution
as defined in regulations issued under Code Section 401(k), is nonforfeitable
when made, and is distributable only as permitted in regulations issued under
Code Section 401(k).

 

(q)

A "qualified nonelective contribution" means any employer contribution allocated
to an Eligible Employee's account under any plan of an Employer or a Related
Employer that the Participant could not elect instead to receive in cash until
distributed from the Plan, that is a qualified nonelective contribution as
defined in Code Sections 401(k) and 401(m) and regulations issued thereunder, is
nonforfeitable when made, and is distributable (other than for hardships) only
as permitted in regulations issued under Code Section 401(k).

 

(r)

The "test compensation" of an Eligible Employee or "eligible participant" for a
Plan Year means any definition of compensation designated by the Administrator
that satisfies the requirements of Code Section 414(s). The Administrator may
exclude from "test compensation" amounts earned by an individual during a Plan
Year, but while the individual was not an Eligible Employee or "eligible
participant", provided such exclusion is applied on a uniform and consistent
basis with respect to similarly-situated employees.

 

 
46

--------------------------------------------------------------------------------

 

 

In no event, however, shall the "test compensation" of an Eligible Employee or
"eligible participant" taken into account under the Plan for any Plan Year
exceed the limit in effect under Code Section 401(a)(17) ($250,000 for Plan
Years beginning in 2012, subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year). If the "test compensation" of an Eligible
Employee or "eligible participant" is determined over a period of time that
contains fewer than 12 calendar months, then the annual compensation limitation
described above shall be adjusted with respect to that Eligible Employee or
"eligible participant" by multiplying the annual compensation limitation in
effect for the Plan Year by a fraction the numerator of which is the number of
full months in the period and the denominator of which is 12; provided, however,
that no proration is required for an Eligible Employee or "eligible participant"
who is covered under the Plan for less than one full Plan Year if either (i) the
individual becomes an Eligible Employee or "eligible participant" part way
through the Plan Year and "test compensation" prior to becoming an Eligible
Employee or "eligible participant" is excluded or (ii) the formula for
allocations is based on "test compensation" for a period of at least 12 months.

 

(s)

The "testing year" means the following, as provided in the Adoption Agreement:

 

 

(1)

If the current year testing method is provided for ADP and/or ACP testing, the
Plan Year for which the limitations on "deferral percentages" and/or
"contribution percentages" (as applicable) of Highly Compensated Employees are
being determined.

 

 

(2)

If the prior year testing method is provided for ADP and/or ACP testing, the
Plan Year immediately preceding the Plan Year for which the limitations on
"deferral percentages" and/or "contribution percentages" (as applicable) of
Highly Compensated Employees is being determined.

 

If a Plan uses the current year testing method for ADP and/or ACP testing, the
Plan Sponsor may only change to the prior year testing method if either (1) the
Plan has used the current year testing method for each of the preceding 5 Plan
Years (or, if less, the number of Plan Years the Plan has been in existence) or
(2) as a result of a merger or acquisition described in Code Section
410(b)(6)(C)(i), the Plan Sponsor acquires a plan that uses the prior year
testing method for ADP and/or ACP testing (as applicable) and the change is made
within the transition period described in Code Section 410(b)(6)(C)(ii).

 

For purposes of applying the limitations described in this Article, an Eligible
Employee is a Highly Compensated Employee for a particular Plan Year or "testing
year", as applicable, if he meets the defmition of Highly Compensated Employee
as in effect for that year. An Eligible Employee who does not meet the
definition of Highly Compensated Employee as in effect for a particular Plan
Year or "testing year", as applicable, shall not be a Highly Compensated
Employee for such year.

 

7.2

Code Section 402(g) Limit

 

In no event shall the amount of the 401(k) Contributions, excluding Catch-Up
401(k) Contributions, made on behalf of an Eligible Employee for his taxable
year, when aggregated with any "elective contributions" made on behalf of the
Eligible Employee under any other plan of an Employer or a Related Employer for
his taxable year, exceed the dollar limit imposed under Code Section 402(g), as
in effect on January 1 of the calendar year in which such taxable year begins.
In the event that the Administrator determines that the reduction percentage
elected by an Eligible Employee will result in his exceeding the Code Section
402(g) limit, the Administrator may adjust the reduction authorization of such
Eligible Employee by reducing the percentage of his 401(k) Contributions to such
smaller percentage that will result in the Code Section 402(g) limit not being
exceeded. If the Administrator determines that the 401(k) Contributions made on
behalf of an Eligible Employee would exceed the Code Section 402(g) limit for
his taxable year, the 401(k) Contributions for such Participant shall be
automatically suspended for the remainder, if any, of such taxable year.

 

If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
401(k) Contributions that, when aggregated with "elective contributions" made on
behalf of the Eligible Employee under any other plan of an Employer or a Related
Employer, would exceed the Code Section 402(g) limit, plus any income and minus
any losses attributable thereto, shall be either re-characterized as Catch-Up
401(k) Contributions or distributed to the Eligible Employee no later than the
April 15 immediately following such taxable year. If an Eligible Employee to
whom distribution must be made in accordance with the preceding sentence has
made both Pre-Tax and Roth 401(k) Contributions for the year, the type of 401(k)
Contributions to be distributed shall be determined as provided in the Adoption
Agreement.

 

 
47

--------------------------------------------------------------------------------

 

 

Any 401(k) Contributions that are distributed to an Eligible Employee in
accordance with this Section shall not be taken into account in determining the
Eligible Employee's "deferral percentage" for the "testing year" in which the
401(k) Contributions were made, unless the Eligible Employee is a Highly
Compensated Employee.

 

If an amount of 401(k) Contributions is distributed to a Participant in
accordance with this Section or the Adoption Agreement provides that Catch-Up
401(k) Contributions will not be matched and 401(k) Contributions are
re-characterized as Catch-Up 401(k) Contributions hereunder, Matching
Contributions that are attributable solely to the distributed or
re-characterized 401(k) Contributions, plus any income and minus any losses
attributable thereto, shall be forfeited by the Participant no earlier than the
date on which distribution of 401(k) Contributions pursuant to this Section
occurs and no later than the last day of the Plan Year following the Plan Year
for which the Matching Contributions were made.

 

7.3

Distribution of "Excess Deferrals"

 

If provided in the Adoption Agreement, and notwithstanding any other provision
of the Plan to the contrary, if a Participant notifies the Administrator in
writing (or in any other form acceptable to the Administrator) no later than the
March 1 following the close of the Participant's taxable year that "excess
deferrals" have been made on his behalf under the Plan for such taxable year,
the "excess deferrals", plus any income and minus any losses attributable
thereto, shall be distributed to the Participant no later than the April 15
immediately following such taxable year. If the Participant has made both
Pre-Tax and Roth 401(k) Contributions for the year, the Participant must
designate the extent to which the "excess deferrals" are Pre-Tax and/or Roth
401(k) Contributions.

 

Any 401(k) Contributions that are distributed to a Participant in accordance
with this Section shall nevertheless be taken into account in determining the
Participant's "deferral percentage" for the "testing year" in which the 401(k)
Contributions were made.

 

If an amount of 401(k) Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed 401(k) Contributions, plus any income and minus any
losses attributable thereto, shall be forfeited by the Participant no earlier
than the date on which distribution of 401(k) Contributions pursuant to this
Section occurs and no later than the last day of the Plan Year following the
Plan Year for which the Matching Contributions were made.

 

7.4

Limitation on 401(k) Contributions of Highly Compensated Employees — ADP Test

 

The provisions of this Section shall apply to all Eligible Employees, unless the
Adoption Agreement provides for Safe Harbor Matching Contributions or Safe
Harbor Nonelective Contributions to be made on behalf of all or some Eligible
Employees. If the Adoption Agreement provides for Safe Harbor Matching
Contributions or Safe Harbor Nonelective Contributions, the provisions of this
Section shall apply only with respect to Eligible Employees during the Plan Year
who are eligible to make 401(k) Contributions to the Plan, but are not eligible
to receive Safe Harbor Matching Contributions or Safe Harbor Nonelective
Contributions, as applicable, or, if the Adoption Agreement provides for
discretionary Safe Harbor Nonelective Contributions, for any Plan Year in which
the Plan Sponsor does not timely amend the Plan to provide for Safe Harbor
Nonelective Contributions.

 

Notwithstanding any other provision of the Plan to the contrary, the 401(k)
Contributions made with respect to a Plan Year on behalf of Eligible Employees
who are Highly Compensated Employees may not result in an average "deferral
percentage" for such Eligible Employees that exceeds the greater of:

 

(a)

a percentage that is equal to 125% of the average "deferral percentage" for all
other Eligible Employees for the "testing year"; or

 

(b)

a percentage that is not more than 200% of the average "deferral percentage" for
all other Eligible Employees for the "testing year" and that is not more than 2
percentage points higher than the average "deferral percentage" for all other
Eligible Employees for the "testing year", unless the "excess contributions",
determined as provided in Section 7.5, are re-characterized or distributed as
provided in Section 7.6.

 

 
48

--------------------------------------------------------------------------------

 

 

If the Plan provides that Employees are eligible to make 401(k) Contributions
before they have satisfied the minimum age and service requirements under Code
Section 410(a)(1) and applies Code Section 410(b)(4)(B) in determining whether
the cash or deferred arrangement meets the requirements of Code Section
410(b)(1), the Administrator may apply the limitations described above either:

 

(c)

by comparing the average "deferral percentage" of all Eligible Employees who are
Highly Compensated Employees for the Plan Year to the average "deferral
percentage" for the "testing year" of all other Eligible Employees who have
satisfied the minimum age and service requirements under Code Section
410(a)(1(A)); or

 

(d)

separately with respect to Eligible Employees who have not satisfied the minimum
age and service requirements under Code Section 410(a)(1)(A) and Eligible
Employees who have satisfied such minimum age and service requirements.

 

If the prior year testing method applies for the first Plan Year in which the
Plan permits Eligible Employees to make 401(k) Contributions, for purposes of
the above limitations, the average "deferral percentage" for Eligible Employees
who are not Highly Compensated Employees shall be either (1) 3% or (2) the
average "deferral percentage" for such Eligible Employees for such first Plan
Year, as provided in the Adoption Agreement.

 

In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to suspend completely
further 401(k) Contributions, other than Catch-Up 401(k) Contributions, on
behalf of Highly Compensated Employees for any remaining portion of a Plan Year
or to adjust the projected "deferral percentages" of Highly Compensated
Employees by reducing the percentage of their deferral elections for any
remaining portion of a Plan Year to such smaller percentage that will result in
the limitation set forth above not being exceeded. If the Administrator limits
the 401(k) Contributions that may be made by Highly Compensated Employees for a
Plan Year, the Administrator shall communicate that limit as soon as reasonably
practicable. In the event of a suspension or reduction, Highly Compensated
Employees affected thereby shall be notified of the reduction or suspension as
soon as possible. An affected Highly Compensated Employee may be entitled to
make a new deferral election for the following Plan Year.

 

In determining the "deferral percentage" for any Eligible Employee who is a
Highly Compensated Employee for the Plan Year, "elective 401(k) contributions",
"qualified nonelective contributions", and "qualified matching contributions"
(to the extent that "qualified nonelective contributions" and "qualified
matching contributions" are taken into account in determining "deferral
percentages") made to his accounts under any plan of an Employer or a Related
Employer that is not mandatorily disaggregated pursuant to Treasury Regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(b)(4) (without regard
to the prohibition on aggregating plans with inconsistent testing methods
contained in Section 1.401(k)-1(b)(4)(iii)(B) and the prohibition on aggregating
plans with different plan years contained in Section 1.410(b)-7(d)(5)), shall be
treated as if all such contributions were made to the Plan; provided, however,
that if such a plan has a plan year different from the Plan Year, any such
contributions made to the Highly Compensated Employee's accounts under the other
plan during the Plan Year shall be treated as if such contributions were made to
the Plan.

 

If one or more plans of an Employer or Related Employer are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), then "deferral percentages" under the Plan shall be calculated as if the
Plan and such one or more other plans were a single plan. Pursuant to Treasury
Regulations Section 1.401(k)- 1(b)(4)(v), an Employer may elect to calculate
"deferral percentages" aggregating ESOP and non-ESOP plans. In addition, an
Employer may elect to calculate "deferral percentages" aggregating bargained
plans maintained for different bargaining units, provided that such aggregation
is done on a reasonable basis and is reasonably consistent from year to year.
Plans may be aggregated under this paragraph only if they have the same plan
year and utilize the same testing method to satisfy the requirements of Code
Section 401(k).

 

 
49

--------------------------------------------------------------------------------

 

 

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the "qualified nonelective contributions" and/or "qualified matching
contributions" taken into account in determining "deferral percentages" for any
Plan Year.

 

7.5

Determination and Allocation of "Excess Contributions" Among Highly Compensated
Employees

 

Notwithstanding any other provision of the Plan to the contrary, if the ADP test
described in Section 7.4 is not satisfied in any Plan Year, the Administrator
shall determine the dollar amount of the excess by reducing the dollar amount of
the contributions included in determining the "deferral percentage" of Highly
Compensated Employees in order of their "deferral percentages" as follows:

 

(a)

The highest "deferral percentage(s)" shall be reduced to the greater of (1) the
maximum "deferral percentage" that satisfies the ADP test described in Section
7.4 or (2) the next highest "deferral percentage".

 

(b)

If the ADP test described in Section 7.4 is still not satisfied after
application of the provisions of paragraph (a), the Administrator shall continue
reducing "deferral percentages" of Highly Compensated Employees, continuing with
the next highest "deferral percentage", in the manner provided in paragraph (a)
until the ADP test described in Section 7.4 is satisfied.

 

The determination of the amount of "excess contributions" hereunder shall be
made after 401(k) Contributions and "excess deferrals" have been
re-characterized or distributed pursuant to Sections 7.2 and 7.3, if applicable.

 

After determining the dollar amount of the "excess contributions" that have been
made to the Plan, the

Administrator shall allocate such excess among Highly Compensated Employees in
order of the dollar amount of the 401(k), Qualified Nonelective, and Qualified
Matching Contributions (to the extent such contributions are included in
determining "deferral percentages") allocated to their Accounts as follows:

 

(c)

The contributions included in the "deferral percentages" of the Highly
Compensated Employee(s) with the largest dollar amount of "deferral percentage"
for the Plan Year shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the "deferral percentage" of the
Highly Compensated Employee(s) with the next highest dollar amount of "deferral
percentage" for the Plan Year.

 

(d)

If the excess has not been fully allocated after application of the provisions
of paragraph (c), the Administrator shall continue reducing the contributions
included in the "deferral percentages" of Highly Compensated Employees,
continuing with the Highly Compensated Employees with the largest remaining
dollar amount of "deferral percentages" for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

 

7.6

Treatment of Excess 401(k) Contributions

 

Except as otherwise provided in this Section, "excess contributions" allocated
to a Highly Compensated Employee pursuant to Section 7.5, plus any income and
minus any losses attributable thereto, shall be distributed to the Highly
Compensated Employee prior to the end of the next succeeding Plan Year. If such
excess amounts are distributed more than 2 1/2 months after the last day of the
Plan Year for which the excess occurred, an excise tax of 10% may be imposed
under Code Section 4979 on the Employer maintaining the Plan with respect to
such amounts. Notwithstanding the foregoing, if the Plan is an eligible EACA and
if provided in the Adoption Agreement, the 2 1/2 month period for distributing
"excess contributions" before application of the 10% excise tax shall be
extended until the end of the 6th month following the close of the Plan Year for
which the excess occurred. The provisions of the preceding sentence shall not
apply unless all Eligible Employees under the Plan are eligible to participate
in the EACA, except Eligible Employees who are mandatorily disaggregated under
Code Section 410(b).

 

 
50

--------------------------------------------------------------------------------

 

 

In lieu of distribution, the following may apply:

 

(a)

If the Adoption Agreement provides for Catch-Up 401(k) Contributions, a Highly
Compensated Employee's "excess contributions" shall be treated as Catch-Up
401(k) Contributions to the extent permissible.

 

(b)

If the Adoption Agreement provides for After-Tax Contributions to be made by
Highly Compensated Employees, a Highly Compensated Employee's "excess
contributions" may be re-characterized as After-Tax Contributions, but only to
the extent such re-characterization does not result in a failure of the ACP
test. Amounts re-characterized as After-Tax Contributions shall be included in a
Highly Compensated Employee's "contribution percentage" for the year in which
they were contributed to the Plan as 401(k) Contributions.

 

Except as otherwise provided below, "excess contributions" shall be allocated
among a Highly Compensated Employee's Sub-Accounts in the order prescribed by
the Administrator, which order shall be uniform with respect to all Highly
Compensated Employees and non-discriminatory. If "excess contributions" are to
be distributed from the 401(k) Contributions Sub-Account of a Highly Compensated
Employee who has made both Pre-Tax and Roth 401(k) Contributions for the year,
the type of 401(k) Contributions to be distributed shall be determined as
provided in the Adoption Agreement.

 

If an amount of 401(k) Contributions is distributed to a Participant in
accordance with this Section or the Adoption Agreement provides that Catch-Up
401(k) Contributions are not matched and 401(k) Contributions are
re-characterized as Catch-Up 401(k) Contributions hereunder, Matching
Contributions that are attributable solely to the distributed or
re-characterized 401(k) Contributions, plus any income and minus any losses
attributable thereto, shall be forfeited by the Participant no earlier than the
date on which distribution of 401(k) Contributions pursuant to this Section
occurs and no later than the last day of the Plan Year following the Plan Year
for which the Matching Contributions were made.

 

7.7

Limitation on Matching Contributions and After-Tax Contributions of Highly
Compensated Employees — ACP Test

 

The provisions of this Section shall apply to all "eligible participants",
unless the Adoption Agreement provides that the non-discrimination requirements
applicable to Matching Contributions will be satisfied using the safe harbor
rule for some or all years. If the Adoption Agreement provides that the safe
harbor will be used to satisfy the nondiscrimination requirements applicable to
some or all Matching Contributions, the provisions of this Section shall apply
as follows:

 

(a)

If the Adoption Agreement provides for required Safe Harbor Nonelective
Contributions or Safe Harbor Matching Contributions, the provisions of this
Section shall apply only with respect to "eligible participants" during the Plan
Year who are eligible to receive Matching Contributions under the Plan, but are
not eligible to receive Safe Harbor Matching Contributions or Safe Harbor
Nonelective Contributions, as applicable.

 

(b)

If the Adoption Agreement provides for discretionary Safe Harbor Nonelective
Contributions, the provisions of this Section shall apply with respect to all
"eligible participants" for any Plan Year in which the Plan Sponsor does not
timely amend the Plan to provide for Safe Harbor Nonelective Contributions.

 

(c)

Notwithstanding the provisions of paragraph (a) or (b) above, if the Adoption
Agreement provides for current After-Tax Contributions, the provisions of this
Section shall apply with respect to all "eligible participants", for purposes of
applying the non-discrimination requirements applicable to After-Tax
Contributions.

 

Except as specifically provided above with respect to Matching Contributions to
which the safe harbor rule applies and notwithstanding any other provisions of
the Plan to the contrary, the Matching Contributions and After-Tax Contributions
made with respect to a Plan Year by or on behalf of "eligible participants" who
are Highly Compensated Employees may not result in an average "contribution
percentage" for such "eligible participants" that exceeds the greater of:

 

 
51

--------------------------------------------------------------------------------

 

 

(d)

a percentage that is equal to 125% of the average "contribution percentage" for
all other "eligible participants" for the "testing year"; or

 

(e)

a percentage that is not more than 200% of the average "contribution percentage"
for all other "eligible participants" for the "testing year" and that is not
more than 2 percentage points higher than the average "contribution percentage"
for all other "eligible participants" for the "testing year", unless the "excess
aggregate contributions", determined as provided in Section 7.8, are forfeited
or distributed as provided in Section 7.9.

 

If the Plan provides that Employees are eligible to make After-Tax Contributions
and/or receive Matching Contributions before they have satisfied the minimum age
and service requirements under Code Section 410(a)(1)(A) and applies Code
Section 410(b)(4)(B) in determining whether the portion of the Plan subject to
Code Section 401(m) meets the requirements of Code Section 410(b)(1), the
Administrator may apply the limitations described above either:

 

(f)

by comparing the average "contribution percentage" of all "eligible
participants" who are Highly Compensated Employees for the Plan Year to the
average "contribution percentage" for the "testing year" of all other "eligible
participants" who have satisfied the minimum age and service requirements under
Code Section 410(a)(1)(A); or

 

(g)

separately with respect to "eligible participants" who have not satisfied the
minimum age and service requirements under Code Section 410(a)(1)(A) and
"eligible participants" who have satisfied such minimum age and service
requirements.

 

If the prior year testing method applies for the first Plan Year in which the
Plan provides for After-Tax or Matching Contributions, for purposes of the above
limitations, the average "contribution percentage" for "eligible participants"
who are not Highly Compensated Employees shall be either (1) 3% or (2) the
average "contribution percentage" for such Eligible Employees for such first
Plan Year, as provided in the Adoption Agreement.

 

In determining the "contribution percentage" for any "eligible participant" who
is a Highly Compensated Employee for the Plan Year, "matching contributions",
"employee contributions", "qualified nonelective contributions", and "elective
401(k) contributions" (to the extent that "qualified nonelective contributions"
and "elective 401(k) contributions" are taken into account in determining
"contribution percentages") made to his accounts under any plan of an Employer
or a Related Employer that is not mandatorily disaggregated pursuant to Treasury
Regulations Section 1.410(b)-7(c), as modified by Section 1.401(m)-1(b)(4)
(without regard to the prohibition on aggregating plans with inconsistent
testing methods contained in Section 1.401(m)-1(b)(4)((iii)(B) and the
prohibition on aggregating plans with different plan years contained in Section
1.410(b)-7(d)(5)), shall be treated as if all such contributions were made to
the Plan; provided, however, that if such a plan has a plan year different from
the Plan Year, any such contributions made to the Highly Compensated Employee's
accounts under the other plan during the Plan Year shall be treated as if such
contributions were made to the Plan.

 

If one or more plans of an Employer or a Related Employer are aggregated with
the Plan for purposes of satisfying the requirements of Code Section 401(a)(4)
or 410(b), the "contribution percentages" under the Plan shall be calculated as
if the Plan and such one or more other plans were a single plan. Pursuant to
Treasury Regulations Section 1.401(m)-1(b)(4)(v), an Employer may elect to
calculate "contribution percentages" aggregating ESOP and non-ESOP plans. In
addition, an Employer may elect to calculate "contribution percentages"
aggregating bargained plans maintained for different bargaining units, provided
that such aggregation is done on a reasonable basis and is reasonably consistent
from year to year. Plans may be aggregated under this paragraph only if they
have the same plan year and utilize the same testing method to satisfy the
requirements of Code Section 401(m).

 

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the "elective contributions", "qualified nonelective contributions",
and/or "qualified matching contributions" taken into account in determining
"contribution percentages" for any Plan Year.

 

 
52

--------------------------------------------------------------------------------

 

 

7.8

Determination and Allocation of "Excess Aggregate Contributions" Among Highly
Compensated Employees

 

Notwithstanding any other provision of the Plan to the contrary, if the ACP test
described in Section 7.7 is not satisfied in any Plan Year, the Administrator
shall determine the dollar amount of the excess by reducing the dollar amount of
the contributions included in determining the "contribution percentage" of
Highly Compensated Employees in order of their "contribution percentages", as
follows:

 

(a)

The highest "contribution percentage(s)" shall be reduced to the greater of (1)
the maximum "contribution percentage" that satisfies the ACP test described in
Section 7.7 or (2) the next highest "contribution percentage".

 

(b)

If the ACP described in Section 7.7 is still not satisfied after application of
the provisions of paragraph (a), the Administrator shall continue reducing
"contribution percentages" of Highly Compensated Employees, continuing with the
next highest "contribution percentage", in the manner provided in paragraph (a)
until the ACP test described in Section 7.7 is satisfied.

 

The determination of the amount of "excess aggregate contributions" shall be
made after application of Sections 7.2, 7.3, and 7.6, if applicable.

 

After determining the dollar amount of the "excess aggregate contributions" that
have been made to the Plan, the Administrator shall allocate such excess among
Highly Compensated Employees in order of the dollar amount of their
"contribution percentages" as follows:

 

(c)

The contributions included in the "contribution percentages" of the Highly
Compensated Employee(s) with the largest dollar amount of "contribution
percentage" shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the "contribution percentage" of
the Highly Compensated Employee(s) with the next highest dollar amount of
"contribution percentage" for the Plan Year.

 

(d)

If the excess has not been fully allocated after application of the provisions
of paragraph (c), the Administrator shall continue reducing the contributions
included in the "contribution percentages" of Highly Compensated Employees,
continuing with the Highly Compensated Employees with the largest remaining
dollar amount of "contribution percentages" for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

 

7.9

Forfeiture or Distribution of "Excess Aggregate Contributions"

 

"Excess aggregate contributions" allocated to a Highly Compensated Employee
pursuant to the preceding Section, plus any income and minus any losses
attributable thereto, shall be forfeited, to the extent forfeitable, or
distributed to the Participant prior to the end of the next succeeding Plan Year
as hereinafter provided. If such excess amounts are distributed more than 2 1/2
months after the last day of the Plan Year for which the excess occurred, an
excise tax of 10% may be imposed under Code Section 4979 on the Employer
maintaining the Plan with respect to such amounts. Notwithstanding the
foregoing, if the Plan is an EACA and if provided in the Adoption Agreement, the
2 1/2 month period for distributing "excess aggregate contributions" before
application of the 10% excise tax shall be extended until the end of the 6th
month following the close of the Plan Year for which the excess occurred. The
provisions of the preceding sentence shall not apply unless all Eligible
Employees under the Plan are eligible to participate in the EACA, except
Eligible Employees who are mandatorily disaggregated under Code Section 410(b).

 

Except as otherwise provided below, excess amounts shall be allocated among a
Highly Compensated Employee's Sub-Accounts in the order prescribed by the
Administrator, which order shall be uniform with respect to all Highly
Compensated Employees and non-discriminatory, and such amounts shall be
forfeited or distributed, as appropriate. Excess amounts attributable to
After-Tax, 401(k), and Qualified Nonelective Contributions of a Participant
shall in all cases be distributed. Excess amounts attributable to Matching
Contributions shall be distributed only to the extent a Participant has a vested
interest in his Matching Contributions Sub-Account and shall otherwise be
forfeited. Any amounts forfeited with respect to a Participant pursuant to this
Section shall be treated as a forfeiture under the Plan no later than the last
day of the Plan Year following the Plan Year for which the Matching
Contributions were made.

 

 
53

--------------------------------------------------------------------------------

 

 

If excess amounts are to be distributed from the 401(k) Contributions
Sub-Account of a Highly Compensated Employee who has made both Pre-Tax and Roth
401(k) Contributions for the year, the type of 401(k) Contributions to be
distributed shall be determined as provided in the Adoption Agreement.

 

7.10

Treatment of Forfeited Matching Contributions

 

Any Matching Contributions that are forfeited pursuant to the provisions of the
preceding Sections of this Article shall be treated as a forfeiture under the
Plan and applied in accordance with the provisions of the Adoption Agreement.

 

7.11

Determination of Income or Loss

 

The income or loss attributable to "excess contributions", "excess aggregate
contributions", or "excess deferrals" shall be determined using the method
otherwise used for allocating income or loss to Participants' Accounts, unless
the Adoption Agreement provides that the IRS alternative method is used. If the
Adoption Agreement provides for use of the IRS alternative method, income or
loss will be determined by multiplying the income or loss for the preceding Plan
Year attributable to the Eligible Employee's Sub-Account to which the
contributions were credited by a fraction, the numerator of which is the
contributions made to such Sub-Account on the Eligible Employee's behalf for the
preceding Plan Year and the denominator of which is (a) the balance of the
Sub-Account on the first day of the preceding Plan Year, plus (b) the
contributions made to such Sub-Account for the preceding Plan Year.

 

7.12

Deemed Satisfaction of the ADP Test

 

Notwithstanding any other provision of this Article to the contrary, if Safe
Harbor Matching Contributions or Safe Harbor Nonelective Contributions are
provided in the Adoption Agreement, the provisions of this Section shall

apply with respect to Eligible Employees who are eligible to make 401(k)
Contributions and to receive allocations of Safe Harbor Matching Contributions
or Safe Harbor Nonelective Contributions, as applicable; provided, however, that
if discretionary Safe Harbor Nonelective Contributions are provided in the
Adoption Agreement, the provisions of this Section shall apply for a Plan Year
only if the Plan Sponsor timely amends the Plan to provide for Safe Harbor
Nonelective Contributions.

 

For Plan Years in which the Employers satisfy the safe harbor notice
requirements described in Section 7.14, the Plan shall be deemed to have
satisfied the ADP test described in Section 7.4. Notwithstanding the foregoing,
if the Adoption Agreement provides for Safe Harbor Matching Contributions, the
Plan shall not be deemed to have satisfied the ADP test described in Section 7.4
for any Plan Year unless the ratio of the Matching Contributions made on behalf
of each Highly Compensated Employee for the Plan Year to the Highly Compensated
Employee's 401(k) Contributions and After-Tax Contributions, if After-Tax
Contributions are matched pursuant to the Adoption Agreement, is not greater
than the same ratio calculated with respect to each non-Highly Compensated
Employee who has made 401(k) Contributions and After-Tax Contributions, if
applicable, for the Plan Year at the same percentage of "test compensation" for
the Plan Year as such Highly Compensated Employee. For purposes of determining
such ratio, "matching contributions", "elective 401(k) contributions", and
"employee contributions", if "employee contributions" are matched, made by or on
behalf of a Highly Compensated Employee under another qualified defined
contribution plan for any period during which the Highly Compensated Employee
participated simultaneously under both the Plan and such other plan, shall be
aggregated with the Matching Contributions and 401(k) and After-Tax
Contributions of such Highly Compensated Employee.

 

In accordance with Treasury Regulations Section 1.401(k)-1(e)(7), it is
impermissible for the Employer to use ADP testing for a Plan Year in which it is
intended for the Plan, as provided through its written terms, to be a Code
Section 401(k) safe harbor plan and the Employer fails to satisfy the
requirements for the safe harbor for the Plan Year.

 

 
54

--------------------------------------------------------------------------------

 

 

7.13

Deemed Satisfaction of the Limitations on Matching Contributions of Highly
Compensated Employees

 

If the Adoption Agreement provides that the safe harbor will be used to satisfy
the non-discrimination requirements applicable to some or all Matching
Contributions, the provisions of this Section shall apply with respect to
"eligible participants" who are eligible to receive allocations of Matching
Contributions and to receive allocations of Safe Harbor Matching Contributions
or Safe Harbor Nonelective Contributions, as applicable; provided, however, that
if the Adoption Agreement provides for discretionary Safe Harbor Nonelective
Contributions, the provisions of this Section shall apply only if the Plan
Sponsor timely amends the Plan to provide for Safe Harbor Nonelective
Contributions.

 

For Plan Years in which the Employers satisfy the safe harbor notice
requirements described in Section 7.14, the Plan shall be deemed to have
satisfied the ACP test described in Section 7.7 with respect to Matching
Contributions. Notwithstanding the foregoing, the Plan shall not be deemed to
have satisfied the ACP test described in Section 7.7 for any Plan Year unless
the ratio of Matching Contributions made with respect to the contributions
eligible for the match made by each Highly Compensated Employee for the Plan
Year is not greater than the ratio of Matching Contributions made with respect
to eligible contributions made by each non-Highly Compensated Employee who has
made eligible contributions for the Plan Year at the same percentage of "test
compensation" for the Plan Year as such Highly Compensated Employee. For
purposes of determining such ratio, "matching contributions", "elective

401(k) contributions", and "employee contributions", if "employee contributions"
are matched, made by or on behalf of a Highly Compensated Employee under another
qualified defined contribution plan for any period during which the Highly
Compensated Employee participated simultaneously under both the Plan and such
other plan, shall be aggregated with the Matching Contributions and 401(k) and
After-Tax Contributions of such Highly Compensated Employee.

 

Even if the Plan is deemed to have satisfied the ACP test described in Section
7.7 with respect to Matching Contributions, it will not be deemed to have
satisfied the ACP test with respect to After-Tax Contributions.

 

For purposes of determining whether the Plan satisfies the ACP test described in
Section 7.7, any Safe Harbor Matching Contributions or Safe Harbor Nonelective
Contributions that are not required to comply with the safe harbor contribution
requirements of Code Section 401(k)(12), Code Section 401(k)(13), 401(m)(11), or
401(m)(12) may be included in calculating "contribution percentages".

 

In accordance with Treasury Regulations Section 1.401(m)-1(c)(2), it is
impermissible for the Employer to use ACP testing for a Plan Year in which it is
intended for the Plan, as provided through its written terms, to be a Code
Section 401(m) safe harbor plan and the Employer fails to satisfy the
requirements for the safe harbor for the Plan Year.

 

7.14

Notice Requirements for Safe Harbor Matching Contributions and Safe Harbor
Nonelective Contributions

 

For each Plan Year in which an Employer makes a Safe Harbor Matching
Contribution or Safe Harbor Nonelective Contribution on behalf of its Eligible
Employees, the Employer shall provide such Eligible Employees a notice
describing (i) the formula used for determining Safe Harbor Matching
Contributions or Safe Harbor Nonelective Contributions or that the Plan may be
amended during the Plan Year to provide that his Employer will make a Safe
Harbor Nonelective Contribution for the Plan Year equal to at least 3% of each
Eligible Employee's Compensation; (ii) any other Employer Contributions
available under the Plan and the requirements that must be satisfied to receive
an allocation of such Employer Contributions; (iii) the type and amount of
Compensation that may be contributed under the Plan or another plan maintained
by the Employer as contributions eligible for a match under the Plan; (iv) how
to make an election to contribute under the Plan and the periods in which such
elections may be made or changed; and (v) the withdrawal and vesting provisions
applicable to contributions under the Plan, including the vesting provisions
applicable to QACA Safe Harbor Matching Contributions or QACA Safe Harbor
Nonelective Contributions, if applicable. To the extent permitted under Treasury
regulations or other guidance, in lieu of including such descriptions in the
notice, the descriptions required by this paragraph may be provided by
cross-references to the relevant section(s) of an up to date summary plan
description or as otherwise permitted under such regulations or other guidance.

 

 
55

--------------------------------------------------------------------------------

 

 

The notice shall be written in a manner calculated to be understood by the
average Eligible Employee. The Employer shall provide such notice within one of
the following periods, whichever is applicable:

 

(a)

for an Employee who is an Eligible Employee 90 days before the beginning of the
Plan Year, within the period beginning 90 days and ending 30 days before the
beginning of the Plan Year, or

 

(b)

for an Employee who becomes an Eligible Employee after that date, within the
period beginning 90 days before the date he becomes an Eligible Employee and
ending on the date such Employee becomes an Eligible Employee.

 

Notwithstanding any other provision of the Plan to the contrary, an Eligible
Employee shall have a reasonable period (not fewer than 30 days) following
receipt of such notice in which to make or amend his election to have his
Employer make 401(k) Contributions to the Plan on his behalf.

 

If an Employer that provides notice that the Plan may be amended to provide a
Safe Harbor Nonelective Contribution for the Plan Year does amend the Plan to
provide such contribution, the Employer shall provide a supplemental notice to
all Eligible Employees stating that a Safe Harbor Nonelective Contribution in
the specified amount shall be made for the Plan Year. Such supplemental notice
shall be provided to Eligible Employees at least 30 days before the last day of
the Plan Year.

 

7.15

Code Section 415 Limitations on Crediting of Contributions and Forfeitures

 

Notwithstanding any other provision of the Plan to the contrary, the "annual
addition" with respect to a Participant for a "limitation year" shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $50,000
for the "limitation year" beginning in 2012) or (ii) 100% of the Participant's
"415 compensation" for the "limitation year"; provided, however, that the limit
in clause (i) shall be pro-rated for any short "limitation year". The limit in
clause (ii) shall not apply to any contribution to an individual medical
account, as defined in Code Section 415(1), or to a post-retirement medical
benefits account maintained for a key employee which is treated as an "annual
addition" under Code Section 419A(d)(2). A Participant's 401(k) Contributions
may be re-characterized as Catch-Up 401(k) Contributions and excluded from the
Participant's "annual additions" for the "limitation year" to satisfy the
preceding limitation.

 

If the Employer or a Related Employer participates in a multiemployer plan, in
determining whether the "annual additions" made on behalf of a Participant to
the Plan, when aggregated with "annual additions" made on the Participant's
behalf under the multiemployer plan satisfy the above limitation, only "annual
additions" made by the Employer (or a Related Employer) to the multiemployer
plan shall be aggregated with the "annual additions" under the Plan and "415
compensation" shall include only compensation paid to the Participant by the
Employer (or a Related Employer).

 

If the "annual addition" to the Account of a Participant in any "limitation
year" nevertheless exceeds the amount that may be applied for his benefit under
the limitations described in clauses (i) and (ii) above, correction may be made
in accordance with the Employee Plans Compliance Resolution System, as set forth
in Revenue Procedure 2013-12, or any superseding guidance.

 

 
56

--------------------------------------------------------------------------------

 

 

7.16

Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

 

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Employer
concurrently with the Plan, and if the "annual addition" to be made under the
Plan for the "limitation year" when combined with the "annual addition" to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Participant's benefit under the
limitation contained in the preceding Section, the following shall apply:

 

(a)

If the Adoption Agreement provides that other plans will be reduced first, the
"annual addition" to be made to such other plan(s) shall be reduced, to the
extent necessary so that the limitation in the preceding Section is satisfied.

 

(b)

If the Adoption Agreement provides for a pro rata reduction among all plans, the
"annual additions" to be made under the Plan and such other plan(s) shall be
reduced on a pro rata basis, to the extent necessary so that the limitation in
the preceding Section is satisfied.

 

(c)

If the Adoption Agreement provides that the Plan will be reduced first, the
"annual addition" to be made under the Plan shall be reduced, to the extent
necessary so that the limitation in the preceding Section is satisfied.

 

(d)

If the Adoption Agreement provides that the last amounts to be allocated will be
reduced first, the "annual additions" last scheduled for allocation under the
Plan and such other plan(s) shall be reduced to the extent necessary so that the
limitation in the preceding Section is satisfied. If "annual additions" are
scheduled to be allocated as of the same date, any excess shall be allocated pro
rata among the defined contribution plans.

 

(e)

If the Adoption Agreement provides another method of reduction, the "annual
additions" to be allocated (rather than any excess already allocated) shall be
reduced as provided in the Adoption Agreement.

 

If the "annual addition" to the Account of a Participant in any "limitation
year", when combined with the "annual addition" made under any other qualified
defined contribution plan maintained by an Employer or a Related Employer,
nevertheless exceeds the amount that may be applied for the Participant's
benefit under the limitation contained in the preceding Section, correction may
be made in accordance with the Employee Plans Compliance Resolution System, as
set forth in Revenue Procedure 2013-12, or any superseding guidance.

 

7.17

Scope of Limitations

 

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term "Related Employer" shall be adjusted as provided in
Code Section 415(h).

 

ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

 

8.1

General Fund

 

If the Adoption Agreement provides that Participants do not direct the
investment of all or some contributions to the Plan and the Adoption Agreement
does not specify a particular Investment Fund to which such contributions will
be invested, a General Fund shall be maintained to hold and administer such
contributions. A General Fund shall also be maintained to hold and administer
Plan assets that are not allocated to an Investment Fund, unless otherwise
provided under the Trust Agreement or any other separate agreement governing the
holding and investment of Plan assets. If a General Fund is maintained, it shall
be held and administered as a separate common trust fund. The interest of each
Participant or Beneficiary under the Plan in the General Fund shall be an
undivided interest.

 

 
57

--------------------------------------------------------------------------------

 

 

8.2

Investment Funds

 

If the Adoption Agreement provides for Participant direction of investments,
Investment Funds shall be made available for investment as follows:

 

(a)

If the Adoption Agreement provides that the Investment Fiduciary selects the
available investment options, then except as otherwise provided in this
paragraph (a), the Investment Fiduciary shall determine the number and type of
Investment Funds and shall communicate the same and any changes therein in
writing to the Administrator and the Trustee. The interest of each Participant
or Beneficiary under the Plan in any Investment Fund shall be an undivided
interest.

 

If the Plan Sponsor elected as settlor for the Plan to establish an Employer
stock Investment Fund, in addition to the Investment Funds selected by the
Investment Fiduciary, an Employer stock Investment Fund shall be established and
maintained under the Trust. It is the intent of the Plan Sponsor, as "senior" of
the Plan that the Employer stock Investment Fund be maintained in order to align
the interest of Participants and the shareholders of the Employer, and any
action that frustrates that purpose is contrary to such intent. Therefore, as
provided in Section 8.4 below, the Employer stock Investment Fund shall be
invested in shares of Employer stock; provided, however, that solely as
necessary to provide funds for exchanges or redemptions or to pay Plan expenses,
the Employer stock Investment Fund may also include a level of short-term liquid
investments as may be established by the Trustee and the Investment Fiduciary
from time to time.

 

If the Plan Sponsor elected as settlor for the Plan to establish a self-directed
brokerage Investment Fund, in addition to the Investment Funds selected by the
Investment Fiduciary, a self-directed brokerage Investment Fund shall be
established and maintained under the Trust. Notwithstanding any other provision
of this paragraph, in the action directing establishment of the self-directed
brokerage Investment Fund, the Plan Sponsor may limit availability of the fund
to Participants who have an Account balance in excess of a uniform, minimum
dollar amount.

 

(b)

If the Adoption Agreement provides that Participants select the available
investment options, each Participant shall determine the number and type of
Investment Funds and select the investments for such Investment Funds and shall
communicate the same and any changes therein in writing (or in any other form
acceptable to the Administrator and the Trustee) to the Administrator and the
Trustee. In no event may the assets of any Investment Fund be invested in any
collectible as that term is defined in Code Section 408(m)(2).

 

Each Investment Fund shall be held and administered as a separate trust fund.
8.3 Loan Investment Fund

 

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Investment Fiduciary shall direct the
establishment and maintenance of a loan Investment Fund in the Participant's
name. The assets of the loan Investment Fund shall be held as a separate trust
fund. A Participant's loan Investment Fund shall be invested in the note(s)
reflecting the loan(s) made to the Participant in accordance with the provisions
of Article XII. Notwithstanding any other provision of the Plan to the contrary,
income received with respect to a Participant's loan Investment Fund shall be
allocated and the loan Investment Fund shall be administered as provided in
Article XII.

 

8.4

Employer Stock Investment Fund

 

If required by the Plan Sponsor as settlor of the Plan or directed by the
Investment Fiduciary as permitted in the Adoption Agreement, the Trustee shall
maintain an Employer stock Investment Fund. The Employer stock Investment Fund
shall be held and administered as a separate common trust fund. The interest of
each Participant or Beneficiary under the Plan in the Employer stock Investment
Fund shall be an undivided interest. The Employer stock Investment Fund is
intended to be invested primarily in equity securities issued by an Employer or
a Related Employer that are "qualifying employer securities" as defined in ERISA
Section 407(d)(5).

 

 
58

--------------------------------------------------------------------------------

 

 

If the Adoption Agreement does not provide for Participant direction with
respect to 401(k) Contributions, 401(k) Contributions may not be used to acquire
Employer stock if immediately after such acquisition the aggregate fair market
value of the Employer stock held with respect to the portion of the Plan
attributable to 401(k) Contributions exceeds 10% of the fair market value of all
assets held with respect to the portion of the Plan attributable to 401(k)
Contributions.

 

8.5

Income on Trust

 

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received, provided the Trust
Fund may accept such income. If a Trust Fund is closed and may not accept such
income, the income will be allocated among the Accounts of Participants who have
invested in the closed Trust Fund and will be re-invested among the other Trust
Funds as provided under rules prescribed by the Administrator with respect to
the closed Trust Fund.

 

8.6

Accounts

 

As of the first date a contribution is made by or on behalf of an Eligible
Employee there shall be established an Account in his name reflecting his
interest in the Plan. Each Account shall be maintained and administered for each
Participant and Beneficiary in accordance with the provisions of the Plan. The
balance of each Account shall be the balance of the account after all credits
and charges thereto, for and as of such date, have been made as provided herein.

 

Amounts a service provider agrees to credit to the Plan as an adjustment to its
compensation for Plan services shall be credited to a suspense account held
under the Plan. The Administrator may either (i) apply amounts held in such
account to pay Plan expenses or (ii) allocate such amounts among the Accounts of
Participants and Beneficiaries as income, as provided in the applicable service
agreement.

 

8.7

Sub-Accounts

 

A Participant's Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant's
interest in the Trust.

 

ARTICLE IX
LIFE INSURANCE CONTRACTS

 

9.1

Life Insurance Contracts

 

If provided in the Adoption Agreement, upon written instructions from the
Investment Fiduciary, the Trustee shall apply a portion of the interest of a
Participant in the Trust toward the purchase, from a legal reserve life
insurance company, of a life insurance contract or contracts, including a term
life insurance contract or contracts, on the life of such Participant; provided,
however, that if any portion of a Participant's interest is used during any year
to purchase such a contract, each other Participant shall be given the option to
have the same proportion of his interest applied toward the purchase of such a
contract for him. All such contracts shall designate the Trustee as the sole
owner with exclusive power to exercise all rights, privileges, options and
elections granted or permitted thereunder; provided, however, that the exercise
of such power by the Trustee shall be subject to the right of the Administrator
to direct the Trustee with respect thereto or to require the Trustee to obtain
its approval before exercising any such power. If Participants direct
investments, subject to any restrictions pertaining to a particular Investment
Fund, amounts needed to purchase a life insurance contract or contracts either
(1) shall be charged against each Investment Fund in the ratio that the balance
of the Participant's Account invested in the Investment Fund as of the most
recent Valuation Date bears to the balance of the Participant's entire Account,
determined without regard to amounts held in his Qualified Nonelective,
Qualified Matching, Safe Harbor Matching, and Safe Harbor Nonelective
Contributions Sub-Accounts or (2) shall be charged against the Participant's
interest in the Investment Funds selected by the Participant, excluding any
portion of his Qualified Nonelective, Qualified Matching, Safe Harbor Matching,
and Safe Harbor Nonelective Contributions Sub-Accounts, as provided in the
Adoption Agreement. If Participants do not direct investment, amounts needed to
purchase a life insurance contract or contracts shall be charged against the
Participant's Account, excluding any portion of his Qualified Nonelective,
Qualified Matching, Safe Harbor Matching, and Safe Harbor Nonelective
Contributions Sub-Accounts.

 

 
59

--------------------------------------------------------------------------------

 

 

9.2

Payment of Premiums and Disposition of Dividends

 

The Trustee, upon written instructions from the Administrator, shall pay each
premium on any such contract or contracts held for a Participant and shall
charge such premium payment to the Account of such Participant. The Trustee
shall be under no obligation to pay any premium, however, unless there are
sufficient funds available from the interest of such Participant in the Trust to
make such payment. If benefits are provided under the Plan through annuity or
insurance contracts without a trust, each contract shall provide that all
dividends and other credits payable thereunder, if any, shall be applied in
reduction of premiums, except that any postmortem or termination dividend shall
be added to and become a part of the proceeds payable to the beneficiary under
the contract. If benefits are provided under the Plan through a trust, each
contract shall provide that all dividends and other credits payable thereunder,
if any, shall be shall be allocated to the Employer Contributions Sub-Account
for the Participant on whose behalf the contract is purchased.

 

9.3

Overriding Conditions and Limitations

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Section shall govern:

 

(a)

In the event of any conflict between the provisions of the Plan and the terms of
any insurance contract or contracts purchased pursuant to this Article, the
provisions of the Plan shall control.

 

(b)

At no time shall the aggregate of the premiums paid for any ordinary life or
term life insurance contract or contracts upon the life of any Participant
hereunder equal or exceed the sum of his After-Tax Contributions under the Plan
and

 

 

(1)

if only ordinary life insurance contracts upon the life of such Participant are
held hereunder, 50% of the 401(k) Contributions made on his behalf and the
Employer Contributions allocated to him under the Plan, excluding Qualified
Nonelective, Qualified Matching, Safe Harbor Matching, and Safe Harbor
Nonelective Contributions; or

 

 

(2)

if only term life insurance contracts upon the life of such Participant are held
hereunder, 25% of the 401(k) Contributions made on his behalf and the Employer
Contributions allocated to him under the Plan, excluding Qualified Nonelective,
Qualified Matching, Safe Harbor Matching, and Safe Harbor Nonelective
Contributions.

 

If both ordinary life and term life insurance contracts upon the life of any
Participant are held hereunder, at no time shall the aggregate of one-half of
the premiums paid for any ordinary life insurance contracts plus the premiums
paid for any term life insurance contract equal or exceed the sum of his
After-Tax Contributions under the Plan and 25% of the 401(k) Contributions made
on his behalf and the Employer Contributions allocated to him under the Plan,
excluding Qualified Nonelective, Qualified Matching, Safe Harbor Matching, and
Safe Harbor Nonelective Contributions. In order to comply with these
limitations, the Administrator shall direct the Trustee in writing to take such
action with respect to any such contract or contracts held by it as the
Administrator shall deem advisable, including, but not limited to, conversion to
paid-up basis or surrender of such contract or contracts or any part or parts
thereof.

 

 
60

--------------------------------------------------------------------------------

 

 

(c)

At all times each such contract upon the life of any Participant shall be held
by the Trustee separate and apart from the Trust. The value of such contract
shall not be taken into account in valuing the assets of the Trust nor shall
such value be considered in determining the amount of a Participant's interest
in the Trust.

 

(d)

A Participant, with such advance written notice as may be required by the
Administrator, may elect to have the purchase of insurance on his life
discontinued. Any such notice shall specify the date on which such purchase is
to be discontinued, but in no event shall any such notice be effective with
respect to premiums which have been paid. Upon receipt of such notice, the
Administrator shall direct the Trustee in writing to surrender any contract or
contracts held on the Participant's life on the date specified in the notice.
The cash surrender value, if any, of any such contracts shall be added to the
Trust when received by the Trustee and shall be credited to the Participant's
Account. The Participant's vested interest in the cash surrender value of any
such contract shall be determined as provided in Section 9.5(a).

 

9.4

Death Benefits

 

Upon the death of any Participant on whose life any contract is held hereunder
prior to his termination of employment with his Employer and all Related
Employers, the proceeds of such contract shall be paid to the Trustee for
deposit in the Participant's Account, to be paid to the Participant's
Beneficiary in accordance with the distribution provisions of the Plan.

 

9.5

Other Distributions; Vesting

 

(a)

If a Participant's Settlement Date occurs before his Normal Retirement Date for
any reason other than death or disability, the former Participant shall have a
vested interest in the cash surrender value, if any, of each contract on his
life then held hereunder, which shall be (i) a fraction thereof the numerator of
which shall be the aggregate of the total premiums paid under the contract which
were charged to his 401(k) Contributions Sub-Account and his After-Tax
Contributions Sub-Account and the denominator of which shall be the aggregate
premiums paid under the contract; plus (ii) a percentage of the remaining
fraction thereof which shall be the same percentage which is applied to
determine his vested interest in the balance of his Account, as provided in
Article VI.

 

(b)

If a Participant's Settlement Date occurs under any other circumstances, or in
the event of a termination of the Plan, the Participant shall have a fully
vested interest in the cash surrender value, if any, of each contract held on
his life hereunder.

 

(c)

Subject to the "automatic annuity" provisions under Article XVI, if applicable,
a Participant whose Settlement Date has occurred shall receive distribution of
his vested interest determined under this Section in the form of an insurance
contract or contracts delivered to such Participant as soon as reasonably
practicable, but in no event later than the 60th day after the close of the Plan
Year in which his Settlement Date occurred; provided, however, that at the
election of the Participant, and upon written instructions to the Trustee from
the Administrator, such interest shall be transferred to the Trust in cash, and
the amount thereof shall be credited to the Participant's Account to be
distributed to or for the benefit of the former Participant and, in the event of
his death, to or for the benefit of his Beneficiary. If the Plan provides for
Participant direction, either (1) the cash surrender value of the policy will be
credited to the Participant's Account and invested among the Investment Funds in
accordance with his currently effective election or (2) the amount to be
credited to the Participant's interest in each Investment Fund shall be in each
case the cash surrender value of the policy times a fraction, the numerator of
which in each case shall be the total premiums charged against the Participant's
interest in each Investment Fund and the denominator of which shall be the
aggregate premiums paid under the contract, as provided in the Adoption
Agreement.

 

(d)

Any portion of the cash surrender value, if any, of any contract held on the
life of a Participant hereunder which is not vested in him, shall be forfeited
by the former Participant and deposited by the Trustee in the Trust, the amount
thereof to be treated in the same manner as other forfeitures, as provided in
Article XIV.

 

 
61

--------------------------------------------------------------------------------

 

 

(e)

To implement the provisions of this Section, the Administrator shall direct the
Trustee in writing to take such action with respect to any contract or contracts
held hereunder as necessary, including, but not limited to, conversion to a
paid-up basis or surrender of the contract or contracts or any part or parts
thereof. In no event may any contract or contracts, or any portion of the value
thereof, be retained in the Trust after a Participant's Settlement Date, or
after any termination of the Plan, for the purpose of continuing life insurance
protection for such Participant.

 

9.6

Suspension of Further Purchases of Life Insurance Contracts

 

If provided in the Adoption Agreement, no further life insurance policies shall
be purchased hereunder on or after the date specified in the Adoption Agreement.
Unless otherwise directed by the Investment Fiduciary, policies purchased prior
to that date shall be maintained in accordance with this Article. Policies that
are not maintained in accordance with this Article shall be treated as having
been discontinued by the Participant and shall be disposed of as provided in
Section 9.3(d).

 

ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

10.1

Future Contribution Investment Elections

 

If the Adoption Agreement provides for Participant direction of investments,
each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the Sub-Accounts
over which he has investment authority, as determined under the Adoption
Agreement, shall be invested. If the Adoption Agreement provides that the
Investment Fiduciary shall direct the investment of any or all Sub-Accounts, the
Investment Fiduciary shall direct the manner in which the Sub-Accounts specified
therein shall be invested.

 

An Eligible Employee's investment election shall be in the form required by the
Administrator (or its delegate) and shall specify the percentage of
contributions made on his behalf to be allocated to one or more of the
Investment Funds with the sum of such percentages equaling 100%. The investment
election by a Participant shall remain in effect until his entire interest under
the Plan is distributed or forfeited in accordance with the provisions of the
Plan or until he records a change of investment election with the Administrator
(or its delegate), in such form as the Administrator (or its delegate) shall
prescribe. Unless a later date is prescribed in the Adoption Agreement, if
recorded in accordance with any rules prescribed by the Administrator (or its
delegate), a Participant's change of investment election shall be implemented
effective as of the business day it is received by the Administrator (or its
delegate) or the next following business day.

 

10.2

Deposit of Contributions

 

All contributions made on a Participant's behalf shall be deposited in the Trust
and shall be invested as follows:

 

(a)

to the extent the Participant does not have investment authority over such
contributions and the Adoption Agreement does not specify the Investment Fund in
which such contributions shall be invested, the contributions shall be invested
in the General Fund;

 

(b)

to the extent the Participant does not have investment authority over such
contributions and the Adoption Agreement specifies the Investment Fund(s) in
which such contributions shall be invested, the contributions shall be invested
in the designated Investment Fund(s);

 

(c)

to the extent the Participant has investment authority over such contributions,
the contributions shall be invested among the Investment Funds in accordance
with the Participant's currently effective investment election; provided,
however, that any contributions made to the Plan in qualifying employer
securities shall be allocated to the Employer stock Investment Fund, pending
directions to the Administrator regarding their future investment; or

 

 
62

--------------------------------------------------------------------------------

 

 

(d)

to the extent the Participant has investment authority over such contributions,
but no investment election is recorded with the Administrator at the time
contributions are to be deposited to the Participant's Account, the
contributions shall be invested as provided in the Adoption Agreement.

 

10.3

Election to Transfer Between Funds

 

A Participant may elect to transfer investments over which he has investment
authority from any Investment Fund to any other Investment Fund; provided,
however, that if all or some Employer Contributions are required to be invested
in Employer stock under the Adoption Agreement, unless otherwise specified in
the Adoption Agreement, Participants may not elect to transfer investment out of
or into the Employer stock Investment Fund except as required under Section
10.5. The Participant's transfer election shall specify a percentage, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100%. If permitted under rules prescribed by the Administrator, a
Participant may specify a dollar amount that is to be transferred. Any transfer
election must be recorded with the Administrator, in such form as the
Administrator shall prescribe. Subject to any restrictions pertaining to a
particular Investment Fund, unless a later date is prescribed in the Adoption
Agreement, if recorded in accordance with any rules prescribed by the
Administrator (or its delegate), a Participant's transfer election shall be
implemented effective as of the business day it is received by the Administrator
(or its delegate) or the next following business day.

 

Notwithstanding any other provision of this Section to the contrary, the
Administrator may prescribe such rules restricting Participants' transfer
elections as it deems necessary or appropriate to preclude excessive or abusive
trading or market timing.

 

10.4

404(c) Protection

 

If provided in the Adoption Agreement, the Plan is intended to constitute a plan
described in ERISA Section 404(c) and regulations issued thereunder. The
fiduciaries of the Plan may be relieved of liability for any losses that are the
direct and necessary result of investment instructions given by a Participant,
his Beneficiary, or an alternate payee under a qualified domestic relations
order.

 

A Participant's directions to the Trustee regarding investment in and transfers
to and from the Employer stock Investment Fund shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Plan Sponsor shall establish
procedures to provide and maintain such confidentiality and shall appoint a
fiduciary with the responsibility of overseeing such procedures. An independent
fiduciary shall be appointed to the extent required under Department of Labor
Regulations Section 2550.404c1(d)(2)(ii)(E)(4)(ix) to maintain such
confidentiality.

 

10.5

Diversification of Investments in Employer Stock

 

The provisions of this Section shall apply to any Plan that provides for
investment in Employer stock if such Employer stock is publicly traded or
treated as publicly traded under Code Section 401(a)(35). Employer stock that is
not publicly-traded shall be treated as publicly-traded securities if the
Employer or any member of its controlled group (determined as provided in Code
Section 414(b), but substituting 50% for 80%) has issued publicly-traded
securities, unless neither the Employer nor its parent company has issued either
(i) publicly-traded securities or (ii) a special class of stock that grants
particular rights to or bears particular risks for the holder or issuer with
respect to any member of the controlled group.

 

Subject to the effective date provisions of this Section, notwithstanding any
other provision of the Plan to the contrary, a Participant whose 401(k) and/or
After-Tax and/or Rollover Contributions Sub-Accounts are invested, in whole or
in part, in the Employer stock Investment Fund shall be permitted to divest such
investments and re-invest such Sub-Account(s) in other Investment Funds provided
under the Plan. This paragraph shall also apply to an alternate payee who has an
Account under the Plan and the Beneficiary of a deceased Participant.

 

 
63

--------------------------------------------------------------------------------

 

 

A Participant whose Employer Contributions Sub-Account is invested, in whole or
in part, in the Employer stock Investment Fund shall be permitted to divest such
investment and re-invest his Employer Contributions Sub-Account in other
Investment Funds provided under the Plan beginning on the day immediately
preceding the third anniversary of his date of hire. This paragraph shall also
apply to an alternate payee who has an Account under the Plan with respect to a
Participant who meets the requirements of this paragraph and the Beneficiary of
a deceased Participant.

 

The Plan shall offer at least 3 Investment Fund options (other than Employer
securities) as alternatives to the Employer stock Investment Fund. Each such
alternative Investment Fund shall be diversified and shall have materially
different risk and return characteristics.

 

The Administrator shall notify each eligible Participant of his diversification
rights no later than 30 days prior to the date he is first eligible to divest
his investment in the Employer stock Investment Fund.

 

Except as otherwise specifically provided below, the Plan shall not be treated
as meeting the requirements of this Section if the Plan imposes any restrictions
or conditions on investment in the Employer stock Investment Fund, either
directly or indirectly, that do not also apply to investment in the other
Investment Funds. A prohibited restriction or condition means:

 

(a)

conditioning a benefit on investment in the Employer stock Investment Fund; or

 

(b)

restricting a Participant's right to divest his investment in the Employer stock
Investment Fund if such restriction does not also apply to the Participant's
right to divest his investment in any other Investment Fund.

 

Examples of prohibited restrictions and conditions include, but are not limited
to, provisions that:

 

(c)

permit a Participant to divest investments in the Employer stock Investment Fund
on a less frequent basis than the Participant may divest his investments in any
other Investment Fund (e.g., quarterly divestment from the Employer stock
Investment Fund, but daily divestment from other Investment Funds);

 

(d)

treat a Participant who divests his investment in the Employer stock Investment
Fund less favorably than a Participant who retains such investment (e.g., the
Plan provides a higher match rate for Participants who invest in the Employer
stock Investment Fund); and

 

(e)

preclude a Participant who divests his investment in the Employer stock
Investment Fund from re-investing in the Employer stock Investment Fund for a
specified period of time.

 

Notwithstanding the foregoing, the following restrictions or conditions may be
imposed under the Plan:

 

(f)

The Plan may limit the extent to which a Participant's Account may be invested
in the Employer stock Investment Fund, provided such limit applies without
regard to a Participant's prior exercise of rights to divest investment in the
Employer stock Investment Fund;

 

(g)

The Plan may impose reasonable restrictions on the timing and number of
investment elections a Participant may make with respect to the Employer stock
Investment Fund, provided the restrictions are designed to limit short-term
trading in Employer stock;

 

(h)

The Plan will not be considered to condition a benefit on investment in the
Employer stock Investment Fund if it imposes fees on other Investment Funds that
are not imposed on the Employer stock Investment Fund;

 

(i)

The Plan will not be considered to have impermissibly restricted diversification
of investments in the Employer stock Investment Fund if it imposes a reasonable
fee for the divestment of Employer stock;

 

(j)

The Plan may allow transfers into or out of a stable value or similar Investment
Fund more frequently than it allows transfers into or out of the Employer stock
Investment Fund. A stable value of similar Investment

 

 
64

--------------------------------------------------------------------------------

 

 

Fund means an Investment Fund designed to preserve principal and provide a
reasonable rate of return, while providing liquidity;

 

(k)

The Plan may allow transfers out of a qualified default investment option,
within the meaning of Department of Labor Regulations Section 2550.404c-5(e),
more frequently than it allows transfers out of the Employer stock Investment
Fund; and

 

(1)

The Plan may treat the Employer stock Investment Fund as a closed Investment
Fund in which no future contributions are invested and to which no other amounts
may be transferred. (The Plan may provide for dividends paid on Employer stock
held under the Plan to be re-invested in the Employer stock Investment Fund
without violating this requirement.).

 

ARTICLE XI
CREDITING AND VALUING ACCOUNTS

 

11.1

Crediting Accounts

 

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date, as shall be determined by the Administrator.

 

11.2

Valuing Accounts

 

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures.

 

11.3

Plan Valuation Procedures

 

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the "valuation period") in the following manner:

 

(a)

First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

(b)

Next, the net increase or decrease in the value of the Trust Fund attributable
to net income and all profits and losses, realized and unrealized, during the
valuation period shall be determined on the basis of the valuation under
paragraph (a) taking into account appropriate adjustments for contributions,
loan payments, and transfers to and distributions, withdrawals, loans, and
transfers from such Trust Fund during the valuation period.

 

(c)

Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share. Notwithstanding the foregoing, the Administrator may adopt such
accounting procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions, loan payments, and transfers to and distributions,
withdrawals, loans, and transfers from such Trust Fund made by or on behalf of a
Participant during the valuation period.

 

 
65

--------------------------------------------------------------------------------

 

 

11.4

Unit Accounting Permitted

 

The Administrator may, for administrative purposes, establish unit values for
one or more Investment Fund (or any portion thereof) and maintain the accounts
setting forth each Participant's interest in such Investment Fund (or any
portion thereof) in terms of such units, all in accordance with such rules and
procedures as the Administrator shall deem to be fair, equitable, and
administratively practicable. In the event that unit accounting is thus
established for an Investment Fund (or any portion thereof), the value of a
Participant's interest in that Investment Fund (or any portion thereof) at any
time shall be an amount equal to the then value of a unit in such Investment
Fund (or any portion thereof) multiplied by the number of units then credited to
the Participant.

 

11.5

Finality of Determinations

 

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee's determinations thereof shall be
conclusive upon all interested parties.

 

11.6

Notification

 

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

 

ARTICLE MI
LOANS

 

12.1

Application for Loan

 

If the Adoption Agreement provides for Plan loans, a Participant may make
application to the Administrator for a loan from his Account. Loans shall not be
made from the portion(s) of a Participant's Account specified in the Adoption
Agreement as unavailable for loans. In addition, loans shall not be made from a
Participant's Qualified Voluntary Employee Contributions Sub-Account.

 

Loans shall be made to Participants in accordance with written guidelines which
are hereby incorporated into and made a part of the Plan. To the extent such
guidelines are more restrictive than the provisions of the Plan and are not
inconsistent with the provisions of Code Section 72(p) and regulations issued
thereunder, the guidelines shall be controlling.

 

Loans shall not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other Employees.

 

12.2

Collateral for Loan

 

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan; provided,
however, that in no event may the security interest exceed 50% of the
Participant's vested interest under the Plan determined as of the date as of
which the loan is originated in accordance with Plan provisions. The portion(s)
of a Participant's Account designated in the Adoption Agreement shall be
excluded in determining the maximum amount of the Plan's security interest.

 

If provided in the Adoption Agreement, in the case of a Participant who is an
active employee, the Participant also shall enter into an agreement to repay the
loan by payroll withholding.

 

A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default. If a Participant's Account is subject to the
"automatic annuity" provisions under Article XVI or the Adoption Agreement
otherwise requires Spouse consent to a loan, a Participant's Spouse must consent
in writing to any loan hereunder. Any Spouse consent given pursuant to this
Section must be made within the 180-day period ending on the date the Plan
acquires a security interest in the 05/05/14     67

 

 
66

--------------------------------------------------------------------------------

 

 

Participant's Account, must acknowledge the effect of the loan, and must be
witnessed by a Plan representative or a notary public. Such Spouse consent shall
be binding with respect to the consenting Spouse and any subsequent Spouse with
respect to the loan. A new Spouse consent shall be required if the Participant's
Account is used for security in any renegotiation, extension, renewal, or other
revision of the loan. If the Adoption Agreement provides that a Participant's
Domestic Partner is treated as a Spouse for certain Plan provisions, a
Participant's Domestic Partner shall be treated as the Participant's Spouse for
purposes of this paragraph.

 

12.3

Reduction of Account Upon Distribution

 

Notwithstanding any other provision of the Plan, the amount of a Participant's
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant's death prior to the commencement of distribution of
his Account and the Participant's vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant's
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.

 

12.4

Requirements to Prevent a Taxable Distribution

 

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

 

(a)

Subject to the requirements of the Servicemembers Civil Relief Act, the interest
rate on any loan to a Participant shall be a reasonable interest rate
commensurate with current interest rates charged for loans made under similar
circumstances by persons in the business of lending money.

 

(b)

The amount of any loan to a Participant (when added to the outstanding balance
of all other loans to the Participant from the Plan or any other plan maintained
by an Employer or a Related Employer) shall not exceed the lesser of:

 

 

(1)

$50,000, reduced by the excess, if any, of the highest outstanding balance of
any other loan to the Participant from the Plan or any other plan maintained by
an Employer or a Related Employer during the preceding 12-month period over the
outstanding balance of such loans on the date a loan is made hereunder; or

 

 

(2)

50% of the vested portions of the Participant's Account and his vested interest
under all other plans maintained by an Employer or a Related Employer; provided,
however, that if provided in the Adoption Agreement, the portion(s) of a
Participant's Account designated in the Adoption Agreement shall be excluded in
determining this limit.

 

Notwithstanding the foregoing, if provided in the written guidelines governing
Plan loans, the Administer may permit a loan in excess of the limit in (2)
above, provided that (i) the loan amount does not exceed the lesser of $10,000
or 100% of the vested portions of the Participant's Account, excluding the
portion(s) of the Participant's Account designated in the Adoption Agreement, if
any, and (ii) the Participant also grants

to the Plan a security interest in additional collateral consisting of real,
personal, or other property satisfactory to the Administrator sufficient to
provide adequate security for the loan.

 

(c)

The term of any loan to a Participant shall be no greater than 5 years, except
in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined in Code Section 121) of the
Participant.

 

(d)

Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly. If a loan is made from a
Participant's Roth 401(k) Contributions Sub-Account and from his other
Sub-Accounts under the Plan, the level amortization requirement shall be met
with respect to both his Roth 401(k) Contributions Sub-Account and his other
Sub-Accounts. Notwithstanding the foregoing, if so provided in the written
guidelines applicable to Plan loans, the amortization schedule may be waived and
payments suspended while a Participant is on a leave of absence from employment
with an Employer or any Related Employer (for periods in which the Participant
does not perform military service as described in paragraph (e) below), provided
that all of the following requirements are met:

 

 
67

--------------------------------------------------------------------------------

 

 

 

(1)

Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

 

 

(2)

Payments resume after the earlier of (a) the date such leave of absence ends or
(b) the 1-year anniversary of the date such leave began;

 

 

(3)

The period during which payments are suspended does not exceed one year;

 

 

(4)

Payments resume in an amount not less than the amount required under the
original amortization schedule; and

 

 

(5)

The waiver of the amortization schedule does not extend the period of the loan
beyond the maximum period permitted under this Article.

 

(e)

If a Participant is absent from employment with any Employer or any Related
Employer for a period during which he performs services in the uniformed
services (as defined in chapter 45 of title 38 of the United States Code),
whether or not such services constitute qualified military service, the
suspension of payments shall not be taken into account for purposes of applying
either paragraph (c) or paragraph (d) of this Section provided that all of the
following requirements are met:

 

 

(1)

Payments resume upon completion of such military service;

 

 

(2)

Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

 

 

(3)

Upon resumption, payments are made no less frequently than required under the
original amortization schedule and continue under such schedule until the loan
is repaid in full; and

 

 

(4)

The loan is repaid in full, including interest accrued during the period of such
military service, no later than the maximum period otherwise permitted under
this Article extended by the period of such military service.

 

(f)

The loan shall be evidenced by a legally enforceable agreement that demonstrates
compliance with the provisions of this Section.

 

12.5

Administration of Loan Investment Fund

 

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant's name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant's loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and, if the Adoption
Agreement provides that Participants direct the investment of contributions made
to their Accounts under the Plan, shall be allocated upon receipt among the
Investment Funds in accordance with the Participant's currently effective
investment election. The balance of the Participant's loan Investment Fund shall
be decreased by the amount of principal payments and the loan Investment Fund
shall be terminated when the loan has been repaid in full.

 

 
68

--------------------------------------------------------------------------------

 

 

12.6

Default

 

If either (1) a Participant fails to make or cause to be made, any payment
required under the terms of the loan within the period prescribed in the
Adoption Agreement, unless payment is not made because the Participant is on a
leave of absence and the amortization schedule is waived as provided in Section
12.4(d) or (e), or (2) there is an outstanding principal balance existing on a
loan after the last scheduled repayment date (extended as provided in Section
12.4(e), if applicable), the Administrator shall direct the Trustee to declare
the loan to be in default, and the entire unpaid balance of such loan, together
with accrued interest, shall be immediately due and payable. In any such event,
if such balance and interest thereon is not then paid, the Trustee shall charge
the Account of the borrower with the amount of such balance and interest no
later than the date distribution of the Account is made to the Participant or
his Beneficiary following the Participant's termination of employment.

 

12.7

Deemed Distribution Under Code Section 72(p)

 

If a Participant's loan is in default as provided in Section 12.6, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant's After-Tax Contributions.

 

If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless there is a legally enforceable arrangement among the Participant,
the Plan, and the Participant's employer that repayment of such loan shall be
made by payroll withholding.

 

12.8

Treatment of Outstanding Balance of Loan Deemed Distributed Under Code Section
72(p)

 

With respect to any loan made on or after January 1, 2002, the balance of such
loan that is deemed to have been distributed to a Participant under Section 12.7
shall cease to be an outstanding loan for purposes of Code Section 72(p) and a
Participant shall not be treated as having received a taxable distribution when
his Account is offset by such outstanding loan balance as provided in Section
12.6. Any interest that accrues on a loan after it is deemed to have been
distributed shall not be treated as an additional loan to the Participant and
shall not be included in the Participant's taxable income as a deemed
distribution. Notwithstanding the foregoing, however, unless a Participant
repays such loan, with interest, the amount of such loan, with interest thereon
calculated as provided in the original loan note, shall continue to be
considered an outstanding loan for purposes of determining the maximum
permissible amount of any subsequent loan under Section 12.4(b).

 

If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan for purposes of determining the taxable portion of the
Participant's Account, but shall not be treated as After-Tax Contributions for
purposes of applying the limitations on contributions applicable under Code
Sections 401(m) and 415. For purposes of in-service withdrawals loan repayments
shall be treated as provided in the Adoption Agreement.

 

The provisions of this Section shall apply with respect to any loan made prior
to January 1, 2002, except to the extent provided under the transition rules in
Q&A 22(c)(2) of Treasury Regulations Section 1.72(p)-1.

 

12.9

Prior Loans

 

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement or rolled over to the Plan from another plan or made under the
provisions of a prior plan before the date such plan was merged into the Plan or
the date assets and liabilities from such other plan were spun off to the Plan,
as applicable, shall remain outstanding until repaid in accordance with its
terms or the otherwise applicable Plan provisions.

 

 
69

--------------------------------------------------------------------------------

 

 

 ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

 

13.1

Non-Hardship Withdrawals

 

If provided in the Adoption Agreement, a Participant who is employed by an
Employer or a Related Employer and has satisfied any requirements applicable to
non-hardship withdrawals provided in the Adoption Agreement may, subject to the
limitations and conditions prescribed in this Article and the Adoption
Agreement, elect to make a cash withdrawal from his vested interest in those
Sub-Accounts specified in the Adoption Agreement. Notwithstanding the foregoing,
if the Participant's Account is subject to the "automatic annuity" provisions of
Article XVI, the withdrawal shall be made through the purchase of a Qualified
Joint and Survivor Annuity, a Qualified Optional Survivor Annuity, or a Single
Life Annuity, as provided in Article XVI, unless the Participant and his Spouse
consent to distribution in a single sum.

 

13.2

Withdrawal of Contributions Subject to Distribution Restrictions under Code
Section 401(k) Upon Deemed Severance from Employment Due to Qualified Military
Service

 

Notwithstanding any other provision of the Plan to the contrary, if provided in
the Adoption Agreement, a Participant who is absent from employment because of
service with the uniformed services (as described in United Stated Code, Title
38, Chapter 43) for more than 30 days shall be treated as if he had incurred a
severance from employment for purposes of receiving a distribution under Code
Section 401(k)(2)(B)(1)(I). A Participant who is deemed to have incurred a
severance from employment hereunder may elect, subject to the limitations and
conditions prescribed in the Adoption Agreement, to receive a cash withdrawal
or, if the Participant's Account is subject to the "automatic annuity"
provisions of Article XVI, a withdrawal through the purchase of a Qualified
Joint and Survivor Annuity, a Qualified Optional Survivor Annuity, or a Single
Life Annuity, as provided in Article XVI, from his vested interest in those
Sub-Accounts specified in the Adoption Agreement.

 

If a Participant receives distribution in accordance with the provisions of this
Section and would not otherwise be entitled to receive distribution under the
terms of the Plan other than this Section, his 401(k) Contributions and
After-Tax Contributions under the Plan and the Participant's "elective
contributions" and "employee contributions", as defined in Section 7.1, under
all other qualified and non-qualified deferred compensation plans maintained by
an Employer or any Related Employer shall be suspended for at least 6 months
after his receipt of the withdrawal. However, if the Adoption Agreement provides
for "qualified reservist withdrawals" and the distribution meets the
requirements of Section 13.3 below, the suspension shall not apply.

 

Any distribution made hereunder shall be subject to the 10% excise tax imposed
on early distributions under Code Section 72(t), unless such distribution is
also a "qualified reservist distribution", as described in Section 13.3 below.

 

13.3

Qualified Reservist Withdrawals of 401(k) Contributions

 

Notwithstanding any other provision of the Plan to the contrary, if provided in
the Adoption Agreement, a Participant who is a member of a reserve component (as
defined in Section 101 of Title 37 of the United States Code) who is ordered or
called to active duty for a period in excess of 179 days, or for an indefinite
period, may elect to receive a cash withdrawal or, if the Participant's Account
is subject to the "automatic annuity" provisions of Article XVI, a withdrawal
through the purchase of a Qualified Joint and Survivor Annuity, Qualified
Optional Survivor Annuity, or a Single Life Annuity, as provided in Article XVI,
of all or any portion of his Pre-Tax and/or Roth 401(k) Contributions
Sub-Account, as designated in the Adoption Agreement. Any distribution made to a
Participant pursuant to this Section is subject to the limitations and
conditions prescribed in the Adoption Agreement and must be made during the
period beginning on the date of his order or call to active duty and ending on
the close of his active duty period.

 

Any distribution made hereunder to a Participant who is ordered or called to
active duty after September 11, 2001 shall not be subject to the 10% excise tax
imposed under Code Section 72(t).

 

 
70

--------------------------------------------------------------------------------

 

 

13.4

Special In-Service Withdrawals of Other Contributions While Performing Military
Service

 

If provided in the Adoption Agreement, a Participant who is employed by an
Employer or a Related Employer and who is absent from employment because of
service with the uniformed services (as described in United Stated Code, Title
38, Chapter 43) may elect, subject to the limitations and conditions prescribed
in the Adoption Agreement, to make a cash withdrawal or, if the Participant's
Account is subject to the "automatic annuity" provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity,
Qualified Optional Survivor Annuity, or a Single Life Annuity, as provided in
Article XVI, from his vested interest in the Sub-Accounts specified in the
Adoption Agreement. If provided in the Adoption Agreement, a Participant must be
absent from employment because of service with the uniformed service for the
specified number of days to be eligible for a withdrawal hereunder.

 

13.5

Overall Limitations on Non-Hardship Withdrawals

 

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a)

A Participant must apply for a non-hardship withdrawal such number of days prior
to the date as of which it is to be effective as the Administrator may
prescribe.

 

(b)

Non-hardship withdrawals may be made effective as of the date provided in the
Adoption Agreement.

 

(c)

Non-hardship withdrawals are subject to any restrictions or limitations provided
in the Adoption Agreement.

 

(d)

If a Participant's Account is subject to the "automatic annuity" provisions of
Article XVI, the Participant's Spouse must consent to any non-hardship
withdrawal hereunder, unless distribution is made in the form of a Qualified
Joint and Survivor Annuity.

 

(e)

If the Adoption Agreement requires Spouse consent to a withdrawal, the
Participant's Spouse must consent to any non-hardship withdrawal hereunder. If
the Adoption Agreement provides that a Participant's Domestic Partner is treated
as a Spouse for certain Plan provisions, a Participant's Domestic Partner shall
be treated as the Participant's Spouse for purposes of this paragraph.

 

13.6

Hardship Withdrawals

 

If provided in the Adoption Agreement, a Participant who is employed by an
Employer or a Related Employer and who is determined by the Administrator to
have incurred a hardship in accordance with the provisions of this Article may
elect, subject to the limitations and conditions prescribed in this Article and
the Adoption Agreement, to make a cash withdrawal from his vested interest in
any of the Sub-Accounts specified in the Adoption Agreement; provided, however,
that a Participant may not withdraw any income credited to his Pre-Tax 401(k)
Contributions Sub-Account after the later of (a) the last day of the Plan Year
ending before July 1, 1989 or (b) December 31, 1988 or any

income credited to his Roth 401(k) Contributions Sub-Account. If prior to the
effective date of final 401(k) regulations, the Plan permitted hardship
withdrawals from a Participant's Qualified Nonelective Contributions Sub-Account
or Qualified Matching Contributions Sub-Account, the Participant may make a
hardship withdrawal of amounts credited to such Sub-Account(s) as of the later
of (i) December 31, 1988 or (ii) the last day of the Plan Year that ends prior
to July 1, 1989. Notwithstanding the foregoing, if the Participant's Account is
subject to the "automatic annuity" provisions of Article XVI, the withdrawal
shall be made through the purchase of a Qualified Joint and Survivor Annuity, a
Qualified Optional Survivor Annuity, or a Single Life Annuity as provided in
Article XVI, unless the Participant and his Spouse consent to distribution in a
single sum.

 

Notwithstanding any other provision of the Plan, a Participant may not make a
hardship withdrawal from his Safe Harbor Matching Contributions Sub-Account, his
Prior Safe Harbor Matching Contributions Sub-Account, his Safe Harbor
Nonelective Contributions Sub-Account, or his Prior Safe Harbor Nonelective
Contributions Sub-Account.

 

 
71

--------------------------------------------------------------------------------

 

 

13.7

Hardship Determination

 

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant for which a hardship withdrawal is available under the Adoption
Agreement. If the Adoption Agreement provides that hardship withdrawals are
based on the safe harbors specified in 401(k) regulations, an immediate and
heavy fmancial need of the Participant includes a financial need on account of:

 

(a)

expenses previously incurred by or necessary to obtain for the Participant, the
Participant's Spouse, or any dependent of the Participant (as defined in Code
Section 152 , without regard to subsections (b)(1), (b)(2) and (d)(1)(B)
thereof) medical care deductible under Code Section 213(d), determined without
regard to whether the expenses exceed any applicable income limit;

 

(b)

costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(c)

payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post-secondary education for the Participant, or the
Participant's Spouse, child or other dependent (as defined in Code Section 152 ,
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof);

 

(d)

payments necessary to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage on the Participant's principal
residence;

 

(e)

payment of funeral or burial expenses for the Participant's deceased parent,
Spouse, child or dependent (as defined in Code Section 152, without regard to
subsection (d)(1)(B) thereof);

 

(f)

expenses for the repair of damage to the Participant's principal residence that
would qualify for a casualty loss deduction under Code Section 165 (determined
without regard to whether the loss exceeds any applicable income limit); or

 

(g)

if provided in the Adoption Agreement, an immediate and heavy financial need of
the Participant's primary Beneficiary under the Plan. A Participant's primary
Beneficiary is any individual named as the Participant's Beneficiary under the
Plan who has an unconditional right to all or a portion of the Participant's
Account upon the death of the Participant. An immediate and heavy financial need
of a Participant's primary Beneficiary means a financial need on account of:

 

 

(1)

expenses previously incurred by or necessary to obtain for the primary
Beneficiary medical care deductible under Code Section 213(d), determined
without regard to whether the expenses exceed any applicable income limit;

 

 

(2)

payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post-secondary education for the primary Beneficiary; or

 

 

(3)

payment of funeral or burial expenses for the primary Beneficiary

 

If the Adoption Agreement provides for hardship withdrawals to be made under
other non-discriminatory facts and circumstances, an immediate and heavy
financial need includes any financial need described in the Adoption Agreement.
If provided in the Adoption Agreement, a Participant's withdrawal of 401(k)
Contributions may be limited to the safe harbors.

 

Certification by a Participant regarding the existence of an immediate and heavy
financial need shall be conclusive evidence of the existence of the need.

 

 
72

--------------------------------------------------------------------------------

 

 

13.8

Satisfaction of Necessity Requirement for Hardship Withdrawals

 

A withdrawal shall be deemed to be necessary to satisfy a Participant's
immediate and heavy financial need only if the Participant satisfies either the
IRS suspension safe harbor or the Employee certification requirements described
below, whichever is provided in the Adoption Agreement.

 

If the Adoption Agreement provides for the IRS suspension safe harbor, all of
the following requirements must be met:

 

(a)

The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant, including amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal.

 

(b)

The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all qualified
and non-qualified deferred compensation plans maintained by an Employer or any
Related Employer, including a cash or deferred arrangement that is part of a
cafeteria plan under Code Section 125, but excluding mandatory employee
contributions under a defined benefit plan or a health or welfare plan, to the
extent obtaining such distribution or loan would not increase the hardship.

 

(c)

The Participant's 401(k) Contributions and After-Tax Contributions and the
Participant's "elective contributions" and "employee contributions", as defined
in Article VII, under all other qualified and non-qualified deferred
compensation plans maintained by an Employer or any Related Employer, including
a cash or deferred arrangement that is part of a cafeteria plan under Code
Section 125 and any stock option, stock purchase, or similar plan, but excluding
mandatory employee contributions under a defined benefit plan or a health or
welfare plan, shall be suspended for 6 months after his receipt of the
withdrawal. If provided in the Adoption Agreement, the provisions of this
paragraph (c) shall apply only with respect to hardship withdrawals from a
Participant's 401(k) Contributions Sub-Account.

 

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his 401(k) Contributions are suspended in accordance with paragraph (c) above.

 

If the Adoption Agreement provides for Employee certification, the Participant
must certify that his financial need cannot be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by reasonable
liquidation of the Participant's assets, (iii) by suspending 401(k)
Contributions and After-Tax Contributions to the Plan, (iv) by other
distributions under or nontaxable loans from any qualified and non-qualified
deferred compensation plans maintained by an Employer or any Related Employer,
including a cash or deferred arrangement that is part of a cafeteria plan under
Code Section 125, but excluding mandatory employee contributions under a defined
benefit plan or a health or welfare plan, or (v) by borrowing from commercial
sources. The Administrator may rely on the Participant's certification.

 

13.9

Conditions and Limitations on Hardship Withdrawals

 

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a)

A Participant must apply for a hardship withdrawal such number of days prior to
the date as of which it is to be effective as the Administrator may prescribe.

 

(b)

Hardship withdrawals may be made effective as of the date provided in the
Adoption Agreement.

 

(c)

Hardship withdrawals are subject to any restrictions or limitations provided in
the Adoption Agreement.

 

(d)

If a Participant's Account is subject to the "automatic annuity" provisions of
Article XVI, the Participant's Spouse must consent to any hardship withdrawal
hereunder, unless distribution is made in the form of a Qualified Joint and
Survivor Annuity.

 

 
73

--------------------------------------------------------------------------------

 

 

(e)

If the Adoption Agreement requires Spouse consent to a withdrawal, the
Participant's Spouse must consent to any hardship withdrawal hereunder. If the
Adoption Agreement provides that a Participant's Domestic Partner is treated as
a Spouse for certain Plan provisions, a Participant's Domestic Partner shall be
treated as the Participant's Spouse for purposes of this paragraph.

 

13.10

Order of Withdrawal from a Participant's Sub-Accounts

 

Distribution of a withdrawal amount shall be made from a Participant's
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
nondiscriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

 

13.11

Permissible Withdrawals under EACA

 

If provided in the Adoption Agreement, an Eligible Employee who has had 401(k)
Contributions automatically made to the Plan pursuant to the provisions of an
EACA may elect to withdraw such amounts from the Plan in accordance with this
Section. An Eligible Employee's permissible withdrawal election must be made in
such form as the Administrator shall require and must be submitted to the
Administrator, in accordance with procedures established by the Administrator,
within the period provided in the Adoption Agreement. Such period may not extend
beyond 90 days following the date the first automatic 401(k) Contribution is
made to the Plan on the Eligible Employee's behalf pursuant to the provisions of
the EACA. For purposes of this Section, the date the first automatic 401(k)
Contribution is made to the Plan is the first date Compensation subject to the
EACA would otherwise have been included in the Eligible Employee's income. For
purposes of determining an Eligible Employee's election period, 401(k)
Contributions made on the Eligible Employee's behalf under any other EACA that
is required to be aggregated with the EACA shall be taken into account.

 

The amount to be distributed to an Eligible Employee as a permissible withdrawal
hereunder shall be equal to the amount of the automatic 401(k) Contributions
made on his behalf under the EACA through the effective date of the Eligible
Employee's withdrawal election, adjusted for allocable gains and losses to the
date of distribution. An Eligible Employee's withdrawal election shall be
effective no later than the earlier of (a) the pay date for the second payroll
period beginning after the date the election is made or (b) the first pay date
°curing at least 30 days after the election is made.

 

Any withdrawal hereunder shall be made in cash in accordance with the timing and
procedures applicable to any other distribution payable from the Plan. The
amount of the withdrawal may be reduced by any generally applicable fees,
provided that the Plan shall not charge a higher distribution fee for
withdrawals in accordance with this Section than would apply to any other cash
distribution.

 

401(k) Contributions that are withdrawn in accordance with this Section shall
not be taken into account in applying the limitation on elective deferrals under
Code Section 402(g) or, to the extent applicable, the ADP test described in
Section 7.4. In addition, such 401(k) Contributions shall not be taken into
account in determining the amount of any Matching Contributions to be allocated
to the Eligible Employee under the Plan. Any Matching Contributions that have
been allocated to an Eligible Employee's Account based on 401(k) Contributions
that are withdrawn in accordance with this Section shall be forfeited and
treated as provided in Section 7.10.

 

Notwithstanding any other provision of this Section, if provided in the Adoption
Agreement, if no automatic 401(k) Contributions are made on an Eligible
Employee's behalf under the EACA for a full year, the Eligible Employee will be
treated as if he had never had automatic 401(k) Contributions made on his behalf
under the EACA and will be entitled to elect a permissible withdrawal hereunder
if automatic 401(k) Contributions are subsequently made to the Plan on his
behalf pursuant to the provisions of the EACA. For this purpose, automatic
401(k) Contributions made on the Eligible Employee's behalf under any other EACA
that is required to be aggregated with this EACA shall be taken into account.

 

 
74

--------------------------------------------------------------------------------

 

  

ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

14.1

Termination of Employment and Settlement Date

 

A Participant's Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Employers because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant's Settlement Date shall be given by the Administrator to the
Trustee.

 

Unless the Adoption Agreement provides for application of the same desk rule, a
Participant's Settlement Date shall also occur on the date he has a severance
from employment with the Employer and all Related Employers in connection with a
liquidation, merger, or consolidation of the Employer.

 

14.2

Separate Accounting for Non-Vested Amounts

 

If as of a Participant's Settlement Date the Participant's vested interest in
his Employer Contributions Sub-Account is less than 100%, that portion of his
Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan, his vested interest in his Employer Contributions
Sub-Account shall be an amount ("X") determined under the formula provided in
the Adoption Agreement.

 

14.3

Disposition of Non-Vested Amounts

 

That portion of a Participant's Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be forfeited on the date
the Participant incurs 5 consecutive Breaks in Vesting Service or such earlier
date provided in the Adoption Agreement.

 

14.4

Treatment of Forfeited Amounts

 

Whenever the non-vested balance of a Participant's Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture shall be treated as
provided in the Adoption Agreement. If forfeitures offset the Employers'
contribution obligations and either (a) forfeitures that occurred during the
prior Plan Year remain after all contribution obligations for the current Plan
Year have been satisfied or (b) forfeitures remain upon termination of the Plan,
and such forfeitures cannot be used to pay Plan expenses, including expenses of
the termination, the excess forfeitures shall be re-allocated among Covered
Employees who are employed on the allocation date in the ratio that each such
Covered Employee's Compensation for the Plan Year in which the allocation is
made bears to the aggregate of such Compensation for all such Covered Employees.

 

14.5

Recrediting of Forfeited Amounts

 

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of Section 14.3
before incurring 5-consecutive Breaks in Vesting Service and who is

reemployed by an Employer or a Related Employer shall have such forfeited
amounts recredited to a new Account if he meets the requirements of this
Section. Unless the non-vested amounts were forfeited immediately upon
termination and before the Participant received distribution (or deemed
distribution) of the vested portion of his Account, the forfeited amount will
not be adjusted for interim gains or losses experienced by the Trust. (If the
non-vested amounts were forfeited immediately upon termination and before the
Participant received distribution (or deemed distribution) of the vested portion
of his Account, adjustment may be required.)

 

 
75

--------------------------------------------------------------------------------

 

 

Forfeited amounts will be restored to such Participant if:

 

(a)

The Participant is reemployed by an Employer or a Related Employer before
incurring 5-consecutive Breaks in Vesting Service beginning after the date he
received, or is deemed to have received, distribution of his vested interest in
his Account. Unless paragraph (b) below applies, the forfeited amounts will be
restored as of the Participant's reemployment date.

 

(b)

If the Adoption Agreement provides that forfeited amounts will be restored only
if the Participant repays any distribution, forfeited amounts shall be restored
following such reemployment only if the following additional requirements are
met:

 

 

(1)

the Participant resumes employment covered under the Plan before the earlier of
(i) the end of the 5-year period beginning on the date he is reemployed or (ii)
the date he incurs 5 consecutive Breaks in Vesting Service commencing after the
date he received, or is deemed to have received, distribution of his vested
interest in his Account; and

 

 

(2)

if the Participant received actual distribution of his vested interest in his
Account, he repays to the Plan the full amount of such distribution before the
earlier of (i) the end of the 5-year period beginning on the date he is
reemployed or (ii) the date he incurs 5 consecutive Breaks in Vesting Service
beginning after the date he received distribution of his vested interest in his
Account. If the Adoption Agreement provides that the repayment provisions only
apply to distributions of Employer Contributions, the reemployed Participant
shall only be required to repay the portion of the distribution that is
attributable to Employer Contributions and may not repay any portion of the
distribution attributable to 401(k) Contributions, After-Tax Contributions, or
Rollover Contributions, including After-Tax Rollover Contributions, Designated
Roth Rollover Contributions, and In-Plan Roth Rollover Contributions.

 

If the Adoption Agreement provides that a Participant may repay a distribution,
a Participant who received an actual distribution and who returns to employment
within the time period described in (a) above may elect to repay to the Plan the
full amount of such distribution before the earlier of (i) the end of the 5-year
period beginning on the date he is reemployed or (ii) the date he incurs 5
consecutive Breaks in Vesting Service beginning after the date he received, or
is deemed to have received, distribution of his vested interest in his Account.
If the Adoption Agreement provides that the repayment provisions only apply to
distributions of Employer Contributions, the reemployed Participant may only
repay the portion of the distribution that is attributable to Employer
Contributions and may not repay any portion of the distribution attributable to
401(k) Contributions, After-Tax Contributions, or Rollover Contributions,
including After-Tax Rollover Contributions, Designated Roth Rollover
Contributions, and In-Plan Roth Rollover Contributions.

 

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants' Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
fmally be provided by his Employer by way of a separate Employer Contribution.

 

ARTICLE XV
DISTRIBUTIONS

 

15.1

Distributions to Participants

 

A Participant whose Settlement Date occurs and who applies for distribution in
accordance with procedures established by the Administrator, shall receive
distribution of his vested interest in his Account in the form provided under
Article XVI beginning as of the date provided in the Adoption Agreement.

 

 
76

--------------------------------------------------------------------------------

 

 

15.2

Special In-Service Distributions

 

If provided in the Adoption Agreement, a Participant who continues in employment
with an Employer or a Related Employer may elect to receive distribution of all
or any portion of his Account in the form provided under Article XVI at any time
following:

 

(a)

his Normal Retirement Date;

 

(b)

April 1 of the calendar year following the calendar year in which he attains age
70 1/2; and/or

 

(c)

the date the Administrator determines he is Disabled.

 

15.3

Partial Distributions

 

If provided in the Adoption Agreement, a Participant whose Settlement Date has
occurred or who is entitled to an in-service distribution in accordance with
Section 15.2 may elect to receive partial distribution of any portion of his
Account at any time in the form provided in Article XVI.

 

15.4

Voluntary Elective Transfers

 

Notwithstanding any other provision of the Plan to the contrary, the
Administrator may prescribe uniform and nondiscriminatory rules permitting
Participants to make voluntary elective transfers in accordance with the
provisions of this Section. If permitted by the Administrator, a Participant
whose Settlement Date has not occurred and who is not otherwise eligible to
receive distribution of his Account under the Plan may elect to transfer his
entire Account from the Plan to another plan maintained by the Employer or a
Related Employer if all of the following requirements are met:

 

(a)

the Participant transfers from employment as a Covered Employee to other
employment with an Employer or a Related Employer that is not covered by the
Plan;

 

(b)

such other employment is covered by another profit sharing plan that includes a
cash or deferred arrangement qualified under Code Section 401(k); and

 

(c)

the Participant makes a voluntary, fully-informed election to transfer his
entire Account to such other plan.

 

If a Participant elects a voluntary transfer, his transferred Account shall be
subject to the provisions of such other plan and benefits shall be paid at the
time and in the form provided under such other plan without regard to the
provisions of the Plan prior to such transfer.

 

15.5

Distributions to Beneficiaries

 

If a Participant dies prior to his Benefit Payment Date, his Beneficiary shall
receive distribution of the Participant's vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following the date the Beneficiary's application for distribution is filed with
the Administrator. If distribution is to be made to a Participant's Spouse, it
shall be made available within a reasonable period of time after the
Participant's death that is no less favorable than the period of time applicable
to other distributions.

 

15.6

Code Section 401(a)(9) Requirements

 

The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided, however, that nothing in this Section is intended to
provide a form of payment other than the form(s) provided in the Adoption
Agreement.

 

 
77

--------------------------------------------------------------------------------

 

 

All distributions required under this Section shall be determined and made in
accordance with Code Section 401(a)(9) and the minimum distribution incidental
benefits requirements of Code Section 401(a)(9)(G).

 

(a)

Distributions Prior to Participant's Death. Distribution to a Participant shall
commence no later than his Required Beginning Date. Distributions required to
commence under this paragraph (a) shall be made in the form provided under
Article XVI, subject to the provisions of (1) and (2) below and of paragraph
(d).

 

 

(1)

Unless the Participant's interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before his Required
Beginning Date, as of the first "distribution calendar year", distributions will
be made to the Participant in accordance with the provisions of paragraph (2)
below over one of the following periods:

 

 

(A)

the life of the Participant;

 

 

(B)

the joint lives of the Participant and a designated Beneficiary;

 

 

(C)

a period certain not extending beyond the life expectancy of the Participant; or

 

 

(D)

a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a designated Beneficiary.

 

If the Participant's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Treasury regulations.

 

 

(2)

During the Participant's lifetime, the minimum amount that will be distributed
for each "distribution calendar year" is the lesser of:

 

 

(A)

the quotient obtained by dividing the "Participant's account balance" by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q&A-2 of the Treasury regulations, using the Participant's age as
of the Participant's birthday in the "distribution calendar year"; or

 

 

(B)

if the Participant's sole "designated beneficiary" for the "distribution
calendar year" is the Participant's Spouse, the quotient obtained by dividing
the "Participant's account balance" by the number in the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9, Q&A-3 of the Treasury regulations,
using the Participant's and Spouse's attained ages as of the Participant's and
Spouse's birthdays in the "distribution calendar year".

 

Required minimum distributions will be determined under this paragraph (2)
beginning with the first "distribution calendar year" and up to and including
the "distribution calendar year" that includes the Participant's date of death.
Notwithstanding the foregoing, if the Adoption Agreement provides that a
Participant will receive required minimum distributions only while employed,
required minimum distributions to the Participant will be determined under this
paragraph (2) only up to the "distribution calendar year" in which the
Participant's employment terminates. The required minimum distribution for the
"distribution calendar year" in which the Participant's employment terminates
shall be made in a single sum or through purchase of an annuity that satisfies
the requirements of paragraph (1) above, as permitted under Section 16.2 of the
Plan, based on the provisions of the Adoption Agreement; provided, however, that
if the Administrator cannot distribute the full balance of the Participant's
vested interest in his Account in such form by December 31 of the "distribution
calendar year" in which the Participant's employment terminates, the required
minimum distribution for such "distribution calendar year" shall be determined
under this paragraph (2).

 

(b)

Death of Participant After Distribution Begins. If a Participant dies on or
after the date distribution begins and before receiving distribution of his full
vested interest in his Account, distributions to the Participant's Beneficiary
shall be made no less rapidly than distributions were made under the method of
payment in effect prior to the Participant's death and in accordance with the
following:

 

 
78

--------------------------------------------------------------------------------

 

 

 

(1)

Unless the full balance of the Participant's interest is distributed in the form
of an annuity purchased from an insurance company or in a single sum before
December 31 of the first "distribution calendar year" after the year of the
Participant's death, beginning with such "distribution calendar year",
distributions will be made in accordance with the provisions of paragraphs (2)
or (3) below, as applicable. If the full balance of the Participant's interest
is distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the Treasury regulations.

 

 

(2)

If there is a "designated beneficiary", the minimum amount that will be
distributed for each "distribution calendar year" after the year of the
Participant's death is the quotient obtained by dividing the "Participant's
account balance" by the longer of the remaining "life expectancy" of the
Participant or the remaining "life expectancy" of the Participant's "designated
beneficiary", determined as follows:

 

 

(A)

The Participant's remaining "life expectancy" is calculated using the age of the
Participant in the year of death, reduced by 1 for each subsequent year.

 

 

(B)

If the Participant's surviving Spouse is the Participant's sole "designated
beneficiary", the remaining "life expectancy" of the surviving Spouse is
calculated for each "distribution calendar year" after the year of the
Participant's death using the surviving Spouse's age as of the Spouse's birthday
in that year. For "distribution calendar years" after the year of the surviving
Spouse's death, the remaining "life expectancy" of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse's birthday in
the calendar year of the Spouse's death, reduced by 1 for each subsequent
calendar year.

 

 

(C)

If the Participant's surviving Spouse is not the Participant's sole "designated
beneficiary", the "designated beneficiary's" remaining "life expectancy" is
calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by 1 for each subsequent year.

 

 

(3)

If there is no "designated beneficiary" as of September 30 of the year after the
year of the Participant's death, the minimum amount that will be distributed for
each "distribution calendar year" after the year of the Participant's death is
the quotient obtained by dividing the "Participant's account balance" by the
Participant's remaining "life expectancy" calculated using the age of the
Participant in the year of death, reduced by 1 for each subsequent year.

 

(c)

Death of Participant Before Distribution Begins. If a Participant dies before
the date distribution begins and before receiving distribution of his full
vested interest in his Account, the Participant's entire interest will be
distributed, or begin to be distributed, in a form of payment permitted under
Article XVI, based on the provisions of the Adoption Agreement, as follows:

 

 

(1)

If the 5-year rule applies under the Adoption Agreement, except as provided in
paragraph (5) below, and subject to the special rules in paragraph (3) below
regarding commencement of distribution to a Spouse who qualifies as a
Participant's sole "designated beneficiary", if there is a "designated
beneficiary" as of September 30 of the year following the year of the
Participant's death, distribution of the Participant's entire vested interest in
his Account must be completed to such "designated beneficiary" by December 31 of
the calendar year containing the fifth anniversary of the Participant's death.
If the Participant's surviving Spouse is the Participant's sole "designated
beneficiary" and the surviving Spouse dies after the Participant but before
distribution commences to the surviving Spouse, the 5-year rule described in
this paragraph (1) shall apply as if the surviving Spouse were the Participant.

 

 

(2)

If the life expectancy rule applies under the Adoption Agreement, except as
provided in paragraph (5) below, and subject to the special rules in paragraph
(3) below regarding commencement of distribution to a Spouse who qualifies as a
Participant's sole "designated beneficiary", if there is a "designated
beneficiary" as of September 30 of the year following the year of the
Participant's death, distribution shall be made to the Participant's "designated
beneficiary" as provided in this paragraph (2).

 

 
79

--------------------------------------------------------------------------------

 

 

 

(A)

Distribution must commence no later than December 31 of the calendar year
following the calendar year in which the Participant died.

 

 

(B)

Distribution shall be made over the "designated beneficiary's" life or over a
period certain not exceeding the "designated beneficiary's" "life expectancy".
For purposes of determining such period certain, a "designated beneficiary's"
"life expectancy" is calculated based on his age on his birthday in the calendar
year immediately following the calendar year of the Participant's death.

 

 

(C)

The minimum amount that will be distributed to the "designated beneficiary" for
each "distribution calendar year" during the "designated beneficiary's" lifetime
is the quotient obtained by dividing the "Participant's account balance" by the
remaining "life expectancy" of the Participant's "designated beneficiary",
determined as provided in Section 15.6(b) above.

 

If a Participant's surviving Spouse is his sole "designated beneficiary", and
the surviving Spouse dies before the date distributions are required to begin to
the surviving Spouse under Section 15.6(c)(1) or Section 15.6(c)(3), as
applicable, the life expectancy rule described in this paragraph (2) shall apply
as if the surviving Spouse were the Participant.

 

 

(3)

If a Participant's Spouse is his sole "designated beneficiary" with respect to
all or any part of the Participant's Account, the surviving Spouse may elect to
postpone commencement of distribution until the later of (i) December 31 of the
calendar year immediately following the calendar year in which the Participant
dies or (ii) December 31 of the calendar year in which the Participant would
have attained age 70 1/2.

 

 

(4)

If there is no "designated beneficiary" as of September 30 of the year following
the year of the Participant's death, distribution of the Participant's entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

 

 

(5)

If provided in the Adoption Agreement, Participants or Beneficiaries may elect
on an individual basis whether the 5-year rule described in Section 15.6(c)(1)
or the "life expectancy" rule described in 15.6(c)(2) applies to distributions
after the death of a Participant who has a "designated beneficiary". The
election must be made no later than September 30 of the calendar year in which
distribution would be required to begin under Section 15.6(c)(2). If neither the
Participant nor the Beneficiary makes an election under this Section,
distributions will be made as provided in the Adoption Agreement, subject to the
consent rules in Section 15.7.

 

(d)

242(b)(2) Elections. Notwithstanding any other provisions of this Section 15.6
and subject to the automatic annuity and Qualified Preretirement Survivor
Annuity requirements described in Article XVI, distribution on behalf of a
Participant, including a 5% owner, may be made pursuant to a valid election
under Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act of 1982
and in accordance with all of the following requirements:

 

 

(1)

The distribution is one which would not have disqualified the Trust under Code
Section 401(a)(9) as in effect prior to amendment by the Deficit Reduction Act
of 1984.

 

 

(2)

The distribution is in accordance with a method of distribution elected by the
Participant whose interest in the Trust is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.

 

 
80

--------------------------------------------------------------------------------

 

 

 

(3)

Such election was in writing, was signed by the Participant or the Beneficiary,
and was made before January 1, 1984.

 

 

(4)

The Participant had accrued a benefit under the Plan as of December 31, 1983.

 

 

(5)

The method of distribution elected by the Participant or the Beneficiary
specifies the time at which distribution will commence, the period over which
distribution will be made, and in the case of any distribution upon the
Participant's death, the Beneficiaries of the Participant listed in order of
priority.

 

A distribution upon death shall not be made under this paragraph (d) unless the
information in the election contains the required information described above
with respect to the distributions to be made upon the death of the Participant.
For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Participant or the Beneficiary to whom such distribution
is being made will be presumed to have designated the method of distribution
under which the distribution is being made, if this method of distribution was
specified in writing and the distribution satisfies the requirements in
paragraphs (1) and (5) of this paragraph (d). If an election is revoked, any
subsequent distribution will be in accordance with the other provisions of the
Plan. Any changes in the election will be considered to be a revocation of the
election. However, the mere substitution or addition of another Beneficiary (one
not designated as a Beneficiary in the election), under the election will not be
considered to be a revocation of the election, so long as such substitution or
addition does not alter the period over which distributions are to be made under
the election directly, or indirectly (for example, by altering the relevant
measuring life).

 

(e)

Special Definitions. For purposes of this Section 15.6, the following terms have
the following meanings:

 

 

(1)

A Participant's "designated beneficiary" means the individual who is designated
as the Participant's Beneficiary under Article XVII of the Plan and is the
designated beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-4 of
the Treasury regulations.

 

 

(2)

A "distribution calendar year" means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first "distribution calendar year" is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
"distribution calendar year" is the calendar year in which distributions are
required to begin under Section 15.5(a) or (b). The required minimum
distribution for the Participant's first "distribution calendar year" will be
made on or before the Participant's Required Beginning Date. The required
minimum distribution for other "distribution calendar years", including the
required minimum distribution for the "distribution calendar year" in which the
Participant's Required Beginning Date occurs, will be made on or before December
31 of that "distribution calendar year".

 

 

(3)

A Participant's or Beneficiary's "life expectancy" means his life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury regulations.

 

 

(4)

A "Participant's account balance" means the Account balance as of the last
Valuation Date in the calendar year immediately preceding the "distribution
calendar year" (the "valuation calendar year") increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the "valuation calendar year" after the Valuation Date and
decreased by distributions made in the "valuation calendar year" after the
Valuation Date. The Account balance for the "valuation calendar year" includes
any amounts rolled over or transferred to the Plan either in the "valuation
calendar year" or in the "distribution calendar year" if distributed or
transferred in the "valuation calendar year".

 

For purposes of this Section 15.6, distribution is considered to begin on the
Participant's Required Beginning Date or, if distribution under an annuity
irrevocably commences to the Participant before that date, the date distribution
under the annuity actually commences. If a Participant's surviving Spouse is to
be treated as if the Spouse were the Participant, as provided in Section
15.6(c)(2), distribution is considered to begin to such Spouse on the date
distribution is required to begin to the Spouse under Section 15.6(c)(1) or
Section 15.6(c)(3), as applicable, or, if distribution under an annuity
irrevocably commences to the Spouse before that date, the date distribution
under the annuity actually commences.

 

 
81

--------------------------------------------------------------------------------

 

 

15.7

Cash Outs and Participant Consent

 

Notwithstanding any other provision of the Plan to the contrary, if the Adoption
Agreement provides for cash-outs and a Participant's vested interest in his
Account does not exceed the dollar amount specified in the Adoption Agreement,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Section 16.7,
as soon as reasonably practicable following his Settlement Date. If the vested
interest to be distributed to a Participant pursuant to the preceding sentence
exceeds $1,000, distribution of such vested interest shall be made through a
direct rollover to an individual retirement account selected by the
Administrator, unless the Participant affirmatively elects distribution in a
single sum payment or through a direct rollover to the "eligible retirement
plan" (as defined in Section 16.7(a) below) specified by the Participant. If a
direct rollover is made to an individual retirement account selected by the
Administrator, the Administrator shall also make an initial election as to the
investment of amounts held in such individual retirement account. If a
Participant has no vested interest in his Account on his Settlement Date, he
shall be deemed to have received distribution of such vested interest as of his
Settlement Date.

 

If a Participant's vested interest in his Account exceeds the dollar amount
specified in the Adoption Agreement or, if the Adoption Agreement does not
provide for cash-outs, distribution shall not commence to such Participant prior
to the later of (a) the date he attains age 62 or (b) his Normal Retirement Date
without the Participant's written consent and, if the Participant is married and
his Account is subject to the "automatic annuity" provisions of Article XVI, the
written consent of his Spouse. Notwithstanding the foregoing, Spouse consent
shall not be required if distribution is made through the purchase of a
Qualified Joint and Survivor Annuity or Qualified Optional Survivor Annuity, the
Spouse cannot be located, or Spouse consent cannot be obtained for other reasons
set forth in Code Section 401(a)(11) and regulations issued thereunder.

 

If a Participant's Account is subject to the "automatic annuity" provisions of
Article XVI, the Participant's vested interest in his Account shall be deemed to
exceed the applicable dollar amount described above if the Participant's Benefit
Payment Date has occurred with respect to amounts currently held in his Account
and as of such Benefit Payment Date his vested interest in his Account exceeded
the applicable dollar amount described above.

 

15.8

Required Commencement of Distribution

 

Notwithstanding any other provision of the Plan to the contrary, distribution of
a Participant's vested interest in his Account shall commence to the Participant
no later than the earlier of:

 

(a)

unless the Participant elects a later date, 60 days after the close of the Plan
Year in which occurs the latest of (i) the earlier of the date the Participant
attains age 65 or the Participant's Normal Retirement Date, (ii) the tenth
anniversary of the year in which the Participant commenced participation in the
Plan, or (iii) the Participant's Settlement Date; or

 

(b)

his Required Beginning Date.

 

15.9

Reemployment of a Participant

 

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Employer the following shall apply, as provided in the Adoption
Agreement:

 

(a)

he shall lose his right to any distribution or further distributions from the
Trust arising from his prior Settlement Date and his interest in the Trust shall
thereafter be treated in the same manner as that of any other Participant whose
Settlement Date has not occurred; or

 

 
82

--------------------------------------------------------------------------------

 

 

(b)

he shall continue to have a right to any distribution or further distributions
from the Trust arising from his prior Settlement Date and any amounts credited
to his Account with respect to employment after his prior Settlement Date shall
be accounted for separately.

 

15.10

Restrictions on Alienation

 

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

 

15.11

Facility of Payment

 

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual's
court appointed guardian, to another person with a valid power of attorney, or
to another person authorized under state law to receive the benefit. If the
individual is receiving installment payments, the monthly payment for the month
in which the individual dies shall, if not paid to such individual prior to his
death, be paid to such individual's spouse, parent, brother, sister, or estate,
or in accordance with local or state law, as the Administrator shall determine.

 

If an amount is payable to a minor Beneficiary, the Administrator may, in its
discretion, pay the amount to a duly qualified guardian or other legal
representative, to the authorized person or entity (e.g., custodian or guardian)
under the applicable state Uniform Gifts to Minors Act or Uniform Transfers to
Minors Act, or to a trust that has been established for the benefit of the
minor.

 

The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any payment made in accordance with the
provisions of this Section shall be charged to the Account from which any such
payment would otherwise have been paid and shall be a complete discharge of any
liability therefore under the Plan.

 

15.12

Inability to Locate Payee

 

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person ( the "payee"), and if either (i) the payee
does not satisfy the administrative requirements for distribution as of the date
distribution is required to be made under the Plan or (ii) the payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, such as (1) sending a
registered letter, return receipt requested to the person's last known address,
(2) using a commercial locator service, the internet, or other general search
method, or (3) using the Social Security Administration search program, the
Administrator may elect, in its discretion, to do any of the following:

 

(a)

segregate the distributable amount into a separate, interest-bearing account, in
which event an annual maintenance fee (as determined from time to time by the
Plan Sponsor) may be assessed against the segregated account;

 

 
83

--------------------------------------------------------------------------------

 

 

(b)

subject to a policy established by the Administrator, distribute the benefit at
any time in any manner which is sanctioned by the Internal Revenue Service
and/or the Department of Labor, which may include (but not be limited to):

 

 

(1)

distributing the benefit in an automatic direct rollover to an individual
retirement plan designated by the Administrator; such individual retirement
plan, as defined in Code Section 7701(a)(37), may be either an individual
retirement account within the meaning of Code Section 408(a) or an individual
retirement annuity within the meaning of Code Section 408(b); or

 

 

(2)

distributing the benefit to any authorized Federal Department or agency;

 

(c)

distribute the benefit to any person or entity who is appointed under State (or
Commonwealth) law to act as a duly authorized guardian, legal representative,
conservator, or power of attorney; or

 

(d)

treat the entire benefit as a forfeiture. Except as otherwise provided below
with respect to escheat proceedings, if the benefit is forfeited and the payee
is subsequently located, the benefit will be restored and shall not be
considered an "annual addition", as defined in Section 7.1(a), under Code
Section 415.

 

If the Plan is joined as a party to any escheat proceedings involving an amount
held under the Plan, the Plan may comply with the final judgment as if it were a
complaint filed by the payee and may pay in accordance with the judgment. In
such event, the payment shall be treated as a distribution to the legal
representative of the payee and no further payment to the payee shall be due
under the Plan.

 

15.13

Distribution Pursuant to Qualified Domestic Relations Orders

 

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant's Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

ARTICLE XVI
FORM OF PAYMENT

 

16.1

Special Definitions

 

If the Adoption Agreement provides for grandfathered annuities or annuities, for
purposes of this Article, the following terms have the following meanings:

 

(a)

The "automatic annuity form" means the form of annuity that will be purchased on
behalf of a Participant who has elected to receive distribution through the
purchase of an annuity contract that provides for payment over his life (or
whose Account includes assets transferred directly from a plan subject to Code
Section 417) unless the Participant elects another form of annuity.

 

(b)

A "qualified election" means an election that is made during the qualified
election period. A "qualified election" of a form of payment other than a
Qualified Joint and Survivor Annuity or designating a Beneficiary other than the
Participant's Spouse to receive amounts otherwise payable as a Qualified
Preretirement Survivor Annuity must include the written consent of the
Participant's Spouse, if any. A Participant's Spouse will be deemed to have
given written consent to the Participant's election if the Participant
establishes to the satisfaction of a Plan representative that spousal consent
cannot be obtained because the Spouse cannot be located or because of other
circumstances set forth in Code Section 401(a)(11) and regulations issued
thereunder. The Spouse's written consent must acknowledge the effect of the
Participant's election and must be witnessed by a Plan representative or a
notary public. In addition, the Spouse's consent must specify the form of
payment selected instead of a Qualified Joint and Survivor Annuity, if
applicable, and that such form may not be changed (except to a Qualified Joint
and Survivor Annuity) without written Spouse consent and specify any non-Spouse
Beneficiary designated by the Participant, if applicable, and that such
Beneficiary may not be changed without written spousal consent. If permitted by
the Administrator, instead of limiting consent to the specific form of payment
and Beneficiary designated by the Participant on the election, the Spouse's
consent may acknowledge that the Spouse has the right to limit such consent, but
permit the Participant to change the form of payment selected or the designated
Beneficiary without the Spouse's further consent. Any written consent given or
deemed to have been given by a Participant's Spouse hereunder shall be
irrevocable and shall be effective only with respect to such Spouse and not with
respect to any subsequent Spouse.

 

 
84

--------------------------------------------------------------------------------

 

 

(c)

The "qualified election period" with respect to the "automatic annuity form"
means the 180-day period ending on the Participant's Benefit Payment Date,
unless otherwise provided in the Adoption Agreement. If the Adoption Agreement
provides for waiver of the Qualified Preretirement Survivor Annuity, the
"qualified election period" with respect to a Qualified Preretirement Survivor
Annuity means the period beginning on the later of (i) the date his Account
becomes subject to the automatic annuity provisions of this Article or (ii) the
first day of the Plan Year in which the Participant attains age 35 or, if he
terminates employment prior to such date, the day he terminates employment with
his Employer and all Related Employers. If provided in the Adoption Agreement, a
Participant whose employment has not terminated may make a "qualified election"
designating a Beneficiary other than his Spouse prior to the Plan Year in which
he attains age 35; provided, however, that such election shall cease to be
effective as of the first day of the Plan Year in which the Participant attains
age 35.

 

16.2

Form of Payment

 

Subject to the automatic annuity and Qualified Preretirement Survivor Annuity
requirements described in this Article, a Participant, or his Beneficiary, if
the Participant has died, shall receive distribution in any of the following
forms of payment, as elected by the Participant or Beneficiary and as provided
in the Adoption Agreement. If provided in the Adoption Agreement, the
Participant or Beneficiary may elect to receive distribution in a combination of
the forms of payment offered under the Adoption Agreement.

 

(a)

Single Sum Payment - Distribution shall be made in a single sum payment. Except
to the extent the Adoption Agreement provides for in kind distributions,
distribution shall be made in cash.

 

(b)

Annuity - Distribution shall be made through the purchase of a single premium,
nontransferable annuity contract for such term and in such form as the
Participant, or his Beneficiary, as the case may be, shall select; provided,
however, that unless the Adoption Agreement provides that the Participant or his
Beneficiary may select any form of annuity, a Participant or his Beneficiary may
only select among the forms of annuity provided in the Adoption Agreement.
Notwithstanding any other provision of this Article, a Participant's Beneficiary
may not elect to receive distribution of an annuity payable over the joint lives
of the Beneficiary and any other individual. The terms of any annuity contract
purchased hereunder and distributed to a Participant or his Beneficiary shall
comply with the requirements of the Plan.

 

(c)

Installment Payments - Distribution shall be made in a series of installments
over a period specified by the Participant or his Beneficiary, if the
Participant has died. Each installment shall be equal in amount except as
necessary to adjust for any changes in the value of the Participant's Account
unless otherwise specified in the Adoption Agreement. Payments hereunder must
satisfy the distribution requirements described in Section 15.6. Except to the
extent the Adoption Agreement provides for in kind distributions, installment
payments shall be made in cash.

 

Any in kind distribution of non-publicly traded securities of an Employer,
Related Employer, former Employer, or former Related Employer shall be valued by
a third party appraisal.

 

 
85

--------------------------------------------------------------------------------

 

 

16.3

Minimum Required Distributions

 

Notwithstanding any other provisions of the Plan to the contrary and subject to
the automatic annuity requirements of this Article, if the Adoption Agreement
provides for minimum required distributions, a Participant who satisfies the
requirements provided in the Adoption Agreement or a Participant's Beneficiary
may elect to receive distribution in periodic payments made not less frequently
than annually, equal to the minimum amount necessary to satisfy the distribution
requirements of Code Section 401(a)(9) and regulations issued thereunder. If the
Adoption Agreement provides that minimum required distributions may be made with
respect to Participants who commence payment April 1 of the calendar year
following the year in which they attain age 70 1/2, but who have not reached
their Required Beginning Date because they have not terminated employment with
the Employer and all Related Employers, the minimum required distribution shall
be determined as if the Participant's Benefit Payment Date were his Required
Beginning Date Minimum required distributions shall continue to the Participant
as provided under the Adoption Agreement.

 

16.4

Change of Election

 

Subject to the automatic annuity requirements of this Article, a Participant or
Beneficiary who has elected a form of payment may revoke or change his election
at any time prior to his Benefit Payment Date by filing his election with the
Administrator in the form prescribed by the Administrator. The number of
revocations shall not be limited.

 

16.5

Automatic Annuity Requirements

 

If the Adoption Agreement provides for annuities or grandfathered annuities and
either (i) the Participant elects to receive distribution through the purchase
of an annuity contract that provides for payment over his life or (ii) the
Adoption Agreement provides that life annuities are the normal form of payment,
distribution shall be made to a Participant through the purchase of an annuity
contract that provides for payment in one of the following "automatic annuity
forms", unless the Participant elects another form of payment provided under the
Plan.

 

(a)

The "automatic annuity form" for a Participant who has a Spouse on his Benefit
Payment Date is the Qualified Joint and Survivor Annuity designated in the
Adoption Agreement.

 

(b)

The "automatic annuity form" for a Participant who does not have a Spouse on his
Benefit Payment Date is the Single Life Annuity.

 

At any time during the "qualified election period," a Participant may elect an
annuity other than the "automatic annuity form," including a Qualified Optional
Survivor Annuity, or any other form of payment available under the Plan, or
revoke or change his form of payment election. However, the Participant's
election of a form of payment other than the "automatic annuity form" shall not
be effective unless it is a "qualified election;" provided that Spouse consent
shall not be required if the form of payment elected by the Participant is a
Qualified Joint and Survivor Annuity.

 

16.6

Qualified Preretirement Survivor Annuity Requirements

 

If the Adoption Agreement provides for annuities or grandfathered annuities and
either (i) the Participant elects to receive distribution through the purchase
of an annuity contract that provides for payment over his life or (ii) the
Adoption Agreement provides that life annuities are the normal form of payment,
distribution of a Qualified Preretirement Survivor Annuity shall be made to the
eligible Spouse of a married Participant who dies prior to his Benefit Payment
Date. If elected in the Adoption Agreement, a Participant's Spouse shall not be
eligible for a Qualified Preretirement Survivor Annuity unless such Spouse has
been married to the Participant throughout the one-year period immediately
preceding the Participant's death. The Qualified Preretirement Survivor Annuity
shall be purchased with 50% or 100% of the Participant's vested Account balance,
as provided in the Adoption Agreement. A Participant's Spouse may elect to
receive distribution under any one of the other forms of payment available under
the Adoption Agreement instead of in the Qualified Preretirement Survivor
Annuity form.

 

 
86

--------------------------------------------------------------------------------

 

 

If the Adoption Agreement provides that the Qualified Preretirement Survivor
Annuity shall be purchased with 50% of a Participant's vested Account balance, a
married Participant whose Account is subject to the requirements of this Section
may designate a non-Spouse Beneficiary pursuant to Article XVII to receive
distribution of the Participant's vested interest in his Account that is not
payable to his Spouse as a Qualified Preretirement Survivor Annuity. A

married Participant whose Account is subject to the requirements of this Section
may only designate a non-Spouse Beneficiary to receive distribution of that
portion of his Account otherwise payable as a Qualified Preretirement Survivor
Annuity pursuant to a "qualified election".

 

16.7

Direct Rollover

 

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
"qualified distributee" may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any "eligible
rollover distribution" paid directly by the Plan to the "eligible retirement
plan" designated by the "qualified distributee". Any such payment by the Plan to
another "eligible retirement plan" shall be a direct rollover.

 

Notwithstanding the foregoing, the Administrator may provide, on a
non-discriminatory and uniform basis, that a "qualified distributee" may not
elect a direct rollover with respect to an "eligible rollover distribution" if
the total value of such distribution is less than $200 or with respect to a
portion of an "eligible rollover distribution" if the value of such portion is
less than $500. In determining whether the total value of a "qualified
distributee's" "eligible rollover distributions" for the year is less than $200,
"eligible rollover distributions" from a Participant's Roth 401(k) Contributions
Sub-Account, Designated Roth Rollover Contributions Sub-Account, and In-Plan
Roth Rollover Contributions Sub-Account shall be considered separately from
"eligible rollover distributions" from the Participant's other Sub-Accounts. In
applying the $500 minimum on rollovers of a portion of a distribution, any
"eligible rollover distribution" from a Participant's Roth 401(k) Contributions
Sub-Account, Designated Roth Rollover Contributions Sub-Account, and In-Plan
Roth Rollover Contributions Sub-Account shall be treated as a separate
distribution from any "eligible rollover distribution" from the Participant's
other Sub-Accounts (rather than as a part of such distribution), even if the
distributions are made at the same time.

 

For purposes of this Section, the following terms have the following meanings:

 

(a)

An "eligible retirement plan" with respect to the Participant, the Participant's
Spouse, or the Participant's former Spouse who is an alternate payee under a
qualified domestic relations order means any of the following: (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b), (iii) an annuity plan
described in Code Section 403(a) that accepts rollovers, (iv) a qualified trust
described in Code Section 401(a), (v) an annuity contract described in Code
Section 403(b) that accepts rollovers, (vi) an eligible plan under Code Section
457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
that agrees to separately account for amounts transferred into such plan from
the Plan, or (vii) a Roth IRA, as described in Code Section 408A.

 

Notwithstanding any other provision of this Section 16.7(a), the following
special rules shall apply:

 

 

(1)

A plan described in clause (vi) above shall not constitute an "eligible
retirement plan" with respect to a distribution of After-Tax Contributions or
After-Tax Rollover Contributions

 

 

(2)

A plan, trust, or contract described in clause (iii), (iv), or (v) above shall
not constitute an "eligible retirement plan" with respect to a distribution of
After-Tax Contributions or After-Tax Rollover Contributions unless such plan or
contract separately accounts for such distribution, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not includible in gross
income, and, in the case of a trust described in clause (iv), is part of a
defined contribution plan.

 

 

(3)

The portion of any "eligible rollover distribution" consisting of Roth 401(k)
Contributions, Designated Roth Rollover Contributions, or In-Plan Roth Rollover
Contributions may only be rolled over to another designated Roth account
established for the individual under an applicable retirement plan described in
Code Section 402A(e)(1) or to a Roth individual retirement account described in
Code Section 408A.

 

 
87

--------------------------------------------------------------------------------

 

 

An "eligible retirement plan" with respect to any other "qualified distributee"
means either an individual retirement account described in Code Section 408(a)
or an individual retirement annuity described in Code Section 408(b) (including
any such individual retirement account or annuity designated as a Roth IRA
pursuant to Code Section 408A) (an "IRA"). Such IRA must be treated as an IRA
inherited from the deceased Participant by the "qualified distributee" and must
be established in a manner that identifies it as such.

 

(b)

An "eligible rollover distribution" means any distribution of all or any portion
of the balance of a Participant's Account; provided, however, that an eligible
rollover distribution does not include the following:

 

 

(1)

any distribution to the extent such distribution is required under Code Section
401(a)(9).

 

 

(2)

any distribution that is one of a series of substantially equal periodic payment
made not less frequently than annually for the life or life expectancy of the
"qualified distributee" or the joint lives or life expectancies of the
"qualified distributee" and the "qualified distributee's" designated
beneficiary, or for a specified period of ten years or more.

 

 

(3)

any hardship withdrawal made in accordance with the provisions of Article XIII.

 

(c)

A "qualified distributee" means a Participant, the Participant's surviving
Spouse, the Participant's Spouse or former Spouse who is an alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p),
or the Participant's non-Spouse Beneficiary who is his designated beneficiary
within the meaning of Code Section 401(a)(9)(E).

 

16.8

Notice Regarding Form of Payment

 

The Administrator shall provide the Participant with a written explanation of
(i) the Participant's right to defer distribution until the later of (a) his
Normal Retirement Date or (b) the date he attains age 62 (or such later date as
may be provided in the Plan) and the consequences of failing to defer any
distribution, (ii) the Participant's right to make a direct rollover of any
eligible distribution, and (iii) the forms of payment provided under the Plan,
including a description of the effect upon the Participant's benefit of electing
an optional form. If the Adoption Agreement provides for annuities or
grandfathered annuities, the notice shall also include a description of (1) the
terms and conditions of the "automatic annuity form", (2) the Participant's
right to choose a form of payment other than the "automatic annuity form" or to
revoke such choice, and (3) the rights of the Participant's Spouse. Unless
otherwise provided in the Adoption Agreement, the Administrator shall provide
the explanations described in this paragraph no more than 180 days and no fewer
than 30 days before the Participant's Benefit Payment Date.

 

Unless otherwise provided in the Adoption Agreement, distribution of the
Participant's Account may commence fewer than 30 days after such notice is
provided to the Participant if (i) the Administrator clearly informs the
Participant of his right to consider his election of a form of payment, whether
to make a direct rollover, and whether to receive early distribution for a
period of at least 30 days following his receipt of the notice, (ii) the
Participant, after receiving the notice, affirmatively elects an early
distribution with his Spouse's written consent, if necessary, and (iii), if the
Participant's Account is subject to the automatic annuity provisions of this
Article, (A) the Participant may revoke his election at any time prior to the
later of his Benefit Payment Date or the expiration of the 7-day period
beginning the day after the date the explanation is provided to him, and (B)
distribution does not commence to the Participant before such revocation period
ends.

 

 
88

--------------------------------------------------------------------------------

 

 

In addition, if the Adoption Agreement provides for waiver of the Qualified
Preretirement Survivor Annuity, the Administrator shall provide a Participant
whose Account is subject to the automatic annuity provisions of this Article
with a written explanation of (i) the terms and conditions of the Qualified
Preretirement Survivor Annuity, (ii) the Participant's right to designate a
non-Spouse Beneficiary to receive distribution of that portion of his Account
otherwise payable as a Qualified Preretirement Survivor Annuity or to revoke
such designation, and (iii) the rights of the Participant's Spouse. The
Administrator shall provide such explanation within one of the following
periods, whichever ends last:

  

(a)

the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

(b)

the period beginning 12 calendar months before the date an individual becomes a
Participant and ending 12 calendar months after such date; or

 

(c)

unless the Adoption Agreement or the Grandfathered Annuities Addendum to the
Adoption Agreement provides that annuities are the normal form of payment, the
period beginning 12 calendar months before the date the Participant elects to
receive distribution through the purchase of an annuity contract that provides
for payment over his life and ending 12 calendar months after such date;

 

provided, however, that in the case of a Participant who separates from service
prior to attaining age 35, the explanation shall be provided to such Participant
within the period beginning 12 calendar months before the Participant's
severance from employment and ending 12 calendar months after his severance from
employment.

 

16.9

Reemployment

 

If a Participant is reemployed by an Employer or a Related Employer prior to
receiving distribution of the entire balance of his vested interest in his
Account, the form in which any subsequent distribution of his Account shall be
made will be as provided in the Adoption Agreement.

 

16.10

Elimination of Optional Form of Payment

 

If provided in the Adoption Agreement, the restatement amends the Plan to
eliminate an installment and/or annuity form of payment. In order for the
amendment to be effective, the Plan must provide the following:

 

(a)

A single sum payment option that is otherwise identical to the installment
and/or annuity form of payment being eliminated. A single sum payment option is
only otherwise identical if it is identical in all respects to the eliminated
form of payment (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.

 

(b)

Elimination of the optional form shall be effective for distributions with a
Benefit Payment Date after the date the amendment eliminating such form is
adopted.

 

ARTICLE XVII
BENEFICIARIES

 

17.1

Designation of Beneficiary

 

If a Participant does not have a Spouse, his Beneficiary shall be the person or
persons the Participant designates in accordance with rules prescribed by the
Administrator. If a Participant has a Spouse, his Beneficiary shall be his
Spouse, unless the Participant designates a person or persons other than his
Spouse as Beneficiary with his Spouse's written consent. For purposes of this
Section, a Participant shall be treated as unmarried and Spouse consent shall
not be required if the Participant is not married on his Benefit Payment Date. A
Participant's designation of a Beneficiary shall be subject to the Qualified
Preretirement Survivor Annuity provisions of Article XVI, if applicable.

 

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse, then the Beneficiary under the Plan shall be the individual or
individuals designated in the Adoption Agreement. If a Beneficiary dies after
becoming entitled to receive a distribution under the Plan but before
distribution is made to him in full, the estate of the deceased Beneficiary
shall be the Beneficiary as to the balance of the distribution, unless the
Administrator permits a Beneficiary to designate his or her own beneficiary and
the Beneficiary is survived by such designated beneficiary.

 

 
89

--------------------------------------------------------------------------------

 

 

If the Adoption Agreement provides that a Participant's Domestic Partner is
treated as a Spouse for certain Plan provisions, a Participant's Domestic
Partner shall be treated as the Participant's Spouse for purposes of this
Section 17.1.

 

17.2

Spousal Consent Requirements

 

Any written Spouse consent given pursuant to this Article must acknowledge the
effect of the action taken and must be witnessed by a Plan representative or a
notary public. In addition, the Spouse's consent must specify the non-Spouse
Beneficiary designated by the Participant and that such Beneficiary may not be
changed without written spousal consent. If permitted by the Administrator,
instead of limiting consent to the specific Beneficiary designated by the
Participant on the election, the Spouse's consent may acknowledge that the
Spouse has the right to limit such consent, but permit the Participant to change
the designated Beneficiary without the Spouse's further consent. A Participant's
Spouse will be deemed to have given written consent to the Participant's
designation of Beneficiary if the Participant establishes to the satisfaction of
a Plan representative that such consent cannot be obtained because the Spouse
cannot be located or because of other circumstances set forth in Code Section
401(a)(11) and regulations issued thereunder. Any written consent given or
deemed to have been given by a Participant's Spouse hereunder shall be valid
only with respect to the Spouse who signs the consent.

 

If the Adoption Agreement provides that a Participant's Domestic Partner is
treated as a Spouse for certain Plan provisions, a Participant's Domestic
Partner shall be treated as the Participant's Spouse for purposes of this
Section 17.2.

 

17.3

Revocation of Beneficiary Designation Upon Divorce

 

Notwithstanding any other provision of this Article XVII to the contrary, if a
Participant designates his Spouse as Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of any final
divorce or similar decree or order unless either (i) the Participant
re-designates such former Spouse as his or her Beneficiary after the date of the
fmal decree or order or (ii) such former Spouse is designated as the
Participant's Beneficiary under a qualified domestic relations order; provided,
however, that such former Spouse shall be the Participant's Beneficiary under
this clause (ii) only to the extent required in accordance with the qualified
domestic relations order.

 

Similarly, if the Adoption Agreement provides that a Participant's Domestic
Partner is treated as a Spouse for certain Plan provisions, and the Participant
designates his Domestic Partner as his Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of the
dissolution of the domestic partnership unless either (i) the Participant
re-designates such former Domestic Partner as his or her Beneficiary after the
date of the dissolution or (ii) such former Domestic Partner is designated as
the Participant's Beneficiary under a qualified domestic relations order;
provided, however, that such former Domestic Partner shall be the Participant's
Beneficiary under this clause (ii) only to the extent required in accordance
with the qualified domestic relations order.

 

 
90

--------------------------------------------------------------------------------

 

 

ARTICLE XVIII
ADMENTISTRATION

 

18.1

Authority of the Plan Sponsor

 

The Plan Sponsor, which shall be the administrator for purposes of ERISA and the
plan administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Plan Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Plan Sponsor shall be a "named fiduciary" as that term is
defined in ERISA Section 402(a)(2). The Plan Sponsor, by action in accordance
with the requirements of its organizational authority, may:

 

(a)

allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and

 

(b)

designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

 

except that no allocation by the Plan Sponsor of, or designation by the Plan
Sponsor with respect to, any of such powers, authority, or responsibilities to
another named fiduciary or a person other than a named fiduciary shall become
effective unless such allocation or designation shall first be accepted by such
named fiduciary or other person in a writing signed by it and delivered to the
Plan Sponsor.

 

18.2

Discretionary Authority

 

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Plan Sponsor (or any individual to whom authority has
been delegated in accordance with Section 18.1) shall have absolute
discretionary authority.

 

Any interpretation of Plan provisions and any findings of fact, including
eligibility to participate and eligibility for benefits, made by the Plan
Sponsor (or any named fiduciary to whom the Plan Sponsor has allocated authority
to make such interpretations and findings of fact) are final and will not be
subject to "de novo" review unless shown to be arbitrary and capricious.

 

18.3

Action of the Plan Sponsor

 

Any act authorized, permitted, or required to be taken under the Plan by the
Plan Sponsor and which has not been delegated in accordance with Section 18.1,
may be taken by a majority of the members of the board of directors (or similar
governing body) of the Plan Sponsor, either by vote at a meeting, or in writing
without a meeting, or by the employee or employees of the Plan Sponsor
designated by the board of directors (or similar governing body) to carry out
such acts on behalf of the Plan Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Plan Sponsor under the Plan shall be in writing and signed by either (i)
a majority of the members of the Plan Sponsor's board of directors (or similar
governing body) or by such member or members as may be designated by an
instrument in writing, signed by all the members thereof, as having authority to
execute such documents on its behalf, or (ii) the Employee or Employees
authorized to act for the Plan Sponsor in accordance with the provisions of this
Section.

 

18.4

Claims Review Procedure

 

Except to the extent that the provisions of any applicable collective bargaining
agreement provide another method of resolving claims under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan is filed by any person (referred to in this Section as the "claimant") is
denied, in whole or in part. The provisions of this Section shall also control
whenever a claimant seeks a remedy under any provision of ERISA or other
applicable law in connection with any error regarding his benefit under the Plan
and such claim is denied, in whole or in part.

 

 
91

--------------------------------------------------------------------------------

 

 

(a)

Standard Claims Review: The provisions of this Section 18.4(a) shall apply to
any claim that is not subject to review under the provisions of Section 18.4(b)
below.

 

 

(1)

Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by a claimant, the Administrator shall
transmit to the claimant a written notice of its decision within 90 days of the
date the claim was filed or, if special circumstances require an extension,
within 180 days of such date. If the claimant does not receive notice from the
Administrator regarding disposition of his claim within 90 days of the date his
claim for benefits was received by the Administrator (or, if special
circumstances require an extension, within 180 days of that date; provided that
the delay and the reasons for the delay are communicated to the claimant within
the initial 90-day period), the claimant's claim for benefits shall be deemed to
have been denied.

 

The notice shall be written in a manner calculated to be understood by the
claimant and shall contain the following information:

 

 

(A)

the specific reasons for the denial of the claim;

 

 

(B)

specific reference to pertinent Plan provisions on which the denial is based;

 

 

(C)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such information is
necessary;

 

 

(D)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim;

 

 

(E)

a description of the review procedures and in the event of an adverse review
decision, a statement describing any voluntary review procedures and the
claimant's right to obtain copies of such procedures; and

 

 

(F)

a statement that if the claimant requests a review of the Administrator's
decision and the review fiduciary's decision on review is adverse to the
claimant, there is no further administrative review following such initial
review, and that the claimant then has a right to bring a civil action under
ERISA Section 502(a).

 

The notice shall also include a statement advising the claimant that, within 60
days of the date on which he receives such notice, he may obtain review of the
decision of the Administrator in accordance with the procedures set forth in
Section 18.4(a)(2) below.

 

 

(2)

Within the 60-day period beginning on the earlier of (i) the date the claimant
receives notice regarding disposition of his claim or (ii) the date the
claimant's claim for benefits is deemed denied hereunder, the claimant or his
authorized representative may request that the claim denial be reviewed by
filing with the Administrator a written request therefor, which request shall
contain the following information:

 

 

(A)

the date on which the claimant's request was received by the Administrator
provided that the date on which the claimant's request for review was in fact
received by the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph;

 

 
92

--------------------------------------------------------------------------------

 

 

 

(B)

the specific portions of the denial of his claim which the claimant requests the
Administrator to review;

 

 

(C)

a statement by the claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made; and

 

 

(D)

any written or other material (offered as exhibits) which the claimant desires
the Administrator to examine in its consideration of his position as stated
pursuant to paragraph (C) of this Section.

 

 

(3)

Within 60 days of the date determined pursuant to Section 0 (or, if special
circumstances require an extension, within 120 days of that date; provided that
the delay and the reasons for the delay are communicated to the claimant within
the initial 60-day period), the reviewing fiduciary shall conduct a full and
fair review of its decision denying the claimant's claim for benefits and shall
render its written decision on review to the claimant. The reviewing fiduciary's
decision on review shall be written in a manner calculated to be understood by
the claimant and shall contain the following information:

 

 

(A)

the specific reasons for the denial on review;

 

 

(B)

specific reference to pertinent Plan provisions on which the denial is based;

 

 

(C)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim;

 

 

(D)

a statement describing any voluntary review procedures and the claimant's right
to obtain copies of such procedures; and

 

 

(E)

a statement that there is no further administrative review of the reviewing
fiduciary's decision upon review, and that the claimant has a right to bring a
civil action under ERISA Section 502(a).

 

(b)

Disability Claims Review: The provisions of this Section 18.4(b) shall apply to
any claim that requires a determination as to whether or not a Participant is
disabled, unless disability is determined under the Plan solely by reference to
whether the Participant is entitled to disability benefits under the Social
Security Act or under the Employer's long term disability plan.

 

 

(1)

Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by a claimant, the Administrator shall
transmit to the claimant a written notice of its decision within 45 days of the
date the claim was filed. If special circumstances require an extension, the
Administrator will notify the claimant before the end of the 45-day review
period that additional review time is necessary. The notice will:

 

 

(A)

specify the circumstances requiring a delay and the date a decision is expected
to be made;

 

 

(B)

explain the standards for approving a disability claim;

 

 

(C)

state the unresolved issues that prevent the Administrator from reaching a
decision; and

 

 

(D)

describe any additional information needed to resolve the issues.

 

 

 
93

--------------------------------------------------------------------------------

 

 

Unless the Administrator requires additional information from the Participant to
process the disability claim, the review period cannot be extended beyond an
additional 30 days. If the Administrator requires additional information from
the Participant to process the disability claim, the Participant must respond
within 45 days of the date the notice is provided and the review period may be
extended accordingly. If special circumstances require a further extension, the
Administrator will notify the claimant before the end of the initial 30-day
extension that additional review time is necessary and the date by which a fmal
decision is expected.

 

If within 45 days of the date his claim for benefits was received by the
Administrator the claimant does not receive notice from the Administrator either
disposing of his claim or requesting an extension of the review period, the
claimant's claim for benefits shall be deemed to have been denied. Similarly, if
the Administrator notifies the Participant that the review period has been
extended, but does not provide further notice within the prescribed review
period, the claimant's claim for benefits shall be deemed to have been denied.

 

 

(2)

The notice denying a claimant's claim for disability benefit shall be written in
a manner calculated to be understood by the claimant and shall contain the
following information:

 

 

(A)

the specific reasons for the denial of the claim;

 

 

(B)

specific reference to pertinent Plan provisions on which the denial is based;

 

 

(C)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such information is
necessary;

 

 

(D)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim;

 

 

(E)

if the claim denial is based on an internal rule, guideline, protocol, or other
similar provision, a statement that a copy of the provision is available upon
request, free of charge;

 

 

(F)

if the claim denial is based on an exclusion or limit (such as a medical
necessity requirement or an experimental treatment exclusion) that an
explanation of the scientific or clinical judgment applying the exclusion or
limit is available upon request, free of charge;

 

 

(G)

a description of the review procedures and in the event of an adverse review
decision, a statement describing any voluntary review procedures and the
claimant's right to obtain copies of such procedures; and

 

 

(H)

a statement that if the claimant requests a review of the Administrator's
decision and the reviewing fiduciary's decision on review is adverse to the
claimant, there is no further administrative review following such initial
review, and that the claimant then has a right to bring a civil action under
ERISA Section 502(a).

 

The notice shall also include a statement advising the claimant that, within 180
days of the date on which he receives such notice, he may obtain review of the
decision of the Administrator in accordance with the procedures set forth in
Section 18.4(b)(3) below.

 

 

(3)

Within the 180-day period beginning on the earlier of (A) the date the claimant
receives notice regarding disposition of his claim or (B) the date the
claimant's claim for benefits is deemed denied hereunder, the claimant or his
authorized representative may request that the claim denial be reviewed by
filing with the Administrator a written request therefor, which request shall
contain the following information:

 

 
94

--------------------------------------------------------------------------------

 

 

 

(A)

the date on which the claimant's request was received by the Administrator
provided that the date on which the claimant's request for review was in fact
received by the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph;

 

 

(B)

the specific portions of the denial of his claim which the claimant requests the
Administrator to review;

 

 

(C)

a statement by the claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made; and

 

 

(D)

any written or other material (offered as exhibits) which the claimant desires
the Administrator to examine in its consideration of his position as stated
pursuant to paragraph (C) of this Section.

 

 

(4)

Review of a disability claim that has been denied in accordance with the
provisions of Sections 18.4(b)(1) and (2) will be conducted by a Plan fiduciary
who is different from and not subordinate to the fiduciary who denied the claim.
If the original claim was denied based on a medical judgment, the reviewing
fiduciary shall consult with an appropriate health care professional who (i) was
not consulted on the original claim and (ii) is not subordinate to someone who
was consulted on the original claim. Any medical or vocational experts who were
consulted on the original claim must be identified during the review. The
claimant may request, in writing, a list of such experts.

 

 

(5)

Within 45 days of the date determined pursuant to Section 18.4(b)(3)(A), the
reviewing fiduciary shall conduct a full and fair review of the original
decision denying the claimant's claim for benefits and shall render its written
decision on review to the claimant. The reviewing fiduciary's decision on review
shall be written in a manner calculated to be understood by the claimant and
shall contain the following information:

 

 

(A)

the specific reasons for the denial on review;

 

 

(B)

specific reference to pertinent Plan provisions on which the denial is based;

 

 

(C)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim;

 

 

(D)

if the claim denial is based on an internal rule, guideline, protocol, or other
similar provision, a statement that a copy of the provision is available upon
request, free of charge;

 

 

(E)

if the claim denial is based on an exclusion or limit (such as a medical
necessity requirement or an experimental treatment exclusion) that an
explanation of the scientific or clinical judgment applying the exclusion or
limit is available upon request, free of charge;

 

 

(F)

a statement describing any voluntary review procedures and the claimant's right
to obtain copies of such procedures; and

 

 
95

--------------------------------------------------------------------------------

 

 

 

(G)

the following statement: "You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency."

 

18.5

Special Rules Applicable to Claims Related to Investment Errors

 

Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant's Account must file a claim
with the Administrator on or before the earlier of (a) 60 days (or such other
number of days prescribed by the Administrator) from the mailing of a trade
confirmation, account statement, or any other document, from which the error can
be discovered, or (b) 1 year from the date of the transaction related to the
error. Any claim filed outside of such period shall be limited to the benefit
that would have been determined if the claim were timely filed, and therefore
any adjustments shall be calculated for such period only.

 

18.6

Exhaustion of Remedies and Limitation on Filing Civil Action

 

No civil action for benefits under the Plan shall be brought unless and until
the aggrieved person has:

 

(a)

submitted a timely claim for benefits in accordance with the provisions of the
Plan;

 

(b)

been notified by the Administrator that the claim has been denied (or such claim
is deemed denied);

 

(c)

filed a written request for a review of the claim in accordance with Section
18.4(a)(2) or 18.4(b)(3), as applicable;

 

(d)

been notified in writing of an adverse benefit determination on review; and

 

(e)

filed the civil action within 12 months of the date he receives a final adverse
determination of his claim on review.

 

Notwithstanding the foregoing, an aggrieved person who fails to engage in or
exhaust the claims and review procedures established under the Plan before
bringing a claim for benefits under the Plan, based on a claim of futility or
any other grounds, must file such action within 12 months of the first date he
or she allegedly became entitled to the benefits at issue, based on the facts or
conduct he or she alleges give rise to the claim. The foregoing shall not
relieve a person from engaging in and exhausting the claims and review
procedures established under the Plan. A claimant who fails to file a civil
action within the applicable 12-month period will lose all rights to bring a
civil action thereafter.

 

18.7

Grounds for Judicial Review

 

Any civil action by an aggrieved person shall be based solely on the contentions
advanced by the aggrieved person in the administrative review process and the
judicial review will be limited to the Plan document and the record developed
during the administrative review process.

 

18.8

Qualified Domestic Relations Orders

 

The Plan Sponsor shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

 

18.9

Correction of Erroneous Payments and Overpayments

 

If payment is made from the Plan to any individual to whom no payment should
have been made or the amount paid to an individual exceeds the amount to which
such individual is entitled under the Plan, the Plan has an equitable lien on
the erroneous payment or the overpayment. The Administrator may correct the
erroneous payment or the overpayment using any one or a combination of the
following methods:

 

 
96

--------------------------------------------------------------------------------

 

 

(a)

The Administrator may offset, set off, or obtain restitution of all or any part
of future payments from the Plan to the individual until the erroneous payment
or the overpayment is entirely recouped by the Plan.

 

(b)

The Administrator may request the individual to repay to the Plan the amount of
the erroneous payment or the overpayment and, if repayment is not made
voluntarily, take any action deemed by the Administrator to be reasonable and
necessary to compel repayment, including, but not limited to, instituting legal
proceedings against the individual.

 

(c)

If permitted by the Plan Sponsor, the Administrator may take any reasonable
action, including applying forfeitures that would otherwise offset Plan expenses
or the Employers' contributions as a correction to make the Plan whole as to any
erroneous payment or overpayment.

 

(d)

The Administrator may take appropriate action in accordance with the provisions
of Section 21.21.

 

18.10

Indemnification

 

In addition to whatever rights of indemnification the members of the Plan
Sponsor's board of directors (or similar governing body) or any employee or
employees of the Plan Sponsor to whom any power, authority, or responsibility is
delegated pursuant to Section 18.1, may be entitled under the articles of
incorporation or regulations of the Plan Sponsor, under any provision of law, or
under any other agreement, the Plan Sponsor shall satisfy any liability actually
and reasonably incurred by any such person or persons, including expenses,
attorneys' fees, judgments, fines, and amounts paid in settlement (other than
amounts paid in settlement not approved by the Plan Sponsor), in connection with
any threatened, pending or completed action, suit, or proceeding which is
related to the exercising or failure to exercise by such person or persons of
any of the powers, authority, responsibilities, or discretion as provided under
the Plan, or reasonably believed by such person or persons to be provided
hereunder, and any action taken by such person or persons in connection
therewith, unless the same is judicially determined to be the result of such
person or persons' gross negligence or willful misconduct.

 

18.11

Prudent Man Standard of Care

 

Any fiduciary under the Plan shall discharge his duties under the Plan solely in
the interests of Participants and Beneficiaries and, in accordance with the
requirements of ERISA Section 404(a)(1)(B), with the care, skill, prudence, and
diligence under the prevailing circumstances that a prudent man acting in a like
capacity and familiar with such matters would use in conducting an enterprise of
like character with like aims.

 

18.12

Actions Binding

 

Subject to the provisions of Section 18.4, any action taken by the Plan Sponsor
which is authorized, permitted, or required under the Plan shall be final and
binding upon the Employers, the Trustee, all persons who have or who claim an
interest under the Plan, and all third parties dealing with the Employers or the
Trustee.

 

ARTICLE XIX
AMENDMENT AND TERMINATION

 

19.1

Amendment by Plan Sponsor

 

Subject to the provisions of Section 19.3, the Plan Sponsor may at any time and
from time to time, either prospectively or retroactively, amend the Plan. Any
such amendment shall be by means of a written instrument executed in the name of
the Plan Sponsor by its duly authorized representatives.

 

 
97

--------------------------------------------------------------------------------

 

 

19.2

Amendment by Volume Submifter Practitioner

 

In the event that there is a change in the law applicable to the Plan, as
reflected in the Code, regulations issued thereunder, revenue rulings, or other
statements published by the Internal Revenue Service, the "volume submitter
practitioner" (as defined in Section 19.2(b) below) may amend the Plan to comply
with such changes on behalf of the Plan Sponsors who have adopted its "specimen
plan" (as defined in Section 19.2(a) below) prior to the date that its "specimen
plan" is amended to comply with such change. In addition, the "volume submitter
practitioner" may amend the Plan to correct its prior approved "specimen plan."

 

The "volume submitter practitioner" shall maintain, or have maintained on its
behalf, a record of the Plan Sponsors adopting its "specimen plan." The "volume
submitter practitioner" shall make reasonable and diligent efforts to ensure
that a copy of any amendment adopted hereunder is provided to each Plan Sponsor
at the Plan Sponsor's last known address, as shown in the record maintained in
accordance with the preceding sentence. The "volume submitter practitioner"
shall make reasonable and diligent efforts to ensure that each Plan Sponsor
adopts new documents when necessary.

 

An amendment made by the "volume submitter practitioner" in accordance with the
provisions of this Section may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if, in published guidance, the
Internal Revenue Service either permits or requires such an amendment to be made
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied.

 

The "volume submitter practitioner" may not amend a Plan on behalf of a Plan
Sponsor if (a) the Plan Sponsor modifies the "specimen plan" to incorporate a
type of plan or provision that is not permitted under the volume submitter
program, as described in applicable Revenue Procedures or other statements of
the Internal Revenue Service, (b) the Internal Revenue Service has advised the
Plan Sponsor that the Plan modifies the "specimen plan" in such a manner or to
such an extent that the Plan must be treated as an individually-designed plan
and will not receive the extended 6-year remedial amendment cycle applicable to
volume submitter plans, or (c) the Plan Sponsor's Plan does not attain or retain
qualified status under Code Section 401(a).

 

For purposes of this Section, the following terms have the following meanings:

 

(a)

The "specimen plan" means the plan with respect to which the Internal Revenue
Service has issued an advisory letter to the "volume submitter practitioner."

 

(b)

The "volume submifter practitioner" means Thompson Hine, LLP d/b/a Plan Document
Systems.

 

19.3

Limitation on Amendment

 

To the extent protected by Code Section 411(d)(6) or other applicable law, the
Plan Sponsor shall make no amendment to the Plan which shall decrease the
accrued benefit of any Participant or Beneficiary or eliminate an optional form
of benefit, except as otherwise provided in Section 16.10 of the Plan. Moreover,
no such amendment shall be made hereunder which shall permit any part of the
Trust to revert to an Employer or any Related Employer or be used or be diverted
to purposes other than the exclusive benefit of Participants and Beneficiaries.
The Plan Sponsor shall make no retroactive amendment to the Plan unless such
amendment satisfies the requirements of Code Section 401(b) and/or Section
1.401(a)(4)-11(g) of the Treasury regulations, as applicable.

 

19.4

Termination

 

The Plan Sponsor reserves the right, by board of directors' resolution or
similar action, to terminate the Plan as to all Employers at any time (the
effective date of such termination being hereinafter referred to as the
"termination date"). Upon any such termination of the Plan, the following
actions shall be taken for the benefit of Participants and Beneficiaries:

 

 
98

--------------------------------------------------------------------------------

 

 

(a)

As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions being allocated as of the termination
date in the manner otherwise provided in the Plan. Notwithstanding any other
provision of the Plan to the contrary (including any provision of the Adoption
Agreement), the Administrator may direct that unallocated forfeitures shall be
used to pay expenses in connection with the termination. Any forfeitures
remaining shall be allocated among Participants in the manner otherwise provided
in the Adoption Agreement or Section 14.4, as applicable. The termination date
shall become a Valuation Date for purposes of Article XI. In determining the net
worth of the Trust, there shall be included as a liability such amounts as shall
be necessary to pay all expenses in connection with the termination of the Trust
and the liquidation and distribution of the property of the Trust, as well as
other expenses, whether or not accrued, and shall include as an asset all
accrued income.

 

(b)

All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Employer establishes or
maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)), the Participant's written
consent to the commencement of distribution shall not be required regardless of
the value of the vested portions of his Account.

 

(c)

Notwithstanding the provisions of paragraph (b) of this Section, no distribution
shall be made to a Participant of any portion of the balance of his 401(k)
Contributions Sub-Account prior to his severance from employment (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Employer
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension plan as defined in Code Section 408(k), a SIMPLE IRA
plan as defined in Code Section 408(p), a plan or contract described in Code
Section 403(b) or a plan described in Code Section 457(b) or (f)) either at the
time the Plan is terminated or at any time during the period ending 12 months
after distribution of all assets from the Plan; provided, however, that this
provision shall not apply if fewer than 2% of the Eligible Employees under the
Plan were eligible to participate at any time in such other defined contribution
plan during the 24- month period beginning 12 months before the Plan
termination, and (ii) the distribution the Participant receives is a "lump sum
distribution" as defined in Code Section 402(e)(4), without regard to clauses
(I), (II), (III), and (IV) of sub-paragraph (D)(i) thereof.

 

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100%; and, if there is a partial
termination of the Plan, the vested interest of each Participant and Beneficiary
who is affected by the partial termination in his Employer Contributions
Sub-Account shall be 100%. For purposes of the preceding sentence only, the Plan
shall be deemed to terminate automatically if there shall be a complete
discontinuance of contributions hereunder by all Employers.

 

19.5

Reorganization

 

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Employer shall not constitute a termination of the Plan as
to such Employer. If the Adoption Agreement provides that distribution is only
permitted upon severance from service, if an Employer disposes of substantially
all of the assets used by the Employer in a trade or business or disposes of a
subsidiary and in connection therewith one or more Participants terminates
employment but continues in employment with the purchaser of the assets or with
such subsidiary, no distribution from the Plan shall be made to any such
Participant from his 401(k) Contributions Sub-Account prior to his severance
from employment (other than a distribution made in accordance with Article XIII
or required in accordance with Code Section 401(a)(9)), except that a
distribution shall be permitted to be made in such a case, subject to the
Participant's consent (to the extent required by law), if (i) the distribution
would constitute a "lump sum distribution" as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), or (IV) of subparagraph (D)(i)
thereof, (ii) the Employer continues to maintain the Plan after the disposition,
(iii) the purchaser does not maintain the Plan after the disposition, and (iv)
the distribution is made by the end of the second calendar year after the
calendar year in which the disposition occurred.

 

 
99

--------------------------------------------------------------------------------

 

 

19.6

Withdrawal of an Employer

 

An Employer other than the Plan Sponsor may withdraw from the Plan at any time
upon notice in writing to the Administrator (the effective date of such
withdrawal being hereinafter referred to as the "withdrawal date"), and shall
thereupon cease to be an Employer for all purposes of the Plan. An Employer
shall be deemed automatically to withdraw from the Plan in the event of its
complete discontinuance of contributions or, unless the Plan is a multiple
employer plan pursuant to the Adoption Agreement, it ceases to be a Related
Employer of the Plan Sponsor or any other Employer.

 

If the Plan is not a multiple employer plan, in the event of any such withdrawal
of an Employer, the withdrawing Employer shall determine whether a partial
termination has occurred with respect to its Employees. In the event that the
withdrawing Employer determines a partial termination has occurred, the action
specified in Section 19.4 shall be taken as of the withdrawal date, as on a
termination of the Plan, but with respect only to Participants who are employed
solely by the withdrawing Employer, and who, upon such withdrawal, are neither
transferred to nor continued in employment with any other Employer or a Related
Employer. The interest of any Participant employed by the withdrawing Employer
who is transferred to or continues in employment with any other Employer or a
Related Employer, and the interest of any Participant employed solely by an
Employer or a Related Employer other than the withdrawing Employer, shall remain
unaffected by such withdrawal; no adjustment to his Accounts shall be made by
reason of the withdrawal; and he shall continue as a Participant hereunder
subject to the remaining provisions of the Plan.

 

19.7

Effect of Failure to Qualify Under Code.

 

Notwithstanding any other provision of the Plan to the contrary, if the Plan
maintained by an Employer using the "volume submitter practitioner's" "specimen
plan" plan fails to qualify or remain qualified under Code Section 401(a), the
Plan as maintained by such Employer may no longer participate in this volume
submitter plan arrangement and shall be considered an individually-designed
plan.

 

ARTICLE XX
ADOPTION BY OTHER COMPANIES

 

20.1

Adoption by Other Companies

 

Those companies that have adopted the Plan with the Plan Sponsor's consent shall
be Employers under the Plan. Adoption of the Plan shall be by appropriate action
in accordance with the adopting entity's organizational authority. Consent of
the Plan Sponsor may be evidenced by the Plan Sponsor's action, by written
authorization, or by any other evidence illustrating the Plan Sponsor's intent
to permit adoption of the Plan by the other company. Unless the Adoption
Agreement provides that the Plan is a multiple employer plan, no entity other
than a Related Employer may adopt the Plan.

 

20.2

Effective Plan Provisions

 

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

 
100

--------------------------------------------------------------------------------

 

 

ARTICLE XXI
MISCELLANEOUS PROVISIONS

 

21.1

No Commitment as to Employment

 

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Employer, or as a commitment on the part of any Employer or Related Employer to
continue the employment, compensation, or benefits of any person for any period.

 

21.2

Benefits

 

Nothing in the Plan or the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

 

21.3

No Guarantees

 

None of the Employers, the Plan Sponsor, the Investment Fiduciary, the
Administrator, or the Trustee guarantees the Trust from loss or depreciation,
nor do they guarantee the payment of any amount which may become due to any
person hereunder.

 

21.4

Expenses

 

Reasonable expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Trustee, may be paid from Plan assets as provided
in the Adoption Agreement. If provided in the Adoption Agreement, forfeitures
may be used to pay Plan expenses.

 

21.5

Precedent

 

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

21.6

Duty to Furnish Information

 

Each of the Employers, the Plan Sponsor, the Investment Fiduciary, the
Administrator, and the Trustee shall furnish to any of the others any documents,
reports, returns, statements, or other information that the other reasonably
deems necessary to perform its duties hereunder or otherwise imposed by law.

 

21.7

Merger, Consolidation, or Transfer of Plan Assets

 

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

 

 
101

--------------------------------------------------------------------------------

 

 

21.8

Condition on Employer Contributions

 

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404 and the exempt status of the Trust under
Code Section 501(a). Except as otherwise provided in this Section and Section
21.9, however, in no event shall any portion of the property of the Trust ever
revert to or otherwise inure to the benefit of an Employer or any Related
Employer.

 

21.9

Return of Contributions to an Employer

 

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

(a)

is made under a mistake of fact, or

 

(b)

is disallowed as a deduction under Code Section 404,

 

such contribution may be returned to the Employer within one year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is applicable. If the contribution is returned because of
a mistake of fact, the amount returned will be reduced for any losses
experienced by the Trust Fund. In the event the Plan does not initially qualify
under Code Section 401(a), any contribution of an Employer made hereunder may be
returned to the Employer within one year of the date of denial of the initial
qualification of the Plan, but only if an application for determination was made
within the period of time prescribed under ERISA Section 403(c)(2)(B).

 

21.10

Validity of Plan

 

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Trustee has its principal place of business or, if the Trustee is an
individual or group of individuals, the state or commonwealth in which the Plan
Sponsor has its principal place of business, except as preempted by applicable
Federal law. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

 

21.11

Trust Agreement

 

If Plan assets are to be held outside of any insurance contract, or group
annuity contract that would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401, a separate Trust Agreement
shall be adopted by the Plan Sponsor. If such Trust Agreement has not been
approved by the Internal Revenue Service for use with this volume submitter
plan, the provisions of the Trust Agreement shall be treated as modifications to
the pre-approved specimen plan.

 

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

 

21.12

Parties Bound

 

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

 

21.13

Application of Certain Plan Provisions

 

For purposes of the general administrative provisions and limitations of the
Plan, a Participant's Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant's Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.

 

 
102

--------------------------------------------------------------------------------

 

 

21.14

Merged Plans

 

In the event another defined contribution plan (the "merged plan") is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the "merged plan" immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant's vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the "merged plan" (his "transferee Sub-Account") on and after the merger be less
than his vested interest in his account under the "merged plan" immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant's service credited for eligibility and vesting purposes
under the "merged plan" as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan.

 

21.15

Application of Plan Provisions in Multiple Employer Plans

 

Notwithstanding any other provision of the Plan to the contrary, if one of the
Employers adopting the Plan is not a Related Employer of the Sponsor, the Plan
shall be administered as a multiple employer plan in accordance with the
provisions of Code Section 413(c). Notwithstanding any other provision of the
Plan to the contrary, the following special rules shall apply:

 

(a)

The Plan Sponsor and each participating Employer shall be treated as a single
Employer for the following purposes:

 

 

(1)

crediting Eligibility and Vesting Service; and

 

 

(2)

determining whether a Participant has had a severance of employment.

 

(b)

The requirements of Code Sections 402(g), 414(v), and 415 shall be applied to
the Plan as a whole.

 

(c)

If a Participant is a 5% owner of a participating Employer, his Required
Beginning Date shall be determined based on the rules applicable to 5% owners
for all Plan purposes.

 

(d)

Each Employer or group of Employers that is not a Related Employer of another
Employer shall be treated as a separate Employer for purposes of the following:

 

 

(1)

contributions to the Plan;

 

 

(2)

Highly Compensated Employee determinations;

 

 

(3)

application of the minimum coverage requirements under Code Section 410(b);

 

 

(4)

application of the nondiscrimination requirements under Code Section 401(a)(4);

 

 

(5)

application of the ADP test described in Section 7.4;

 

 

(6)

application of the ACP test described in Section 7.7;

 

 

(7)

application of the top heavy requirements under Article XXII; and

 

 

(8)

application of such other Plan provisions as the Plan Sponsor determines to be
appropriate, subject to the provisions of (a), (b), and (c) above.

 

 
103

--------------------------------------------------------------------------------

 

 

21.16

Special Rules Applicable to Participants Absent Due to Military Service

 

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u) and the regulations thereunder.
The Administrator shall notify the Trustee of any Participant with respect to
whom additional contributions are made because of qualified military service.
Additional contributions made to the Plan pursuant to Code Section 414(u) shall
be treated as 401(k) Contributions (if 401(k) Contributions are provided in the
Adoption Agreement, including if provided in the Adoption Agreement to the
extent designated by the Participant, Roth 401(k) Contributions), After-Tax
Contributions, Matching Contributions, Nonelective Contributions, or Qualified
Nonelective Contributions based on the character of the contribution they are
intended to replace; provided, however, that the Plan shall not be treated as
failing to meet the requirements of Code Section 401(a)(4), 401(k)(3),
401(k)(12), 401(k)(13), 401(m), 410(b) or 416 by reason of the making of or the
right to make such contribution.

 

For purposes of this Section, the following shall apply:

 

(a)

If provided in the Adoption Agreement, a Participant who dies while performing
qualified military service shall be treated as having returned to employment as
a Covered Employee immediately prior to his death and shall be entitled to have
additional Nonelective Contributions, Qualified Nonelective Contributions, Safe
Harbor Nonelective Contributions, and Matching Contributions made to his
Account. If provided in the Adoption Agreement, the amount of any Matching
Contributions (including Qualified Matching Contributions and Safe Harbor
Matching Contributions) to be made on the deceased Participant's behalf for the
period of such military leave shall be determined assuming that while on
military leave the Participant made contributions eligible for the match equal
to the Participant's average actual contributions for (a) the
12-consecutive-month period of service with his Employer immediately preceding
his period of qualified military service or (b), if the Participant has fewer
than 12 months of service with his Employer prior to such military service, his
actual length of continuous service with the Employer prior to such military
service. All employees of the Employers and any Related Employers who die while
performing qualified military service must receive plan contributions on
reasonably equivalent terms.

 

(b)

If provided in the Adoption Agreement, a Participant who becomes disabled while
performing qualified military service and cannot therefore return to employment
as a Covered Employee shall nevertheless be treated as having returned to
covered employment immediately prior to his disability date and shall be
entitled to have additional Nonelective Contributions, Qualified Nonelective
Contributions, and Safe Harbor Nonelective Contributions made to his Account.
The amount of any Matching Contributions to be made on behalf of the disabled
Participant shall be determined as provided in the Adoption Agreement.

 

If provided in the Adoption Agreement, such a disabled Participant shall also be
entitled to make 401(k) and/or After-Tax Contributions for his period of
military leave up to the date he became disabled in an

amount up to the maximum amount he would have been permitted to contribute under
Code Section 414(u)(8)(c) if he had actually returned to employment immediately
prior to his disability date. The Administrator shall designate the period in
which the disabled Participant must make such contributions hereunder.

 

(c)

If provided in the Adoption Agreement, a Participant who becomes disabled while
performing qualified military service shall be credited with Vesting Service for
his period of military leave as if he returned to employment immediately prior
to the date he became disabled and then terminated employment on his disability
date.

 

(d)

The Administrator shall determine whether a Participant is disabled on the basis
of medical evidence satisfactory to it. All Employees of the Employers and any
Related Employers who become disabled while performing qualified military
service must receive plan contributions and service credit on reasonably
equivalent terms.

 

(e)

Notwithstanding any provision of the Plan to the contrary, if a Participant who
is absent from employment as a Covered Employee because of military service dies
after December 31, 2006, while performing qualified military service (as defined
in Code Section 414(u)), the Participant shall be treated as having returned to
employment as a Covered Employee on the day immediately preceding his death for
purposes of determining the Participant's vested interest in his Account (e.g.,
his Vesting Service) and his Beneficiary's eligibility for death benefits under
the Plan.

 

 
104

--------------------------------------------------------------------------------

 

 

21.17

Delivery of Cash Amounts

 

To the extent the Plan requires Employers to deliver cash amounts to the
Trustee, such delivery may be made through any means acceptable to the Trustee,
including wire transfer.

 

21.18

Written Communications

 

Any communication among the Employers, the Plan Sponsor, the Administrator, and
the Trustee that is stipulated under the Plan to be made in writing may be made
in any medium that is acceptable to the receiving party and permitted under
applicable law.

 

21.19

Trust to Trust Transfer

 

Any Employee, including an Employee who has not yet satisfied any age and/or
service requirements to become an Eligible Employee under the Plan, may, with
the approval of the Administrator, have Transfer Contributions made to the Plan
on his behalf by causing assets to be directly transferred by the trustee of
another qualified retirement plan to the Trustee of the Plan.

 

Amounts contributed to the Plan through a direct rollover shall not constitute
Transfer Contributions.

 

Transfer Contributions made on behalf of an Employee shall be deposited in the
Trust and credited to a Transfer Contributions Sub-Account established in the
Employee's name. Such Sub-Account shall share in the allocation of earnings,
losses, and expenses of the Trust Fund(s) in which it is invested, but shall not
share in allocations of Employer Contributions.

 

In the event a Transfer Contribution is made on behalf of an Employee who has
not yet satisfied the requirements to become an Eligible Employee under the
Plan, such Transfer Contributions Sub-Account shall represent the Employee's
sole interest in the Plan until he becomes an Eligible Employee.

 

21.20

Transferred Funds

 

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

 

21.21

Plan Correction Procedures

 

The Plan Sponsor shall take such action as it deems necessary to correct any
Plan failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2013-12, or any superseding
guidance ("EPCRS"), the Plan Sponsor may adopt any correction method that it
deems appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Plan Sponsor may, where appropriate, make correction
in accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.

 

In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

 

 
105

--------------------------------------------------------------------------------

 

 

ARTICLE XXII
TOP-HEAVY PROVISIONS

 

22.1

Special Definitions

 

For purposes of this Article, the following terms shall have the following
meanings:

 

(a)

The "compensation" of an Employee means his "415 compensation", as defined in
the Adoption Agreement.

 

(b)

The "determination date" with respect to any Plan Year means the last day of the
preceding Plan Year, except that the "determination date" with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

 

(c)

The "distribution period" means (i) for any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan which would have been part of the "required aggregation group" had it not
been terminated, the 1-year period ending on the "determination date" and (ii)
for any other distribution, the 5-year period ending on the "determination
date".

 

(d)

A "key employee" means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the "determination
date" was an officer of an Employer or a Related Employer having annual
"compensation" greater than the dollar amount specified in Code Section
416(i)(1)(A)(i) adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002 (e.g. $165,000 for Plan Years beginning in 2012), a 5%
owner of an Employer or a Related Employer, or a 1% owner of an Employer or a
Related Employer having annual "compensation" of more than $150,000. The
determination of who is a "key employee" will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

(e)

A "non-key employee" means any Employee who is not a "key employee".

 

(f)

A "permissive aggregation group" means those plans included in each Employer's
"required aggregation group" together with any other plan or plans of the
Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

 

(g)

A "required aggregation group" means the group of tax-qualified plans maintained
by an Employer or a Related Employer consisting of each plan in which a "key
employee" participates and each other plan that enables a plan in which a "key
employee" participates to meet the requirements of Code Section 401(a)(4) or
Code Section 410, including any plan that terminated within the 5-year period
ending on the relevant "determination date".

 

(h)

A "top-heavy group" with respect to a particular Plan Year means a "required" or
"permissive aggregation group" if the sum, as of the "determination date", of
the present value of the cumulative accrued benefits for "key employees" under
all defined benefit plans included in such group and the aggregate of the
account balances of "key employees" under all defined contribution plans
included in such group exceeds 60% of a similar sum determined for all employees
covered by the plans included in such group.

 

(i)

A "top-heavy plan" with respect to a particular Plan Year means (i), in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the "determination date", the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of "key employees" exceeds 60% of the aggregate of the accounts of
all participants under the plan, with the accounts valued as of the relevant
"valuation date" and increased for any distribution of an account balance made
during the "distribution period", (ii), in the case of a defined benefit plan, a
plan for which, as of the "determination date", the present value of the
cumulative accrued benefits payable under the plan (within the meaning of Code
Section 416(g) and the regulations and rulings thereunder) to "key employees"
exceeds 60% of the present value of the cumulative accrued benefits under the
plan for all employees, with the present value of accrued benefits for employees
(other than "key employees") to be determined under the accrual method uniformly
used under all plans maintained by an Employer or, if no such method exists,
under the slowest accrual method permitted under the fractional accrual rate of
Code Section 411(b)(1)(C) and including the present value of any part of any
accrued benefits distributed during the "distribution period", and (iii) any
plan (including any simplified employee pension plan) included in a "required
aggregation group" that is a "top-heavy group". For purposes of this paragraph,
the accounts and accrued benefits of a Participant shall be disregarded if the
Participant either (A) is not a "key employee" for the current Plan Year, but
was a "key employee" in a prior Plan Year or (B) has not performed services for
an Employer or a Related Employer during the 1-year period ending on the
"determination date". For purposes of this paragraph, the present value of
cumulative accrued benefits under a defined benefit plan for purposes of
top-heavy determinations shall be calculated using the actuarial assumptions
otherwise employed under such plan, except that the same actuarial assumptions
shall be used for all plans within a "required" or "permissive aggregation
group". A Participant's interest in the Plan attributable to any Rollover
Contributions, except Rollover Contributions made from a plan maintained by an
Employer or a Related Employer, shall not be considered in determining whether
the Plan is top-heavy. Notwithstanding the foregoing, if a plan is included in a
"required" or "permissive aggregation group" that is not a "top-heavy group",
such plan shall not be a "top-heavy plan".

 

 
106

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, a plan that consists solely of a cash or deferred
arrangement that satisfies the non-discrimination requirements under Code
Section 401(k) by application of Code Section 401(k)(12) or 401(k)(13) and, if
matching contributions are provided under such plan, satisfies the
non-discrimination requirements under Code Section 401(m) by application of Code
Section 401(m)(11) or 401(m)(12) is not a "top-heavy plan".

 

(j)

The "valuation date" with respect to any "determination date" means the most
recent Valuation Date occurring within the 12-month period ending on the
"determination date".

 

22.2

Applicability

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a "top-heavy plan" as hereinafter defined. If the Plan is
determined to be a "top-heavy plan" and upon a subsequent "determination date"
is determined no longer to be a "top-heavy plan", the accelerated vesting
provisions in Section 22.4 shall continue to apply for all subsequent Plan
Years.

 

22.3

Minimum Employer Contribution

 

Except as otherwise specifically provided in this Section or in the Adoption
Agreement, if the Plan is determined to be a "top-heavy plan", the Employer
shall make an Employer Contribution to the Plan on behalf of each "non-key
employee", and, if provided in the Adoption Agreement, each "key employee", who
is an Eligible Employee and who is employed by an Employer or a Related Employer
on the last day of such top-heavy Plan Year equal to the lesser of (i) 3% of his
"compensation" or (ii), in the case where neither the Employers nor any Related
Employer maintains a defined benefit plan which uses the Plan to meet the
requirements of Code Section 401(a)(4) or 410, the largest percentage of
"compensation" that is allocated as an Employer Contribution, forfeiture, and/or
401(k) Contribution to the Account of any "key employee". Unless the Plan
Sponsor has specified in the Adoption Agreement that the minimum benefit
requirements will be met under the top-heavy defined benefit plan, in lieu of
the minimum allocation described in the preceding sentence, the Employer
Contributions allocated to the Account of each "non-key employee", and, if
provided in the Adoption Agreement, each "key employee", who is employed by an
Employer or a Related Employer on the last day of a top-heavy Plan Year and who
is also covered under a top-heavy defined benefit plan maintained by an Employer
or a Related Employer will be no less than 5% of his "compensation". Any minimum
allocation to a "non-key employee", and, if provided in the Adoption Agreement,
each "key employee", required by this Section shall be made without regard to
any social security contribution made on behalf of the non-key employee, his
number of hours of service, his level of "compensation", or whether he declined
to make elective or mandatory contributions.

 

 
107

--------------------------------------------------------------------------------

 

 

If provided in the Adoption Agreement, in lieu of the minimum top-heavy
allocation otherwise required under this Section, each "non-key employee" who is
an Eligible Employee and is employed by an Employer or a Related Employer on the
last day of a top-heavy Plan Year and who is also covered under a top-heavy
defined benefit plan or another top-heavy defined contribution plan or plans
maintained by an Employer or a Related Employer will receive the top-heavy
benefits provided under the defined benefit plan or the minimum top-heavy
allocation provided under such other defined contribution plan or plans, as
applicable.

 

Matching contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of this Section. The preceding sentence
shall apply with respect to Matching Contributions under the Plan or, if the
Plan minimum contribution requirement shall be met in another plan, matching
contributions under such other plan. Matching contributions that are used to
satisfy the minimum contribution requirements shall be treated as "matching
contributions" for purposes of the ACP test described in Section 7.7 and other
requirements of Code Section 401(m).

 

Employer Contributions allocated to a Participant's Account in accordance with
this Section shall be considered annual additions under Article VII for the
limitation year for which they are made and shall be accounted for separately.
Employer Contributions allocated to a Participant's Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant's
currently effective investment election.

 

22.4

Accelerated Vesting

 

If the Plan is determined to be a top-heavy plan and a top-heavy vesting
schedule applies to prior employer contributions as specified in the Adoption
Agreement, a Participant's vested interest in the Sub-Account attributable to
such prior employer contributions shall be determined no less rapidly than in
accordance with the vesting schedule specified in the Adoption Agreement.

 

22.5

Exclusion of Collectively-Bargained Employees

 

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement between employee representatives and one or more employers shall
not be entitled to a minimum allocation or accelerated vesting under this
Article, unless otherwise provided in the collective bargaining agreement.

 

*       *        *

 

The Adoption Agreement must contain the signature of an authorized
representative of the Employer evidencing the Employer's agreement to be bound
by the terms of the Basic Plan Document and the Adoption Agreement.

 

 

108